               EXHIBIT 2

                         Part 17




Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 1 of 172
        LexisNexis              Q




UserName:T8PVBDU
Date and Time: Tuesday, October 23,20184:02:00 PM EDT
Job Number: 76112921


Documents (50)

 1. Event Brief of Q2 2013 Snyder's-Lance Inc. Earnings Conference Call - Final
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                              Narrowed by
            News                                      Timeline: Apr 21,2012 to Dec 31,2018

 2. Snyder's-Lance posts lower earnings for Q2
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                              Narrowed by
            News                                      Timeline: Apr 21, 2012 to Dec 31,2018

 3. Snyder's-Lance, Inc. to Release Second Quarter 2013 Results on Tuesday, August 6, Before Market Opens;
    Will Host Conference Call and Webcast at 9:00 am Eastern on Tuesday, August 6
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                              Narrowed by
            News                                      Timeline: Apr 21, 2012 to Dec 31, 2018

 4. MC Lyte's Roof-Top Social Continues Its Mission of Being a "Party With a Purpose".
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                              Narrowed by
            News                                      Timeline: Apr 21,2012 to Dec 31,2018

 5. MC Lyte's Roof-Top Social Continues Its Mission of Being a "Party With a Purpose".
   Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors


             Lexi:;Nexis'l About    LexisNe~lli   I Privacy Policy I TermsULC;;onditiolls I QQQyriqht © 2018 LexisNexis

     Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 2 of 172
 Narrowed by:
          Content Type                             Narrowed by
          News                                     Timeline: Apr 21, 2012 to Dec 31, 2018

6. Snyder's-Lance agrees to 'Cloudy' movie promotion plan
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                             Narrowed by
          News                                     Timeline: Apr 21,2012 to Dec 31,2018

7. Forecast Calls for Fun as Lance® and Snyder's of Hanover® Team Up with Sony Pictures Animation to
   Support "Cloudy with a Chance of Meatballs 2"
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                             Narrowed by
           News                                    Timeline: Apr 21,2012 to Dec 31,2018

8. Forecast Calls for Fun as Lance® and Snyder's of Hanover® Team Up with Sony Pictures Animation to
   Support "Cloudy with a Chance of Meatballs 2"
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21,2012 to Dec 31,2018

9. GILT CITY LOS ANGELES RETURNS JUST IN TIME FOR SUMMER
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21,2012 to Dec 31,2018

10. GILT CITY WAREHOUSE SALE, June 7th and 8th at Siren Studios in Hollywood
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21,2012 to Dec 31,2018




            LexisNexis* I About   LexisNexis   I Privacy Policy I Terms   & Conditions l.QQQyright © 2018 LexisNexis


    Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 3 of 172
11. Little bites, big benefits: whether they're looking for a convenient snack to eat right out of the box or a snack
   with a topping between dips in the pool, consumers will find a variety of flavorful, better-for-you and satisfying
   products awaiting them in retailers' cracker and crisps aisle.(Crackers and Crisps)
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31, 2018

12. Little bites, big benefits: whether they're looking for a convenient snack to eat right out of the box or a snack
   with a topping between dips in the pool, consumers will find a variety of flavorful, better-for-you and satisfying
   products awaiting them in retailers' cracker and crisps aisle;Crackers and Crisps
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31, 2018

13. Little bites, big benefits: whether they're looking for a convenient snack to eat right out of the box or a snack
   with a topping between dips in the pool, consumers will find a variety of flavorful, better-for-you and satisfying
   products awaiting them in retailers' cracker and crisps aisle.;United States top 10 cracker brands ranked by
   dollar sales, dollar share, unit sales, and percent change for year ending April 21, 2013
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31, 2018

14. Weight-Loss Wonder Women
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31, 2018

15. Redefining reality in uncertain times.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018



             LexisNexis'1 About LexisNexis I Privacy Policv.1 Terms & Conditions I Copyright © 2018 LexisNexis


    Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 4 of 172
16. Benefit sets table with local food
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31,2018

17. Snyder's Launches New Chips Flavor - Analyst Blog
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31,2018

18. Cape Cod® Keeps Cool With New Farm Stand Ranch Variety;Cape Cod Adds Fresh New Flavor to Its Line
   of Waffle Cut Chips
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21, 2012 to Dec 31, 2018

19. Snyder's of Hanover boasts seven new product flavors
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21, 2012 to Dec 31, 2018

20. Fifth Annual Tuck's Celebrity Billiards Tournament Entertains Guests, Raises Funds For Tuck's R.U.S.H. for
   Literacy, Hurricane Sandy Recovery Fund;NY Giants' Justin Tuck and wife Lauran connect Celebrities, VIPs,
   and Athletes for a Great Cause
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
            News                                  Timeline: Apr 21, 2012 to Dec 31, 2018

21. DELAFIELD-NASHOTAH I NEWS
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors

             Lexi~Nt'xb'   I About LexisNexis I Privacy Policy I IermslL..Conditions I ~yright @ 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 5 of 172
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

22. DELAFIELD-NASHOTAH NEWS
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

23. Taste How Great a Roller Coaster Can Be with Snyder's of Hanover;R;a Snyder's-Lance brand.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

24. Snyder's Of Hanover® Continues Flavor Tradition With Seven New Products
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

25. First Aid Shot Therapy®, Inc. ("FAS.T.") Completes Series A Financing Round;Consumer Healthcare
   Company Focused on Over-the-Counter (OTC) Therapies in Liquid 'Shot' Form to Launch First Products in
   U.S. in Summer 2013
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

26. Lance-Sponsored NASCAR Sprint All-Star Race Concert Draws Thousands of Fans at Charlotte Motor
   Speedway
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

27. Escape To Cape Cod This Summer Courtesy Of Cape Cod Potato Chips

            Lex/sNt-xis' I About LexisNexis I Privacy Policy I Terms   & Conditions I ~oQyJight © 2018 LexisNexis


    Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 6 of 172
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31,2018

28. Escape To Cape Cod This Summer Courtesy Of Cape Cod Potato Chips.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31,2018

29. WE Connect to Host Networking Extravaganza for LA Professionals
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31,2018

30. FORM 8-K: SNYDER'S-LANCE, INC FILES Current report
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31,2018

31. WE Connect to Host Networking Extravaganza for LA Professionals
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21, 2012 to Dec 31, 2018

32. Terrell Thomas Hosts Football Camp in California in June
 Clie nt/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21, 2012 to Dec 31, 2018



            Lt'xisNt'xb' I About   LexisNexis I Privacy Policy I Terms & Conditions I Copyright @ 2018 LexisNexis


    Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 7 of 172
33. Snyder's-Lance Reports 1Q 2013 Results
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

34. WE Connect: A Networking Extravaganza for LA Professionals;Mix, Mingle, and Ignite Women
   Entrepreneurship While Supporting A Good Cause
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

35. On the money: Snyder's-Lance drives core brands.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

36. Q1 2013 Snyder'sLance Inc. Earnings Conference Call - Final
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

37. Event Brief of Q1 2013 Snyder's-Lance Inc. Earnings Conference Cali - Final
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

38. Snyder's-Lance, Inc. Reports Results for First Quarter 2013;--Reports net revenue of $419 million, an
   increase of 6.5% over prior year
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:




    Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 8 of 172
           Content Type                               Narrowed by
           News                                       Timeline: Apr 21,2012 to Dec 31,2018

39. US: Snyder's-Lance Q1 profit up, reaffirms guidance;Financial report
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                               Narrowed by
           News                                       Timeline: Apr 21,2012 to Dec 31,2018

40. Snyder's-Lance reports rise in profit, revenue in 1Q
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                               Narrowed by
           News                                       Timeline: Apr 21,2012 to Dec 31,2018

41. Nauset Light Preservation Society Announces Painting of Historic Nauset Lighthouse in Partnership with
   Cape Cod Potato Chips
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                               Narrowed by
           News                                       Timeline: Apr 21,2012 to Dec 31,2018

42. Nauset Light Preservation Society Announces Painting of Historic Nauset Lighthouse in Partnership with
   Cape Cod Potato Chips.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                               Narrowed by
           News                                       Timeline: Apr 21.2012 to Dec 31,2018

43. Snyder's-Lance Q1 Profit Up, Beats Estimates - Quick Facts
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                               Narrowed by
           News                                       Timeline: Apr 21,2012 to Dec 31. 2018

44. Snyder's-Lance, Inc. Announces Results from Annual Meeting of Stockholders
 Client/Matter: 23756-1001


             Lcx.i:.Nt'xis'   18bout Le!Si:?.Ii?.1>§ I Priv39' Policy I Terms & Condition~ I Copyright @ 2018 LexisNexis


    Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 9 of 172
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

45. Snyder's-Lance, Inc. Announces Results from Annual Meeting of Stockholders;Financial report
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

46. Dairy-Deli-Bakery 2013 is set to deliver: innovation and presentation will be front and center at
   IDDBA.(IDDBA)
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

47. Dairy-Deli-Bakery 2013 is set to deliver: innovation and presentation will be front and center at
   IDDBA;IDDBA
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

48. Redefining Reality: Delivering High Growth in Uncertain Times, Part 2
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

49. Snyder's of Hanover Brings the Flavor and Fun for National Pretzel Day.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018


             LexisNexis·1 About LexisNexis I PrivacyYolicy I Terms   & Conditions I Copyrigllt @ 2018 LexisNexis


    Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 10 of 172
50. Snyder's of Hanover Brings the Flavor and Fun for National Pretzel Oay;A day dedicated to the twisted treat
   that has inspired dance moves, furniture and roller coasters
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018




            LexisNexis' I About LexisNexis I privacy Policy I Terms & Conditions I Copvright © 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 11 of 172
 Event Brief of Q2 2013 Snyder's-Lance Inc. Earnings Conference Call - Final
                                             FD (Fair Disclosure) Wire
                                              August 6, 2013 Tuesday


Copyright 2013 CQ-Roll Call. Inc.
All Rights Reserved



Copyright 2013 CCBN. Inc.

Length: 6359 words

Body


CORPORATE PARTICIPANTS

. Mark Carter - Snyder's-Lance Inc,VP & Industrial Relations Officer. Carl Lee - Snyder's-Lance Inc,President &
CEO. Rick Puckett - Snyder's-Lance Inc,EVP & CFO

CONFERENCE CALL PARTICIPANTS

. Bill Chappell - SunTrust Robinson HumphreY,Analyst . Rohini Nair - Deutsche Bank,Analyst . Akshay Jagdale -
KeyBanc Capital Markets,Analyst . Brett Hundley - BB&T Capital Markets,Analyst . Thilo Breda - Jefferies &
Co.,Analyst . Amit Sharma - BMO Capital Markets,Analyst

OVERVIEW

Co. reported 2013 diluted EPS of $0.24.

FINANCIAL DATA

1.2013 diluted EPS       =$0.24. 2. 1H13 YoverY revenue growth =8%. 3. 2013 GM =33.8%.
PRESENTATION SUMMARY-

2013 Review (C.L.) 1. Highlights: 1. Executing strategic plan. 1. Building core brands through combination of: 1.
Incremental marketing investments. 2. Innovative new products. 3. Distribution gains. 2. 1H13 EPS performance in-
line with expectations. 1. Delivered solid 1013 and 2013 combined. 3. Invested more in marketing and advertising
to build Snyder's of Hanover and Lance brands throughout 2013. 4. EPS $0.24. 1. 11 % over last year. 2. Reflects
investment in brand building activities, as Co. increased spend by $0.05-0.06 on marketing and advertising over
1013 run rate. 5. YoverY net sales growth 10%, driven by combination of acquired and organic sales. 6. Finding
more ways to connect with needs of consumers with traditional snacks. 1. Gluten-free pretzels, reduced fat Cape
Cod, whole grain sandwich crackers, all performing quite well. 2. Core Brands: 1. Net revenue in four brand
products, up 22% vs. 2012. 1. Adjusted for impact of last year's DSD conversion to Independent Business Owner
(IBO) model. 2. Completed DSD conversion during 2012, when Co. successfully converted over 1,700 routes in
just over a year's time. 2. Snack Factory: 1. Drove significant market share and ACV gains YoverY as they expand
their: 1. Consumer reach. 2. Coverage. 2. Pretzel Crisps outpacing category. 1. Finding new consumers in
established and newly-activated markets. 3. Performance as measured by Nielsen: 1. Sales and marketing teams
expanded market share on all four core brands for past 13 weeks and 52-week readings. 4. Expects largest core
brand products to have solid momentum in 2H13 as investments in advertising, marketing and promotions have
positive influence on sales. 5. Excited about consumer response to Snyder's of Hanover advertising campaign and



        Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 12 of 172
                    Event Brief of 02 2013 Snyder's-Lance Inc. Earnings Conference Call - Final

results that Co. is seeing so far. 6. Grassroots consumer activation programs, mobile snack patrol and digital
advertising campaigns for Lance sandwich crackers, driving incremental (inaudible) and awareness as Co.
celebrates its 100th anniversary. 3. Allied & Private Brands: 1. [All] partners brands had sales up over 2% vs. 2012.
2. Building performance Co. saw during 10, improving private brand and allied brand contribution YoverY as Co.: 1.
Reduces cost structure. 2. Improves sales mix. 3. Improved contribution and service across all plants. 4. Private
brand sales team revamped portfolio and sales mix to drive long-term topline growth, while optimizing contribution.
5. DSD: 1. Worked hard to develop new business in 2013 as they expand their distribution in small format stores,
while improving channel execution and customer service. 4. Building Brands: 1. Increased advertising and
marketing spending to support long-term growth on branded items. 2. Increased spending: 1. Directly in support of
annual plan. 2. Well received by: 1. Consumers. 2. Retailers. 3. Initiatives go even further to build brands as Co. is
busy working on new products. 4. This year's product launches: 1. Lance Xtra Fulls. 2. Snyder's of Hanover
reduced fat potato chips. 3. Cape Cod Farm Stand Ranch. 4. Jalapeno sandwich cracker. 5. Snyder's dips. 6.
Number of other new items. 5. For 2014, has strong offering of new products ready to go. 1. Will continue
advertising and marketing programs which are planned for 30 to support Snyder's of Hanover pretzels and Lance
sandwich crackers. 5. CapEx: 1. Investments center on expanding capacity and driving additional productivity gains
to support long-term plans, as Co. has been spending on CapEx and in innovation. 1. Over course of qtr., combined
two private brand plants in Canada into one facility that improves: 1. Cost structure. 2. Service levels. 2. It created
incremental cost. 1. It will improve overall margins and service levels going forward. 3. Upgraded Kettle operation
to: 1. Expand capacity. 2. Enhance quality. 2. Had official opening of brand new R&D center in Hanover. 1.
Completely-new facility supports: 1. In-house consumer research. 2. New product development. 3. Ongoing quality
enhancements. 4. Food safety. 3. Major capital projects for 2013 are on schedule and on budget. 1. Team drove
number of major projects, while delivering on planned cost savings. 4. Manufacturing, operations and logistics
teams drove on COGS and OpEx. 5. Associates are highly engaged and eager to participate in fund to future
savings programs. 6. Outlook: 1. Snack Factory team: 1. Set to drive aggressive growth plans as they: 1. Gain
distribution on their chocolate line. 2. Close few remaining distribution [boards]. 3. Capture new consumer with in-
store activities. 2. DSD and direct sales teams lined-up number of new initiatives for balance of 2013 with new and
established retailers to support product portfolios and consumer promotions. 3. Private brands team will continue to
make progress with their contribution through: 1. Manufacturing improvements. 2. New product plans.

2013 Financials (R.P.) 1. Revenue: 1. Consistent with strategic focus on branded categories, 2013 reflects good
branded growth. 2. There was change to promotional timing this year between 20 and 30 in some core brands
which will result in additional sales gains in 3013. 3. Branded revenue [was up] last year 15%. 1. Core brands up
22%. 2. Will not be providing sales numbers excluding Snack Factory for competitive reasons, although positive
sales growth was experienced in branded category without Snack Factory. 3. Gained market share in each of core
brands. 4. Private brands revenue, up over last year. 1. Completed optimization process started last year. 2.
Expects to see further growth going forward. 5. Revenue (six months): 1. Branded up almost 14%. 1. Core brands
up 22%. 2. Negative on other category. 1. Bulk sale last year did not repeat this year. 2. Other than bulk sale,
relatively flat YoverY. 2. Key Financial Metrics: 1. GM 33.8% vs. 33.2% last year. 1. Included in this year's GM was
higher spend in trade of about 30 BP. 2. Consolidated Canadian facility this past qtr., which hit GM by additional 25
BP. 2. Operating margins 6.1 % vs. 6.3% last year, driven by higher marketing and advertising expense of 90 BP
YoverY. 1. 30 BP and 25 BP that impacted GM also impacted operating margins. 3. Tax rate 36.8% vs. 35.1 % last
year. 1. It is possible that full-year tax rate would be closer to 35% vs. current rate of 36.8%. 1. Resulting from
potential changes in expectations of certain full-year tax items. 4. EPS $0.24 vs. $0.22. 1. Up 11 % YoverY. 5.
Changed the way Co. discusses gains on sale of routes this year vs. last year. 1. During integration, Co. had over
1,700 routes that had to be sold; 1,300 of those routes being sold for first time. 1. Not business as usual. 2.
Significant gain that resulted from simply changing CO.-owned model to an IBO model. 2. After completion of
integration of these routes, moved into normalized business environment where routes are bought and sold
regularly albeit at much less volume than what Co. did throughout integration. 3. As Co. turns over routes and
grows business, will add routes by buying them back and reselling more new routes to increase coverage. 1. Does
not result in any change in IBO system that was put into place as part of integration. 4. Treated gains last year as
special items coming out of integration as they were driven entirely from change to an IBO model. 5. This year's
gains and losses are simply normal course of business. 1. Not driven by any change [to IBO] model. 3. First Six
Months Financial Summary: 1. YoverY revenue gain 8%. 2. Efficiency gain showing up in GM YoverY, as: 1.


      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 13 of 172
                    Event Brief of Q2 2013 Snyder's-Lance Inc. Earnings Conference Call - Final

Completed integration. 2. Started to consolidate some assets. 1. Canadian assets consolidation will not show in
numbers until starting 3Q13. 3. Operating income up 27%. 4. Expects tax rate to be closer to 35% by 2013-end. 5.
EPS grew 40%.4. Cash Flow: 1. Cash flow from operating activities up $30m YoverY. 1. Offset by CapEx being up
a similar amount as Co. is continuing to invest in innovation, quality and capacity needs to meet strategic growth
initiatives. 2. Rolling-12 months free cash flow: 1. Higher than last year. 2. Similar, $28m vs. $26.5m. 5. Full-Year
estimates: 1. With positive momentum in back half of year, believes Co. will achieve full-year revenue guidance. 2.
Expects EPS to remain strong due to initiatives enhancing operating margins through: 1. Cost reduction. 2. Asset
rationalization. 3. Continued spend optimization. 3. CapEx: 1. No big change. 2. Expects to come in somewhere
around mid-point of (inaudible).

QUESTIONS AND ANSWERS

OPERATOR: (Operator Instructions)

Bill Chappell of SunTrust.

BILL CHAPPELL, ANALYST, SUNTRUST ROBINSON HUMPHREY: Good morning.

RICK PUCKETT, LANCE INC - EVP & CFO, SNYDER'S: Good morning Bill.

CARL LEE, LANCE INC - PRESIDENT & CEO, SNYDER'S: Morning Bill.

BILL CHAPPELL: All right. Just first a question on talking about when you talk about the promo shift and also kind
of on the new products and overall step up on advertising and marketing. I know you had said a lot of things would
be rolled out this Summer and promotions will be stepped up. So how should we look at 2Q verses 3Q in terms of
are we still on an upward trend? Do we still have more new products to roll out? Or are we -- is everything now in
the market and you're at the levels you would expect for the rest of the year?

CARL LEE: I appreciate the question. I think that to answer it a cDuple different ways. Number one, we do have a
few new products still rolling out this Summer. In the Summer time frame you can roll out products to your up and
down the street accounts, your C-store accounts, the Summer is actually a good cycle with them seeing increased
consumer drive to bring in some excitement for the retailers and the consumers. So we've got some positive things
happening there. But also, we're very pleased with what we're seeing so far on our Snyder's of Hanover TV
advertising. And we saw some good results when we initiated it in the second quarter. We're continuing it through
third quarter, and we expect some continued momentum from that.

And then we also are very happy with the grass root activity that we've got with Lance Sandwich Cracker that's
running all Summer and into the latter part of this year. So I think to your point, it's more around long-term brand
building as we carry out a few new items, as we also focus on advertising so we reach new consumers with our
great products, and really reach out in some cases and touch consumers right wherever they may be by putting our
great sandwich crackers in their hands through our [field] [patrol]. So, there's a lot of activity and a lot of momentum
as far as executing.

BILL CHAPPELL: Okay. And just maybe tying into that, can you give us any color on kind of West Coast or West of
the Mississippi efforts? Have you been looking at new routes for new gains there that kind of give you some
encouragement? And then one for Rick, just as I look at the tax rate for the back half, will there be a catch up in one
quarter versus the next, or would you expect that to be pretty even for both quarters? Thanks so much.

CARL LEE: Dealing first of all Bill with your question about the West, we're very encouraged. We are blessed to
have a very good and very capable talented team out there who's working day in and day out to drive our business,
and making very good strides on both our distribution, our execution, supporting our national accounts that are out
there. We're very optimistic about what we're seeing on the East and the West. But I think we're achieving what we
would expect to be at this point as far as developing business out West. I'll turn it over to Rick now.




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 14 of 172
                    Event Brief of 02 2013 Snyder's-Lance Inc. Earnings Conference Call - Final

RICK PUCKETT: Yes and then Bill, your question on the tax rate, I think what you will find in 03 is a similar tax rate
somewhere around 37% or so for 03, and then if we're able to get it 35% it would be a catch up in the fourth
quarter.

BILL CHAPPELL: Great. Thanks for the color.

CARL LEE: Thank you.

OPERATOR: Rohini Nair of Deutsche Bank.

ROHINI NAIR, ANALYST, DEUTSCHE BANK: Thank you. Good morning everyone.

RICK PUCKETT: Hello Rohini.

CARL LEE: Good morning.

ROHINI NAIR: Just wanted to ask about the core brand. So you had mentioned that you didn't want to break out
what the core brand growth was ex acquisitions for competitive reasons. But if I try to back it out based on what
we've been seeing out of data, it looks like the core brand ex Snack Factory were up maybe low single digits or so
at best. I just wanted to know if I'm thinking about that right. And that seems like a deceleration from the first
quarter, and even what we saw in 2012. So, just wondering if you could give color around that. I know you talked
about the promotion, but it does seem like a slow down versus what we would expect to see at this point.

RICK PUCKETT: Yes Rohini, I would say that your assumptions are probably pretty close. As you look at even our
peer group, I think it's pretty much in line with what we're seeing across our peer group.

ROHINI NAIR: But though, I guess when you talk about your core brands mid to high single digits seems to be the
long-term aim that you're looking at for those brands. So is it below what you had hoped to see at this point? Is the
advertising maybe not kicking in as you thought it might by this point?

CARL LEE: I think quite the contrary. I think that we're seeing very nice lifts with our advertising on our two major
core brands. We've got other activity on Cape Cod that we're also happy with, some additional activity coming out
the balance of year there. And so, I think as we're choosing not to break it out because it won't be long before we
will not have overlap with Snack Factory. So we're trying to get ahead of that. But I think I'm very pleased with what
I'm seeing on all of our core brands, and pretty much where we would expect. And as we just continue to invest in
the brands with the advertising and marketing in new products, we've got a long runway with all of them. And I think
we'll continue to achieve that.

ROHINI NAIR: Okay, great. And maybe for Rick, could you update us on the commodity cost outlook, what you're
thinking of for 2013?

RICK PUCKETT: Well we are seeing commodities moderate a bit going into 2014. The weather and throughout the
growing areas have been somewhat favorable this year, so. But again, the commodity costs are not to a level
historically that we would call low, for sure. They're still moderately high. So we have some positive thoughts
around commodities going into next year, and I hope everyone else does because it does in fact (inaudible)
inflation.

ROHINI NAIR: Great. And lastly if I COUld, just the guidance. If I could just ask about the range, what is keeping you
from narrowing the range at this point? We're halfway through the year. It seems like you might have a better sense
of, as you said, the commodity environment and some of the other input. So where is the uncertainty still?

RICK PUCKETT: Yes, I think there's very little uncertainty. Very little, don't take that literally, but there's always --
there's six months to go, right? But we do feel very comfortable with the EPS guidance. The revenue guidance is
we believe still very solid as well. I think if there's a risk, it would be on the top line based on where the economic
environment is today. But we still believe with all the things we have going that we'll be able to meet our guidance.




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 15 of 172
                    Event Brief of 02 2013 Snyder's-Lance Inc. Earnings Conference Call - Final

After six months, one might say I could reduce the range a bit. But I will certainly make that happen at the end of 03
when we know a little bit more.

ROHINI NAIR: Okay. Great. Thank you. I'll pass it on.

OPERATOR: Akshay Jagdale of KeyBanc.

AKSHAY JAGDALE, ANALYST, KEYBANC CAPITAL MARKETS: Good morning.

CARL LEE: Hello Akshay.

AKSHAY JAGDALE: Hello. I just wanted to follow up on the organic sales growth question on the core brands. Can
you get a little bit into what's exciting about what are you seeing that is encouraging on your brand support and your
core brands? Because in the reported numbers, we're seeing obviously a deceleration and below your long-term
growth rate. So help us understand what you're seeing that we're not seeing.

CARL LEE: I think it's clear to me, and I'll be glad to share with you. I'm seeing the response from our advertising.
We've got some great brands, but we have never been able to invest at the levels we're investing at right now. And
one of the benefits of bringing these two great companies together, we're to have the scale to be able to continue to
build our very strong core brands. And so, why I can't share with you, but the response we're seeing from our TV
advertising on our pretzel pieces, hopefully you've seen that in Atlanta, is very encouraging. And we've got a long
chance to continue to build our household penetration and reach some new consumers there.

The activity and excitement that we see when we go to a local kind of grassroots effort where there's a big national
race or some other big event in one of our major cities with our snacks patrol on Lance Sandwich Crackers, and we
have that personal interaction with the consumers, we see an admiration for our brand. And a clear commitment to
our brands. So we're seeing all of that, and we continue to be very encouraged by it. I think we all know that the
overall economy is what it is, and we're focused on just making sure that whatever hand we get dealt, we're going
to continue to invest in our brands and then continue to grow them. So, the second quarter we're pleased. Third
quarter we are looking for a little bit more momentum, and we'll continue to see innovation kick in more and more as
we go through the balance of the year as well.

AKSHAY JAG DALE: So in other words, should we expect an acceleration in the next quarter for these core
branded organic growth, or what you're saying is that you already saw an acceleration perhaps in your share gains
and the market just slowed down significantly?

CARL LEE: Yes, I think you're bringing up a good point. To be able to say that we've gained share year to date on
all of our core brands, is a very significant and very important statement. So obviously, we're committed to growing
our brands, and because of our leadership in each of the categories we've got to continue to drive the innovation
that's going to pick up the entire category. So if we have an opportunity right now as to what the overall category
performance and as we do that, we would expect to continue to get a little bit more growth for our brand.

AKSHAY JAGDALE: That's helpful. And then just on the margin, I just wanted to ask a couple of questions on
margins. Sequentially, why did gross margins come down? I understand that you spending more on SG&A, as far
as the advertising goes, but you had sort of your gross margin in the 34.5% range for the last couple of quarters. I'm
wondering why it came down from the first quarter into the second quarter.

RICK PUCKETT: Well I'll tell you we spent quite a bit more on trade activities in the second quarter versus the first
quarter. And that drove a lot of that differential, plus obviously the one time items that I mentioned a few minutes
ago. But manufacturing continues to perform extremely well, and there's some consolidating activities on the
Canadian facility. Certainly although planned in terms of our own internal benchmarks, were a significant change
quarter over quarter.

AKSHAY JAGDALE: So how should we think of the progression of the gross margin sequentially from here? That's
the first question.



      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 16 of 172
                    Event Brief of 02 2013 Snyder's-Lance Inc. Earnings Conference Call - Final

RICK PUCKETT: Yes, I think what you'll see is the gross margins go back towards the 01 gross margins as we
move throughout the rest of the year. Because the one time costs are essentially behind us. We do believe with our
advertising and our other efforts that we will be able to spend trade more effectively or in a more optimized way. So
I think that we'll find gross margins go back towards where they were in the first quarter.

AKSHAY JAGDALE: And what was the promotion that -- where did you spend these promotional dollars? Can you
give us some color on that, and how did those promotions perform?

RICK PUCKETT: He's talking about the overlap. I think, so --

CARL LEE: Yes, a couple things that we did. We launched our new Lance Xtra Fulls that we're very excited about,
because it gives our consumers exactly what they've been asking for and it's more peanut butter. And we had
additional promotional support behind it. And we're meeting our forecast on the sales for that new item already. So
that's just one example actually of some of the areas that we probably spent a little bit more this year than we did
last year.

RICK PUCKETT: And actually, the promotion change that I mentioned year over year is really we had a movie tie in
in 02 of last year that we did not have this year. And we pushed that into 03 of this year.

AKSHAY JAGDALE: And so that would reduce the rate of promotion, right? So why would that impact negatively
impact gross margins this quarter?

RICK PUCKETT: Well, I'm not talking about -- I'm just talking about the overall -- (multiple speakers)

AKSHAY JAGDALE: All right. That's fine. Just one last one on the M&A environment. Can you just of course just
give us a sense of is the accretion on Snack Factory still tracking at the levels you had guided to, or above? Or give
us a sense of that. And then your appetite for the acquisitions and sort of what you're seeing in the space in general
in terms of activity and multiples.

RICK PUCKETT: Go ahead.

CARL LEE: I appreciate the question Akshay. I wish you could see me smiling as we think about the performance
of our Snack Factory team. So we are very pleased with that acquisition. And we've had a chance to share with the
in the past, it was multiple, multiple reasons why that was a very important strategic acquisition for us. And we're
very fortunate to have it in our portfolio. So, we're very pleased with that one, and see that as long-term driver of our
growth, not only for the category but what it brought us for is other abilities to create new business force going
forward.

And I'll also let Rick jump in here, but as far as M&A, I think our very first priority is organic growth. Considering the
potential we see with our current brands, including Snack Factory, we've got a lot of work ahead of us and a lot of
growth potential there. Having said that, we're always open to considering very strategic new opportunity, and one
that would bring some of the same benefits with that we saw with Snack Factory, and we're going to be very careful
to make sure that we really analyze what we're buying and why. So again, the appetite is there, but we're going to
be very cautious and careful as to what we go after.

AKSHAY JAGDALE: Great. I'll pass it on. Thank you.

OPERATOR: Brett Hundley of BB&T Capital Markets.

BRETT HUNDLEY, ANALYST, BB&T CAPITAL MARKETS: Hello. Good morning gentlemen.

RICK PUCKETT: Hello Brett.

CARL LEE: Morning.

BRETT HUNDLEY: Rick, can you quantify the change in the promo timing from a top line standpoint?



      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 17 of 172
                    Event Brief of 02 2013 Snyder's-Lance Inc. Earnings Conference Call - Final

RICK PUCKETT: Not really Brett, because it hasn't happened yet in 03. So it might be something we can talk to at
the end of 03.

BRETT HUNDLEY: Okay. But you're saying you expect a lift in your branded sales growth in 03 relative to 02.

RICK PUCKETI: Yes. It's one of the things that is driving the increased growth rate, if you will, in the back half of
the year. So, it's a small piece relative to all the other things that Carl mentioned. But it still is a piece.

BRETT HUNDLEY: Okay. And then I wanted to go back to the focus on your core brands ex Snack Factory, and
Carl really your confidence that comes behind what you expect in the back half. And you've noted a number of
things. And I guess I just wanted you to see if you can give further clarity on that confidence, because when we look
across the industry we see a lot of companies pouring capital into innovation, advertising, spend, et cetera. And so I
guess I just wanted to get some commentary on what gives you confidence along side that, particularly with a
tougher consumer environment. But really what sets Lance apart in that regard?

CARL LEE: Brett, I appreciate the question. And I think that you're absolutely right. This continues to be a very
tough consumer environment out there. It's also a very tough environment for our retailers. And lots of people have
innovation. I would agree with everything that you said.

I think the that key there is we've had brands that over time have not been able to advertise as much or promote as
much or reach out to consumers as much as we have. But again, because of our new scale we're able do that. So
we're going continue to do that. We think our innovation is going to continue to take hold for the back half of the
year. And so it also boils down to the fact that we've got a very dedicated group of IBOs that we are incentivizing
more and more to drive their business, and grow their independent business, and in the process grow ours.

And so I think that it boils down to our team and desire to win, and our desire to execute, and the ability to begin to
support our brands. Going back to what Akshay said earlier, our categories are under pressure. And there's no
doubt about that. And so, while we're lifting up our brand, we're trying to lift up the categories. So we're encouraged,
but we do have some heavy lifting going forward.

BRETT HUNDLEY: Okay. So I guess out of your core branded sales growth then, what do you attribute to cross
selling opportunities, versus innovation, versus faster turns? Is innovation still the clear leader in sales growth
there?

CARL LEE: It's a key driver. But to your point, it takes the whole equation working together. It's ACV gains, which
we've been able to achieve. And our ACV is up on our brand, especially the ones that we've taken West into
California. But it's also then it's the display execution at store level. It's making sure you reach the right price points,
you've got the right shelf space. So it's the overall retail execution, as I call it. And when you get that equation right
and then you throw on top of it some innovative news and some really neat consumer events, that's when you
begin to hit your running path.

BRETT HUNDLEY: Okay. And then just lastly on margins, very quickly, is the $15 million to $20 million in
commodity headwinds for 2013, is that still a good number?

CARL LEE: For 2013 or 2014?

BRETT HUNDLEY: For'13.

CARL LEE: From last year, yes, 1 think so. That's kind of what we had said coming into this year, and it's no
different. So, it's coming pretty much as we expected.

BRETT HUNDLEY: Okay. And so given the outlook for commodity costs into 2014, some of the capital projects that
you guys have put in place, is it feasible for operating margins to be above 10% in 2014? Can you talk about kind of
the puts and takes as you think about margin expansion into 2014? Because I think it's been important for a lot of
the packaged foods players as far as thinking about margin expansion into next year. You guys have a nice story



       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 18 of 172
                    Event Brief of 02 2013 Snyder's-Lance Inc. Earnings Conference Call - Final

with your potential top line or continued top line growth happening. And so I'm just trying to understand how
margins evolve into 2014 as well.

RICK PUCKETT: Yes. What we've said in the past Brett, is that we do believe we can get to the 10% margins, not
necessarily by the end of 2014, but certainly in 2015 and on a run rate basis there. So that really hasn't changed.
We've stated that pretty specifically and consistently all along. So we're methodically going through our strategic
plan and doing the things we've said we were going do. The Canadian consolidation is an example of that. That we
just finished the whole optimization of the private brands part of business is an example of that. We'll continue to
pick off those things.

The Allied brands have been improved in terms of pricing, in terms of packaging, in terms of quality, also in terms of
distribution. The distribution gains that Carl just mentioned on core brands, will help drive that. All of those things
will continue to drive margins as we get better leverage in our facilities, and get the better capacity innovation in
some of our [salty] plants. So with that, we'll methodically move towards the 10% number, and we don't see the
timing changing at this point from what we originally stated.

BRETT HUNDLEY: Okay. Great. Thank you very much.

OPERATOR: [Thilo] [Breda] of Jefferies.

THILO BREDA, ANALYST, JEFFERIES & CO.: Good morning everybody.

CARL LEE: Good morning.

THILO BREDA: Carl, you completed the IBO conversion a year ago. All the benefits that you're getting from it with
the year under your belt now, are the benefits what you expected they would be, and are there more benefits to
come?

CARL LEE: I think that I give our team a lot of credit. Because it's a tremendous amount of work to be able to
convert from the conventional routes to IBO in the speed that we did. So I'm very thankful for our team's ability to
execute. But I'm even more thankful for the fact that they delivered everything that they said they we're going to
deliver. So when it came down to reaching our expectations on savings, improvements, better operations, things
like that, our team has come through. So I think most of those gains are behind us.

We'll continue to enjoy the benefit of better execution, because of the independent nature of the IBOs and them
sharing in the benefit of them growing their routes. So we won't expect any significant financial savings. We just
expect to be able to build, continue the drive the that growth we're looking for. Excuse me.

THILO BREDA: So would an acceleration of your organic growth rate that wouldn't be driven by further IBO benefits
it would be more driven by increased trade spending?

CARL LEE: No, I wouldn't say so. I think that it's really a combination. The IBOs are incentivized to continue to grow
their routes and grow our business as quickly as they can, so you take that as your foundation and then you add on
top of that some marketing support, some innovation, some ACV gains, and things like that that it all begins to tie
together. So it really takes a combination of factors. But when you tie it together, it really works out for the
opportunity to maximize the potential to the top line.

THILO BREDA: Okay. And what changed in the competitive environment for Snack Factory that you're not willing to
break out the organic versus non-organic growth for the branded business anymore?

RICK PUCKETT: Yes, I wouldn't say that anything has changed dramatically. Although there is a bit more
competition in that space, and therefore we're just being cautious.

CARL LEE: And I would say it's got nothing do with the competition. If you take a look at our ACV gains over the
last six months, you take a look at the year over year growth even comparing it to prior to us owning it, and you take
a look at our market share, we're ramping up. We're not by any means in any way doing anything other than that.


      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 19 of 172
                   Event Brief of Q2 2013 Snyder's-Lance Inc. Earnings Conference Call - Final

So I think it's just our approach to be able to that say sooner or later we won't have those numbers to report as
incremental, so there's no need to break them out the last quarter before we roll over that year mark.

THILO BREDA: Okay. So has the organic growth rate for the Company as a whole, has that accelerated from the
first quarter?

RICK PUCKETT: I think it has. We are at 9.9%. Well organic rate, we haven't provided, so I wouldn't answer that
one then. But overall, it has because we're doing quite well on Snack Factory and other branded products. Plus
private brands has turned around and some other things.

THILO BREDA: Okay. Thanks a lot.

CARL LEE: Thank you.

OPERATOR: (Operator Instructions)

Amit Sharma from BMO Capital Markets.

AM IT SHARMA, ANALYST, BMO CAPITAL MARKETS: Hello. Good morning everyone.

RICK PUCKETT: Hello Amit.

CARL LEE: Good morning.

AMIT SHARMA: Carl, you talked about increasing distribution as one of the drivers of accelerated growth in the
back half. Can I go back and over the last 12 months after new distribution that year perceives inside your
conversion, is there any metric to look at internally? How much of that extra shelf space you held out? And how
much has been given back? Or is there any way to think about it?

CARL LEE: That's not really the way we approach it. I think that the clear measure there for us is our ACV gains
year over year. So we look at our all commodity volume and our distribution is a measure there. And when you take
a look at that, we picked up space for our new items as we moved out West and we're continuing to come behind
those with some additional support to make sure that we keep velocity on the shelves turning for us. So, we've
picked up space. We're very fortunate and very blessed with it, and have not given and space back. So it's just a
matter of brick by brick continuing to build our brands in their new markets.

AMIT SHARMA: Got it. That's encouraging. And then as we look at advertising for this quarter you said $0.04 or
$0.05 in fact, Rick what's your trajectory for the next two quarters? Should we expect a similar impact on EPS from
high advertising expense?

RICK PUCKETT: Yes I think what we should expect in the back half is probably a $0.03 more spend in the second
six months versus the first six months.

AMIT SHARMA: $0.03, okay. Okay. And then overall, I think people what people are trying to ask, at least what I
would like to know about the IBO conversion is clearly the cost synergies are already achieved, but on the revenue
synergy side, are there more opportunities? Or are you finding more opportunities from that conversion, or those
are also pretty much realized at this point?

CARL LEE: I think just ongoing we're going to continue to have some positive opportunities there. I think that we've
still got a lot of C-stores to get into, a lot of mom and pops, a lot of cash accounts. The IBOs, you know those
accounts much better than we do as they work their local market. So there's a strong incentive for them to get in
there and open those accounts, because it's all incremental growth for them. And so as you incentivize them and
then also make sure that we support them, because we've got a very strong national sales force of district
managers, zone managers, account managers out there who I'm very proud of working day in and day out with all
the accounts we'll just continue to leverage both of those for some new distribution going forward.




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 20 of 172
                   Event Brief of Q2 2013 Snyder's-Lance Inc. Earnings Conference Call - Final

AMIT SHARMA: All right. And one final question is the Canadian consolidation, will it have meaningful impact on
EPS or operating numbers in the back half?

RICK PUCKETT: That's one of the drivers that was originally planned in our guidance on it. So yes, it will
contribute.

AMIT SHARMA: Okay.

RICK PUCKETT: In the back half.

AMIT SHARMA: Are you able to talk about it Rick how much is that?

RICK PUCKETT: I'd rather not, because of the sensitivity of the location and everything else. So --

AMIT SHARMA: And it was already included in your guidance.

RICK PUCKETT: It is.

AMIT SHARMA: Okay. Great. Thank you.

OPERATOR: And there are no further questions at this time. I would like to turn the call over to Carl Lee, Chief
Executive Officer for closing remarks.

CARL LEE: Well we're real excited that everyone had a chance to join us this morning. We appreciate the
questions. We also really value your time, and our relationship with each of you. We're very pleased with the
second quarter. We would encourage all of us to take a look at the first half of the year, and then also look at 2013
as a total year, because we're really focused on the long-term growth of our Company.

We're going to continue to invest in our brands. We're going to continue to invest in our people. And we're building
a Company here for the long-term. So again, thanks very much for your time. And we appreciate your interest in our
great Company. Have a great day.

OPERATOR: And this does conclude today's conference call. You may now disconnect.

[Thomson Financial reserves the right to make changes to documents, content, or other information on this web site
without obligation to notify any person of such changes.

In the conference calls upon which Event Briefs are based, companies may make projections or other forward-
looking statements regarding a variety of items. Such forward-looking statements are based upon current
expectations and involve risks and uncertainties. Actual results may differ materially from those stated in any
forward-looking statement based on a number of important factors and risks, which are more specifically identified
in the companies' most recent SEC filings. Although the companies may indicate and believe that the assumptions
underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate or
incorrect and, therefore, there can be no assurance that the results contemplated in the forward-looking statements
will be realized.

THE INFORMATION CONTAINED IN EVENT BRIEFS REFLECTS THOMSON FINANCIAL'S SUBJECTIVE
CONDENSED PARAPHRASE OF THE APPLICABLE COMPANY'S CONFERENCE CALL AND THERE MAY BE
MATERIAL ERRORS, OMISSIONS, OR INACCURACIES IN THE REPORTING OF THE SUBSTANCE OF THE
CONFERENCE CALLS. IN NO WAY DOES THOMSON FINANCIAL OR THE APPLICABLE COMPANY ASSUME
ANY RESPONSIBILITY FOR ANY INVESTMENT OR OTHER DECISIONS MADE BASED UPON THE
INFORMATION PROVIDED ON THIS WEB SITE OR IN ANY EVENT BRIEF. USERS ARE ADVISED TO REVIEW
THE APPLICABLE COMPANY'S CONFERENCE CALL ITSELF AND THE APPLICABLE COMPANY'S SEC
FILINGS BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS.]




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 21 of 172
                Event Brief of Q2 2013 Snyder's-Lance Inc. Earnings Conference Call - Final


Load-Date: August 10.2013




     Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 22 of 172
                              Snyder's-Lance posts lower earnings for Q2
                                                     Charlotte Business Journal
                                                       August 6,2013 Tuesday


Copyright 2013 American City Business Journal, Inc. All Rights Reserved




 BuSINEssJOURNAL
Length: 291 words
Byline: Staff

Body


Snyder's-Lance Inc. (NASDAQ:LNCE) earned $13 million, or 19 cents per diluted share, in the second quarter,
down from $19.5 million, or 28 cents per share, a year earlier.

Net income excluding special items was 24 cents per share, falling short of analysts' average forecast of 28 cents
per share.

Revenue totaled $439 billion during the latest quarter, up from $399 billion in the second quarter of 2012.

As of 11 a.m. Tuesday, the Charlotte-based snack producer's shares were trading $29.29, down about 8 percent
from Monday's closing price.

"We are pleased with our performance in the second quarter of 2013 as Snyder's-Lance continues to execute on
the fundamentals of our strategic plan to build a stronger, premium and differentiated snack foods company," CEO
Carl Lee Jr. said in a new release Tuesday morning. "Growing our top line at 10% year over year through a
combination of acquired and organic growth demonstrates our team is capable of winning on many fronts. Our plan
of emphasizing core brands, while expanding margins for our Private Brands and other products over time, is
proving to be a solid path forward for creating shareholder value."

The company expects its net revenue for the full year will be up 10% to 12% from the 2012 total, with earnings per
diluted share increasing between 22% and 32%, with special items excluded.

Snyder's-Lance products are sold under brand names that include Snyder's of Hanover, Lance, Cape Cod, Tom's,
Archway and Pretzel Crisps, as well as private-label and third-party brands.

The company has more than 1,000 employees in Charlotte.

Did you find this article useful? Why not subscribe to Charlotte Business Journal for more articles and leads? Visit
bizjournals.com/subscribe or call 1-866-853-3661.


Load-Date: August 6, 2013


   End of DOtU1IH'H!




        Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 23 of 172
  Snyder's-Lance, Inc. to Release Second Quarter 2013 Results on Tuesday,
  August 6, Before Market Opens; Will Host Conference Call and Webcast at
                   9:00 am Eastern on Tuesday, August 6
                                                           PR Newswire
                                              July 19, 2013 Friday 10:00 AM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 410 words
Dateline: CHARLOTTE, N.C., July 19, 2013

Bod


 Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced today that it intends to release its 2013 second quarter
results before the market opens on Tuesday, August 6, 2013. Management will also conduct a conference call and
live webcast at 9:00 am Eastern time on Tuesday, August 6, 2013 to review the Company's results. Participating in
the conference call will be Carl Lee, Jr, CEO and President, Rick Puckett, Executive Vice President and Chief
Financial Officer and Mark Carter, Vice President and Investor Relations Officer.

(Logo:http://photos.prnewswire.com/prnh/2011 0411 ICL80943LOGO)

The conference call and accompanying slide presentation will be webcast live through the Investor Relations
section of the Company's website.http://www.snyderslance.com. In addition, the slide presentation will be available
to download and print approximately 30 minutes before the webcast at       http://www.snyderslance.com.

To participate in the conference call, the dial-in number is (866) 814-7293 for U.S. callers or (702) 696-4943 for
international callers. A continuous telephone replay of the call will be available between 1:OOpm on August 6 and
midnight on August 13. The replay telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406 for
international callers. The replay access code is 21891279. Investors may also access a web-based replay of the
conference call athttp://www.snyderslance.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The company's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel
Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella O'oro®, Eatsmart®, O-Ke-Ooke®, Grande® and
Padrinos® brand names along with a number of private label and third party brands. Products are distributed
nationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-E

SOURCE Snyder's-Lance, Inc.



CONTACT: Mark Carter, Investor Relations Officer (704) 557-8386, or Joe Calabrese, Financial Relations Board
(212) 827-3772




       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 24 of 172
   Snyder's-Lance, Inc. to Release Second Quarter 2013 Results on Tuesday, August 6, Before Market Opens;
                          Will Host Conference Call and Webcast at 9:00 am Eastern ....


Load-Date: July 20, 2013


  Em! of nOl'UH1l'!1t




        Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 25 of 172
   MC Lyte's Roof-Top Social Continues Its Mission of Being a "Party With a
                                 Purpose".
                                                 PRWeb Newswire
                                                    July 5, 2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP LNWP
Copyright 2013 Vocus PRW Holdings LLC

Length: 775 words

Body


Los Angeles, CA (PRWEB) July 05,2013

Legendary lyricist, pioneer, and Hip Hop Sisters Foundation (HHSF)Founder I CEO MC Lyte and HHSF President
Lynn Richardson kicked off the BET Experience weekend with a star-studded social to benefit MC Lyte's non-profit
charity, Hip Hop Sisters Foundation.

With this being her first soiree of the most highly anticipated weekend in Los Angeles, MC Lyte and Hip Hop Sisters
Foundation superseded expectations. Celebrities and VIPs in attendance included AdvisoryBoard Members Kelly
Price, Kenny Lattimore, and Malcolm Jamal Warner, along with Kym Whitley, MC Smooth, D-Nice, and Sheila E, to
name a few.

Approximately 300 tastemakers attended, including entertainment industry insiders, business executives, and
community leaders, among others. In addition, the Ten-Ten Wilshire rooftop was tastefully transformed by event
planners, Y.E.S. Productions ..

MC Lyte gave a warm speech to welcome and thank her guests for their support. "Through the support we have
received over the past year,Hip Hop Sisters Foundation has been able to touch the lives of our youth and empower
them to take charge of their destiny. I would like to thank everyone for coming out to support us -- including all of
oursponsors and board members -- and I extend a special thank you to YES Productions for making this happen,"
Lyte said.

Lynn Richardson continued by sharing how the organization achieved it's goals under MC Lyte's leadership. "We
met a little over a year ago, talked about what we wanted to accomplish, and soon after we were announcing
$100,000 college scholarships on the Soul Train Music Awards red carpet and partnering with organizations like Hip
Hop 4 Lifeand Sigma Gamma Rho Sorority to help combat the negative effects of teen pregnancy, as well as the
Thurgood Marshall Fund on the South African iLEAD tour from which we recently returned."

In addition to enjoying the panoramic view of downtown Los Angeles, guests relaxed under the sun and mingled
with some of Hollywood's movers and shakers in the entertainment industry. The festivities included an open Ciroc
Bar, food catered by Ladies Touch Catering, a MYX and Mingle Lounge and sounds by DJ Jahkova and celebrity
guest dj, DJRebel.

Produced by Hip Hop Sisters Foundation and Y.E.S. Productions, event sponsors included Ciroc, The Wright
Holistic Day Spa, MYX Fusion, Ladies Touch Catering, Nestle Waters, The Ice Cream Lab and Apixture Photo
booth.




       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 26 of 172
                          MC Lyte's Roof-Top Social Continues Its Mission of Being a "Party With a Purpose".

The gift bags were provided by Snack Factory Pretzel Crisps and included items by Shea Moisture, Hula Girl, MYX
Fusions, The Wright Holistic Day Spa, Emeri Moscato, Lavish Beverages and Ten-Ten Wilshire.

For more information, events or sponsorship inquiries, please visit hiphopsisters.org or yesprods.com

About MC Lyte

MC Lyte is the immediate past president of the LA Chapter of the Recording Academy (Grammys), the voice of the
BET Awards Shows, mentor, speaker and actress with over 20 years in the entertainment business.

About Hip Hop Sisters

Hip Hop Sisters is a non-profit foundation that promotes positive images of women of ethnic diversity, bringing
together leaders from the world of Hip Hop, the entertainment industry, and the corporate world, providing national
and international support to women and youth around the globe on the topics of cultural issues, financial
empowerment, health and wellness, mentorship and educational opportunities. The Advisory Board members
include Faith Evans, Ledisi, Jada Pinkett-Smith, Chilli, Russell Simmons, Cheryl "Salt" James, Malinda Williams,LiI
Mama, Kelly Price, Fantasia, Malcolm Jamal Warner, Kenny Lattimore, Valeisha Butterfield, Jeff Johnson, Alesha
Renee, Melanie Fiona, Rae Lewis Thornton, and Dr. Benjamin Chavis. Please visit http://www.hiphopsisters.org to
see how you can get involved.

About Y.E.S. Productions

Y.E.S. Production & Concierge is a full service event production, and lifestyle management firm located in Los
Angeles, California. They specialize in event coordination, event management, marketing, branding and social
media, as well as exotic car rentals, lUxury home rentals and private jet charters. For more information, please visit
http://www.yesprods.com.

About Our Presenting Sponsor

The Wright Holistic Day Spa specializes in the rejuvenation of thebody, mind and spirit. Services include signature
facials, aromatherapy, body treatments and scrubs, organic skin care and mobile spa services (we bring the
experience     of luxurious     spa   services     to    your   homeof business).      Please    contact    us   at
wrightholisticdayspa(at)gmail(dot)com for additional information.

Read the full story at http://www.prweb.com/releases/2013/7/prweb10899574.htm


Load-Date: July 6, 2013


  Fnd ill' Dn('tll1wOlt




        Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 27 of 172
   MC Lyte's Roof-Top Social Continues Its Mission of Being a "Party With a
                                 Purpose".
                                                 PRWeb Newswire
                                                    July 5,2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 Vocus PRW Holdings LLC

Length: 801 words

Bod

    Los Angeles, C/'. (PRvJEB) July 05, 2013
     Legendary lyricist, pioneer, and Hip Hop Sisters Foundation (HHSF) FOllnder             CEO I'1C Lyte and rIHS!"
President Lynn Richardson kicked off the BET Experience weekend with a star-studded social to benefit MC
Lyte's non-profit charity, Hip Hop Sisters Foundation.
     With this being her first soiree of the most highly anticipated weekend in Los Angeles, Me Lyte and Hip
Hop Sisters Foundation superseded expectations. Celebrities and VIPs in attendance included Advisory Board
I"'1embers Kelly Price, Kenny Lattimore, and lvlalcolm 13amal v~arner, along with Kym V\'hitley, He Smooth, D-Nice,
and Sheila S, to name a few.
     Approximately 300 tastemakers attended, including entertainment industry insiders, business executives,
and community leaders, among others. In addition, the Ten-Ten \~iilshi.!.:"e rooftop \I.'as tastefully transformed
by event planners, Y.E.S. Productions ..

   Me Lyte gave a warm speech to welcome and thank her guests for their support. "Through the support we
have received over the past year, Hip Hop Sisters Foundation has been able to touch the lives of our youth
and empower them to take charge of th",ir destiny. I ",ould like to thank everyone for coming out to support
us      including all of our sponsors and board members          and I extend a special thank you to YES
Productions for making this happen," Lyte said.
    Lynn Richardson continued by sharing how the organization achieved it's goals under Me Lyte's
leadership. "We met a little over a year ago, talked about what we wanted to accomplish, and soon after we
were announci.ng $100, 000 college soholarshi.ps on the Soul Tra in Music F-.\,ards red oarpet and partneri. ng
with organi.zati.ons like Hip Hop 4 Life and Sigma Gamma Rho Sorority to help cumbat the negative ",ffects of
teen pregnancy, as \·;e11 as the Thurgood Marshal} Fund on the South African iLEAD tour from which yJe
recently returned."
    In addition 1:0 enjoying the panoramic view of downto\rJn Los Angeles, guests relaxed under the sun and
mingled with some of Hollywood's movers and shakers in the entertainment industry. The festivities
included an open Ciroe Bar, food catered by Ladies Touch Catering, a MYX and Mingle Lounge and sounds by
DJ Jahkova and celebrity guest dj, DJ Rebel.
    Produced by Hip Hop Sisters Foundation and Y. E. S. Productions       event: sponsors included Ciroc, The
                                                                           I


~~right Holistic Day Spa, t-1YX Fusion, Ladies Touch Catering, Nestle ~'Jaters, The Ice Cream Lab and Apixture

Photo booth.

     The gift bags were provided by Snack Factory Pretzel Crisps and i.ncluded items by Shea Moist1lre, Hul.a
Girl,     MiX    Fusi.ons, The Wright   Holistic  Day Spa,  Emeri  i'1oscato,  Lavish  Beverages and   Ten-Ten
v~i lshi re.

     For    more    information, events  or    sponsorship inquiries,   please   visit  hiphopsisters.org   or
yesprods.com
     About MC Lyte
     HC Lyte is the immediate past president of the LA Chapter of the Reoording Academy (Grammys), the voice
of the BET Awards Shows,         mentor,  speaker and actress with over 20 years in the entertainment
business.
     About Hip Hop Sisters




       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 28 of 172
                    MC Lyte's Roof-Top Social Continues Its Mission of Being a "Party With a Purpose".

   Hip Hop Sisters is a non-profit foundation that promotes positive images of women of ethnic diversity,
bringing together leaders from the world of Hip Hop, the entertainment industry, and the corporate world,
providing national and international support to women and youth around the globe on the topics of cultural
issues, financial empowerment, health and wellness, mentorship and educational opportunities. The Advisory
Board members       include   Fai.th    Evans,   Ledisi,   Jada   Pinkett-Smith,   Chill.i,   Russell   Simmons,    Cheryl   tlSa1t"
James, Malinda Williams, Lil Mama, Kelly Price, Fantasia, Malcolm Jamal Warner, Kenny Lattimore, Valeisha
But terfield, Jeff Johnson, Alesha Renee, t>1elanie Yiona, Rae LeNis Thornton, and Dr. Benj amin Chavis.
Please visit http://www.hiphopsisters.org to see how you can get involved.
    About I.E.S. Productions
    Y.E.S. Production & Concierge is a full service event production, and lifestyle management firm located
in Los Angeles, California. They specialize in event coordination, event management, marketing, branding
and social media, as well as exotic car ren tals, luxury home rentals and private jet charters. For more
information, please visit             http://www.yesprods.com.
    About Our Presenting Sponsor
    The Nright Holistic Day Spa specializes in the rejuvenation of the body, mind and spirit. Services
include    signature    facials,       aromatherapy,   body   treatments   and   scrubs,   organic   skin   care   and mobile   spa
services    (we bring the experience of luxurious spa services to your home of business).                      Please contact us
at wrightholisticdayspa(at)gmail(dot)com for additional information.
   Read the full story at             http://www.prweb.com/releases/2013/7/prwebl0899574.htm




Load-Date: December 19, 2013



  End or Document




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 29 of 172
                  Snyder's-Lance agrees to 'Cloudy' movie promotion plan
                                                     Charlotte Business Journal
                                                          July 5, 2013 Friday


Copyright 2013 American City Business Journal, Inc. All Rights Reserved




 BuslNEssJoURNAL
Length: 210 words
Byline: Ken Elkins

Body


Two products of Snyder's-Lance Inc. (NASDAQ:LNCE) are being used in a promotion of the movie Cloudy with a
Chance of Meatballs 2 and a related digital contest.

Lance sandwich cracker and Hanover pretzel packages will be adorned with drawings of the animated movie
characters through the end of July, the company says.

"The 'Cloudy' movies are great family fun, and we're thrilled to collaborate with Sony Pictures Animation to promote
a hilarious film and delicious snacks that everyone will love," says Tom Ingram, senior brand director at Snyder's-
Lance, which is based in Charlotte.

Fans can enter for a chance to win admission to a screening of the movies for up to 50 people. There are other
prizes as well.

Snyder's-Lance products are sold under brand names that include Snyder's of Hanover, Lance, Cape Cod, Tom's,
Archway and Pretzel Crisps, as well as private-label and third-party brands.

The company has more than 1,000 employees in Charlotte and operates manufacturing facilities in North Carolina,
Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio and Ontario.

Did you find this article useful? Why not subscribe to Charlotte Business Journal for more articles and leads? Visit
bizjournals.com/subscribe or call 1-866-853-3661.


Load-Date: July 5, 2013




       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 30 of 172
 Forecast Calls for Fun as Lance® and Snyder's of Hanover® Team Up with
 Sony Pictures Animation to Support "Cloudy with a Chance of Meatballs 2"
                                                           PR Newswire
                                           July 3, 2013 Wednesday 12:42 PM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 1318 words
Dateline: CHARLOTTE, N.C., July 3,2013

Body


Lance sandwich crackers and Snyder's of Hanover pretzels launch in-store promotion and digital sweepstakes

In Sony Pictures Animation's new movieCloudy with a Chance of Meatballs 2, inventor Flint Lockwood is back in a
delicious new adventure, and Lance® sandwich crackers and Snyder's of Hanover® pretzels are joining in the fun
as they launch a promotional campaign in support of the film.

(Photo:http://photos.prnewswire.com/prnh/20130703IDC42577)

In this new animated comedy, Flint discovers that his most infamous machine - which turns water into food - is still
operating and is now creating food-animal hybrids - "foodimals!" The film is set to hit theatres September 27.

The Lance® and Snyder's of Hanover® Cloudy with a Chance of Meatballs 2 campaign launched June 19 and will
run through the end of July. As part of the campaign, a digital sweepstakes will be promoted on select Lance®
sandwich cracker homepacks and Snyder's of Hanover® pretzel packages as well as on in-store displays and
header cards. Fans can enter the sweepstakes through theLance SnacksandSnyder's of HanoverFacebook pages,
as well as through amobile microsite, for a chance to win a grand prize trip for four to the red carpet U.S. premiere
of Cloudy with a Chance of Meatballs 2. Entrants will also have a chance to win the first prize - a movie screening
for up to 50 people - as well as many second, third and fourth prizes, including movie t-shirts, DVDs and posters.

"The 'Cloudy' movies are great family fun, and we're thrilled to collaborate with Sony Pictures Animation to promote
a hilarious film and delicious snacks that everyone will love," said Tom Ingram, Senior Brand Director at Snyder's-
Lance.

"We're excited for consumers to join in the adventure as we bring Flint Lockwood and his newest food creations to
life in snack aisles and on our Facebook pages," said Bob Gould, Marketing Manager for Snyder's of Hanover®
pretzels.

Lance® and Snyder's of Hanover®, part of the Snyder's-Lance family of snack brands, offer an assortment of
sandwich cracker and pretzel varieties that the whole family can enjoy. This is the first time that the Snyder's-Lance
brands have teamed up with Sony Pictures Animation in connection with the Cloudy with a Chance of Meatballs
franchise.

Lance® Sandwich Crackers are available in more than 16 varieties, including new Lance® Xtra Fulls(TM), which
were launched this year to give consumers "more of what they love" for the brand's 100th anniversary. Each
product is made with freshly baked, crispy crackers, real ingredients like freshly ground peanut butter, and contain
up to 6 grams of protein. For more information about Lance® Sandwich Crackers and the Lance 100th anniversary
celebrations, visithttp://www.lance.com .




       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 31 of 172
      Forecast Calls for Fun as Lance® and Snyder's of Hanover® Team Up with Sony Pictures Animation to
                                  Support "Cloudy with a Chance of Meatballs 2"

Snyder's of Hanover® offers more than 30 pretzel varieties in different sizes, shapes and flavors. For a searchable
list      of     retailers,    visit      the       Snyder's         of        Hanover®        product       locator
athttp://www.snyderslanceproductlocator.com/snyd ers.

Cloudy with a Chance of Meatballs 2 picks up where Sony Pictures Animation's 2009 hit comedy left off. Inventor
Flint Lockwood's genius is finally being recognized as he's invited by his idol Chester V to join The Live Corp
Company, where the best and brightest inventors in the world create technologies for the betterment of mankind.
Chester's right-hand-gal - and one of his greatest inventions - is Barb, a highly evolved orangutan with a human
brain who is also sassy and likes to wear lipstick. It's always been Flint's dream to be recognized as a great
inventor, but everything changes when he discovers that his most infamous machine (which turns water into food) is
still operating and is now creating food-animal hybrids - "foodimals!" With the fate of humanity in his hands, Chester
sends Flint and his friends on a dangerously delicious mission - to battle hungry tacodiles, shrimpanzees,
hippotatomuses, cheespiders and other food creatures to save the world again! Directed by Cody Cameron and
Kris Pearn. Screenplay by Erica Rivinoja and John Francis Daley & Jonathan Goldstein. Story by Phil Lord &
Christopher Miller and Erica Rivinoja. Inspired by the bookCloudy with a Chance of Meatballswritten by Judi Barrett
and illustrated by Ron Barrett. Produced by Pam Marsden and Kirk Bodyfelt.

Suggested Tweets

Click to TweetFoliow @LanceSnacks and @Snyders_Hanover & find out how you can win a trip to see #Cloudy2
this fall!http://www.cloudy2snyderslance.com/Click to TweetForecast calls for fun as @LanceSnacks and
@Snyders_Hanover join #Cloudy2 for summer sweeps!         http://www.cloudy2snyderslance.com/

About Lance® Sandwich Crackers
Lance is celebrating its 100th anniversary in 2013 by giving consumers "more of what they love." Lance® sandwich
crackers are available in more than 16 varieties, including ToastChee®, Whole Grain, Cracker Creations® and new
Xtra Fulls(TM). Each product is made with freshly baked, crispy crackers, real ingredients like freshly ground peanut
butter, and contain up to 6 grams of protein. For more information about Lance® sandwich crackers,
visithttp://www.lance.com or the Lance SnacksFacebook page.

About Snyder's of Hanover
For more than 100 years, Americans have enjoyed Snyder's of Hanover® pretzels. With their unique sourdough
heritage, Snyder's of Hanover®pretzels today are available across the country in single-serve sizes as well as
larger, 10, 12 and even 16-ounce bags perfect for sharing. Today, America's favorite pretzel is available in a wide
variety of flavors, recipes and shapes, including traditional hard pretzels, flavored pretzel pieces, sticks, rods,
nibblers and even gluten-free options. For more information, visithttp://www.snydersofhanover.com. Or find
Snyder's of Hanover onFacebook orTwitter.

About Snyder's Lance

Snyder's-Lance, Inc., (Nasdaq-GS: LNCE) headquartered in Charlotte, NC, manufactures and markets snack foods
throughout the United States and internationally. The Company's products include pretzels, sandwich crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio, and Ontario, Canada. Products are sold under the Snyder's of Hanover, Lance, Pretzel Crisps, Krunchers!,
Cape Cod, EatSmart Naturals, Jays, Grande, Tom's, Archway, O-Ke-Doke and Stella D'oro brand names along with
a number of private label and third party brands. Products are distributed widely through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-G

About Sony Pictures Animation
Sony Pictures Animation produces a variety of animated entertainment for audiences around the world. The studio
is following its worldwide comedy hits - the 2012 monster hit comedy Hotel Transylvania, the 2011 hybrid live
action/animated blockbuster The Smurfs, and the 2009 mouth-watering Cloudy with a Chance of Meatballs - with


      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 32 of 172
      Forecast Calls for Fun as Lance® and Snyder's of Hanover® Team Up with Sony Pictures Animation to
                                  Support "Cloudy with a Chance of Meatballs 2"

The Smurfs 2 in July 2013, and Cloudy With A Chance of Meatballs 2 in September 2013. Sony Pictures Animation,
in conjunction with Aardman Animations, has produced two critically acclaimed feature films: the CG-animated
family comedy Arthur Christmas; and the Academy Award® nominated stop-frame animated high-seas adventure,
The Pirates! Band of Misfits. In 2007, Surfs Up also received an Academy Award® nomination for Best Animated
Feature Film. The division, whose first feature film Open Season led to a very successful movie franchise, turned 10
in 2012. Sony Pictures Animation is an operating unit of Sony Pictures Digital Productions.

Website:http://www.sonypicturesanimation.com/Facebook:
https:llwww.facebook.com/SONYPicturesAnimation Twitter:          http://twitter.com/sonyanimationTumblr:
http://sonyanimation.tumblr.comlYouTube:      http://www.youtube.com/user/SonyAnimation

SOURCE Snyder's-Lance, Inc.


Load-Date: July 6, 2013




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 33 of 172
 Forecast Calls for Fun as Lance® and Snyder's of Hanover® Team Up with
 Sony Pictures Animation to Support "Cloudy with a Chance of Meatballs 2"
                                                           PR Newswire
                                           July 3, 2013 Wednesday 12:42 PM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 1318 words
Dateline: CHARLOTTE, N.C., July 3,2013

Body


Lance sandwich crackers and Snyder's of Hanover pretzels launch in-store promotion and digital sweepstakes

In Sony Pictures Animation's new movieCloudy with a Chance of Meatballs 2, inventor Flint Lockwood is back in a
delicious new adventure, and Lance® sandwich crackers and Snyder's of Hanover® pretzels are joining in the fun
as they launch a promotional campaign in support of the film.

(Photo:http://photos.prnewswire.com/prnh/20130703IDC42577)

In this new animated comedy, Flint discovers that his most infamous machine - which turns water into food - is still
operating and is now creating food-animal hybrids - "foodimals!" The film is set to hit theatres September 27.

The Lance® and Snyder's of Hanover® Cloudy with a Chance of Meatballs 2 campaign launched June 19 and will
run through the end of July. As part of the campaign, a digital sweepstakes will be promoted on select Lance®
sandwich cracker homepacks and Snyder's of Hanover® pretzel packages as well as on in-store displays and
header cards. Fans can enter the sweepstakes through theLance SnacksandSnyder's of HanoverFacebook pages,
as well as through amobile microsite, for a chance to win a grand prize trip for four to the red carpet U.S. premiere
of Cloudy with a Chance of Meatballs 2. Entrants will also have a chance to win the first prize - a movie screening
for up to 50 people - as well as many second, third and fourth prizes, including movie t-shirts, DVDs and posters.

"The 'Cloudy' movies are great family fun, and we're thrilled to collaborate with Sony Pictures Animation to promote
a hilarious film and delicious snacks that everyone will love," said Tom Ingram, Senior Brand Director at Snyder's-
Lance.

"We're excited for consumers to join in the adventure as we bring Flint Lockwood and his newest food creations to
life in snack aisles and on our Facebook pages," said Bob Gould, Marketing Manager for Snyder's of Hanover®
pretzels.

Lance® and Snyder's of Hanover®, part of the Snyder's-Lance family of snack brands, offer an assortment of
sandwich cracker and pretzel varieties that the whole family can enjoy. This is the first time that the Snyder's-Lance
brands have teamed up with Sony Pictures Animation in connection with the Cloudy with a Chance of Meatballs
franchise.

Lance® Sandwich Crackers are available in more than 16 varieties, including new Lance® Xtra Fulls(TM), which
were launched this year to give consumers "more of what they love" for the brand's 100th anniversary. Each
product is made with freshly baked, crispy crackers, real ingredients like freshly ground peanut butter, and contain
up to 6 grams of protein. For more information about Lance® Sandwich Crackers and the Lance 100th anniversary
celebrations, visithttp://www.lance.com.




       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 34 of 172
      Forecast Calls for Fun as Lance® and Snyder's of Hanover® Team Up with Sony Pictures Animation to
                                  Support "Cloudy with a Chance of Meatballs 2"

Snyder's of Hanover® offers more than 30 pretzel varieties in different sizes, shapes and flavors. For a searchable
list      of     retailers,    visit      the       Snyder's         of        Hanover®        product       locator
athttp://www.snyderslanceproductlocator.com/snyd ers.

Cloudy with a Chance of Meatballs 2 picks up where Sony Pictures Animation's 2009 hit comedy left off. Inventor
Flint Lockwood's genius is finally being recognized as he's invited by his idol Chester V to join The Live Corp
Company, where the best and brightest inventors in the world create technologies for the betterment of mankind.
Chester's right-hand-gal - and one of his greatest inventions - is Barb, a highly evolved orangutan with a human
brain who is also sassy and likes to wear lipstick. It's always been Flint's dream to be recognized as a great
inventor, but everything changes when he discovers that his most infamous machine (which turns water into food) is
still operating and is now creating food-animal hybrids - "foodimals!" With the fate of humanity in his hands, Chester
sends Flint and his friends on a dangerously delicious mission - to battle hungry tacodiles, shrimpanzees,
hippotatomuses, cheespiders and other food creatures to save the world again! Directed by Cody Cameron and
Kris Pearn. Screenplay by Erica Rivinoja and John Francis Daley & Jonathan Goldstein. Story by Phil Lord &
Christopher Miller and Erica Rivinoja. Inspired by the bookCloudy with a Chance of Meatbaliswritten by Judi Barrett
and illustrated by Ron Barrett. Produced by Pam Marsden and Kirk Bodyfelt.

Suggested Tweets

Click to TweetFoliow @LanceSnacks and @Snyders_Hanover & find out how you can win a trip to see #Cloudy2
this fall!http://www.cloudy2snyderslance.com/Click to TweetForecast calis for fun as @LanceSnacks and
@Snyders_Hanover join #Cloudy2 for summer sweeps!         http://www.cloudy2snyderslance.com/

About Lance® Sandwich Crackers
Lance is celebrating its 100th anniversary in 2013 by giving consumers "more of what they love." Lance® sandwich
crackers are available in more than 16 varieties, including ToastChee®, Whole Grain, Cracker Creations® and new
Xtra Fulls(TM). Each product is made with freshly baked, crispy crackers, real ingredients like freshly ground peanut
butter, and contain up to 6 grams of protein. For more information about Lance® sandwich crackers,
visithttp://www.lance.com or the Lance SnacksFacebook page.

About Snyder's of Hanover
For more than 100 years, Americans have enjoyed Snyder's of Hanover® pretzels. With their unique sourdough
heritage, Snyder's of Hanover®pretzels today are available across the country in single-serve sizes as well as
larger, 10, 12 and even 16-ounce bags perfect for sharing. Today, America's favorite pretzel is available in a wide
variety of flavors, recipes and shapes, including traditional hard pretzels, flavored pretzel pieces, sticks, rods,
nibblers and even gluten-free options. For more information, visithttp://www.snydersofhanover.com. Or find
Snyder's of Hanover onFacebook orTwitter.

About Snyder's Lance

Snyder's-Lance, Inc., (Nasdaq-GS: LNCE) headquartered in Charlotte, NC, manufactures and markets snack foods
throughout the United States and internationally. The Company's products include pretzels, sandwich crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio, and Ontario, Canada. Products are sold under the Snyder's of Hanover, Lance, Pretzel Crisps, Krunchers!,
Cape Cod, EatSmart Naturals, Jays, Grande, Tom's, Archway, O-Ke-Doke and Stella D'oro brand names along with
a number of private label and third party brands. Products are distributed widely through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-G

About Sony Pictures Animation
Sony Pictures Animation produces a variety of animated entertainment for audiences around the world. The studio
is following its worldwide comedy hits - the 2012 monster hit comedy Hotel Transylvania, the 2011 hybrid live
action/animated blockbuster The Smurfs, and the 2009 mouth-watering Cloudy with a Chance of Meatballs - with


      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 35 of 172
      Forecast Calls for Fun as Lance® and Snyder's of Hanover® Team Up with Sony Pictures Animation to
                                  Support "Cloudy with a Chance of Meatballs 2"

The Smurfs 2 in July 2013, and Cloudy With A Chance of Meatballs 2 in September 2013. Sony Pictures Animation,
in conjunction with Aardman Animations, has produced two critically acclaimed feature films: the CG-animated
family comedy Arthur Christmas; and the Academy Award® nominated stop-frame animated high-seas adventure,
The Pirates! Band of Misfits. In 2007, Surfs Up also received an Academy Award® nomination for Best Animated
Feature Film. The division, whose first feature film Open Season led to a very successful movie franchise, turned 10
in 2012. Sony Pictures Animation is an operating unit of Sony Pictures Digital Productions.

Website:http://www.sonypicturesanimation.com/Facebook:
https:llwww.facebook.com/SONYPicturesAnimationTwitter:           http://twitter.com/sonyanimationTumblr:
http://sonyanimation.tumblr.com/YouTube:      http://www.youtube.com/userISonyAnimation

SOURCE Snyder's-Lance, Inc.


Load-Date: July 4, 2013




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 36 of 172
         GILT CITY LOS ANGELES RETURNS JUST IN TIME FOR SUMMER
                                                     The Los Angeles Fashion
                                                 July 2, 2013 Tuesday 9:54 PM EST


Copyright 2013 Newstex LLC All Rights Reserved

Length: 600 words

Bod


Jul 02, 2013 (The Los Angeles Fashion:http://www.thelosangelesfashion.com Delivered by Newstex)
 We can hardly contain our excitement as the highly anticipated Gilt City Los Angeles is back and just in time for
summer.A
Gilt City will take place onA Friday, June 7th andA Saturday, June 8thA for its biggest Warehouse Sale yet,
featuring incomparable deals of up to 90% off on menaPMs, womena€™s and kidsa€TM fashions and home
dA©cor.A Gilt CityaPMs biannual mega-sale, taking place at Siren @A OrangeA in Hollywood and open to ticket
holders only, will include aisles upon aisles of fashions fromA hundreds of top brands, including both up-and-
coming young designers and the most venerable fashion houses.A Shoppers can expect the newest footwear
styles, jewelry, denim, suits, jackets, tops and outerwear for men, women and children, as well asA bedding,
kitchen and bath accessories, decorative pieces, and much more.

 http://www.thelosangelesfashion.com/2013/05/30/gilt-city-los-angeles-returns-just-in-time-for-summer/416ba57b-
ed92 -43e4-a89 3-88a508fOdd50/ http://www.thelosangelesfashion.com/20 13/05/30/gilt-city -Ios-a ngeles-retu rns-j ust-
in-time-for-su mmer/7354efe 1-f54e-4c99-afe7-6f5bd338e6cc/ http://www.thelosangelesfashion.com/20 13/05/30/gilt-
city-Ios-angeles-returns-just-in-time-for-summer/87 455359-e 7bd-45d6-931 f-c2da5c54 fc91 /
http://www.thelosangelesfashion.com/20 13/05/30/gilt-city-Ios-a ng eles-retu rns-j ust-i n-ti me-for-su mme r/ e8c944 98-
ca03-4a37 -bfd5-3fb81 b3685f3/
 Tickets can be purchased at Gilt City Los Angeles for the late-nightA sessionA (9:30 pm - 11 :30 pm) on June 7th
and for morning (9 am a€' 11 am), mid-morning (11 am a€' 1 pm), afternoon (1 pm a€' 3 pm) and late afternoon (3
pm a€' 5 pm) sessions on June 8th. A The June 7thA late-night session is 20$/ticket and all Saturday sessions are
10$/ticket. A VisitA http://www.giltcity.com/los-angeles/lawhs2013noir[1]A immediately as space is limited.
 http://www.thelosangelesfashion.com/20 13/05/30/g ilt-city-Ios-angeles-retu rns-just-in-ti me-for-summer/5a415fdd-
4d 11-49aa-b9c4-55dca5b 10186/ http://www.thelosangelesfashion.com/2013/05/30/gilt-city-los-angeles-returns-just-
in-time-for-su mmer/69359407-a32c-40a5-a 7b8-029072b49b 1e/
http://www.thelosangelesfashion.com/2013/05/30/gilt-city-los-angeles-returns-just-in-time-for-summer/Oda44ccc-
c3d 1-4649-bd79-39954bOa027 5/


WHAT: GILT CITY WAREHOUSE SALE

WHEN:A FRIDAY, JUNE 7, 9:30 p.m. - 11 :30 p.m. A SATURDAY,A JUNE 8, 9 a.m. - 5 p.m.A

WHERE: SIREN @ ORANGE, located atA Siren Studios, 1050 N. Orange Dr.,A Los Angeles, CA 90038.


 During breaks perusing the racks, shoppers can refuel with refreshments by AQUAhydrate and Coco Cafea€'and
enjoy beverages courtesy of La Marca Prosecco, Whitehaven Wine, New Amsterdam Vodka, Vita Coco and more.
A snacks and dipping station willA beA provided by Pretzel Crisps.
 Additional details:


       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 37 of 172
                      GILT CITY LOS ANGELES RETURNS JUST IN TIME FOR SUMMER

A
A·A A A A A A Free street parking will be available, based on availability
A·A A A A A A For entry, print out your voucher and bring it with you to the event
A·A A A A A A Credit cards ONLY; cash will not be accepted
A· A A A All coats andA bags will be checked upon entry

So ladies, and gents get your tickets today so you can get your shop on!

-Dana Elizabeth

 (c)   The    Los   Angeles     FashionA http://www.thelosangelesfashion.com/wp-admin/post-new.php[sellfire
id="50ea99050c888c15b8cf2172" name="Accessories"]

Repost This Article[2]
 [1]:                             http://www.giltcity.com/los-angeles/lawhs2013noir                [2]:
https:/lsecure.repost.us/syndicate/create?url=http%3A%2F%2Fwww.thelosangelesfashion.com%2F2013%2F05%2
F30%2Fgilt-city-los-angeles-returns-just-in-time-for-summer%2F


Load-Date: July 3, 2013




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 38 of 172
        GILT CITY WAREHOUSE SALE, June 7th and 8th at Siren Studios in
                              Hollywood
                                                     The Los Angeles Fashion
                                                 July 2, 2013 Tuesday 9:54 PM EST


Copyright 2013 Newstex LLC All Rights Reserved

Length: 630 words

Body


Jul 02, 2013 (The Los Angeles Fashion:http://www.thelosangelesfashion.com Delivered by Newstex)
 Gilt City Los Angeles is back onA Friday, June 7th andA Saturday, June 8th A for its biggest Warehouse Sale yet,
featuring incomparable deals of up to 90% off on menaPMs, womena€™s and kidsaPM fashions and home
dA©cor.A Gilt CityaPMs biannual mega-sale, taking place at Siren @A OrangeA in Hollywood and open to ticket
holders only, will include aisles upon aisles of fashions fromA hundreds of top brands, including both up-and-
coming young designers and the most venerable fashion houses.A Shoppers can expect the newest footwear
styles, jewelry, denim, suits, jackets, tops and outerwear for men, women and children, as well asA bedding,
kitchen and bath accessories, decorative pieces, and much more.


Tickets can be purchased at Gilt City Los Angeles for the late-nightA sessionA (9:30 pm - 11 :30 pm) on June 7th
and for morning (9 am a€' 11 am), mid-morning (11 am a€' 1 pm), afternoon (1 pm a€' 3 pm) and late afternoon (3
pm a€' 5 pm) sessions on June 8th. A The June 7thA late-night session is 20$/ticket and all Saturday sessions are
10$/ticket. A VisitA http://www.giltcity.com/los-angeles/lawhs2013noir[1]A immediately as space is limited.A
 WHAT: GILT CITY WAREHOUSE SALE
A
WHEN:A FRIDAY, JUNE 7, 9:30 p.m. -11:30 p.m. A SATURDAY,A JUNE 8, 9 a.m. - 5 p.m.A
A
WHERE: SIREN @ ORANGE, located atA Siren Studios, 1050 N. Orange Dr.,A Los Angeles, CA 90038.

 During breaks perusing the racks, shoppers can refuel with refreshments by AQUAhydrate and Coco Cafea€'and
enjoy beverages courtesy of La Marca Prosecco, Whitehaven Wine, New Amsterdam Vodka, Vita Coco and more.
A snacks and dipping station willA beA provided by Pretzel Crisps.
Additional details:
 A-A A A A A A Free street parking will be available, based on availability
 A·A A A A A A For entry, print out your voucher and bring it with you to the event
 A-A A A A A A Credit cards ONLY; cash will not be accepted
A A A A· A A A All coats andA bags will be checked upon entry

Items similar to these will be available: Vera Wang Printed Satin Dress Original Retail: $1,095,A GILT
WAREHOUSE SALE PRICE: $110

Carols Falchi Stylo Caiman Clutch Original Retail: $1 ,750,A GILT WAREHOUSE SALE PRICE: $200


Zac Posen Silk Pleated Cap Sleeve Dress Original Retail: $1 ,750,A GILT WAREHOUSE SALE PRICE: $200




       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 39 of 172
                        GILT CITY WAREHOUSE SALE, June 7th and 8th at Siren Studios in Hollywood

Helmut Lang Pheastant Print Contrast Jacket Original Retail: $795,A GILT WAREHOUSE SALE PRICE: $80

3.1 Phillip Lim Fold Over Sequin Short Original Retail: $595,A GILT WAREHOUSE SALE PRICE: $60


Cynthia Rowley Printed Cotton Pencil Skirt Original Retail: $330,A GILT WAREHOUSE SALE PRICE: $35


Missoni Ankle Tie Espadrille Sandal Original Retail: $324,A GILT WAREHOUSE SALE PRICE: $35


About Gilt City:A Gilt City allows you to experience the very best restaurants, spas, salons, exclusive events and
shows in your citya€'all at insider prices. Our curators comb through hundred of neighborhoods and local
businesses to bring you the most compelling offers in New York, Los Angeles, Boston, Chicago, Miami, San
Francisco, Dallas, Seattle, Philadelphia and Washington, DC. And many offers from our over 4,500 partners are
available nationally.
On any given day, you can visit Gilt City to find special meals prepared by acclaimed chefs, luxurious massages
and facials, exciting plays and concerts and even thrilling outdoor adventures (sky-diving, zip-lining, ice climbing
and more). Regular partners include Virgin America, TateaPM s Bakeshop and personal trainer-to-the-stars Tracy
Anderson, along with award-winning restaurants from San FranciscoaPMs central kitchen to New YorkaPM s Del
Posto. With Gilt City, exploring everything your city has to offer is simple and exciting.
 [1]: http://www.giltcity.com/los-angeles/lawhs2013noir


Load-Date: July 3, 2013


  End of Dm';Hlll'llt




        Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 40 of 172
  Little bites, big benefits: whether they're looking for a convenient snack to
  eat right out of the box or a snack with a topping between dips in the pool,
    consumers will find a variety of flavorful, better-for-you and satisfying
  products awaiting them in retailers' cracker and crisps aisle.(Crackers and
                                      Crisps)
                                          Snack Food & Wholesale Bakery
                                                     July1,2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 BNP Media

Section: Pg. 36; Vol. 102; No.7; ISSN: 1096-4835
Length: 1874 words
Byline: Schafer, Romy

Body


Just as it's impossible to ignore the lure of a glistening swimming pool on a hot summer's day, it's difficult not to
crave a light, yet satisfying and nutritious, snack after hours of splashing around in the water. For many consumers,
this often means reaching for a box of better-for-you crackers and crisps to eat as-is or use as a foundation for dips,
cheese, meat snacks and other toppings.

"Consumers are increasingly seeking out better-for-you alternatives in all their snacking choices, including snack
crackers," says Tom Ingram, senior brand director, Lance sandwich crackers, Snyder's-Lance Inc., Charlotte, N.C.
"This will continue to be a strong focus area for us going forward."

As part of its 1DOth anniversary celebration this year, Snyder's-Lance has rolled out several new products. Lance
Xtra Fulls Toasty and ToastChee offer up to 6 g. or protein per serving for an extra satisfying snacking experience.
Lance Graham Cracker Creations with a peanut butter or chocolate filling are all-natural, premium sandwich
crackers made with crunchy, slightly sweet graham wafers. Jalapeno Cheddar Captain's Wafers add a spicy twist to
the company's well-known line of light-and-flaky sandwich crackers.

Less sodium and more whole grains are two other trends driving sales in the cracker category Ingram says. "Most
recently, we committed to the National Sodium Reduction Initiative," he explains. "As part of this, we have already
reduced the average sodium content of our Lance sandwich crackers."

In response to consumer demand for more whole grains, the company increased the number of whole grains in its
Lance Whole Grain Sandwich Crackers from 9 to 11 g. per serving. The new formulations will be available in stores
this month.

Jim Garsow, director of marketing for Crunch master, a brand of Loves Park, III.-based TH Foods inc., also says
consumers are gravitating toward snacks offering nutritional benefits. "Products that are gluten-free continue to be
very hot," he explains. "Lower-fat, higher-protein, higher-fiber, whole-grain snacks continue to grow in popularity
Snack manufacturers are adding lentils, pea powder, garbanzo beans, etc. to increase protein and natural sources
of fiber to enhance the nutritional profile of their snacks."




       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 41 of 172
    Little bites, big benefits: whether they're looking for a convenient snack to eat right out of the box or a snack
                                    with a topping between dips in the pool, consu ....

Crunchmaster makes gluten-free Multi-Seed Crackers, Multi-Grain Crackers, Multi-Grain Crisps, 7 Ancient Grains
Crackers and Baked Rice Crackers as well as Cheddar Cheezy Crisps and Cinnamon & Sugar Grammy Crisps for
children. The latest addition to its product line, Crunchmaster Popped Edamame Chips, are made with a blend of
pure California rice and real edamame. The crispy, all-natural snack contains no saturated fat, has 3 g. of protein
and comes in two flavors--Sea Salt and Wasabi Soy.

Like Crunchmaster's Garsow, Cara Figgins, vice president of Partners, Kent, Wash., says there's still a "very big
push" in the cracker category for good-tasting, gluten-free products as well as continued awareness of all-natural
products and items made without genetically modified organisms (GMOs).

The company recently introduced a gluten-free cracker made with all-natural, nonGMO ingredients under the Free
for All Kitchen brand name. "It is an ancient-grain-blend product made with cassava flour, amaranth, teff, quinoa,
millet and sorghum," Figgins explains. "We took that base cracker and created versions of our three top-selling
conventional products: Olive Oil & Sea Salt, Roasted Garlic & Rosemary and Olive Oil & Herb."

Authentic, cleaner, simpler

It's impossible to hear or read about healthy eating trends nowadays without some mention of the Mediterranean
diet. "We're seeing continued interest in more authentic, cleaner ingredients, particularly with an emphasis on
vegetable- and legume-based offerings and less-processed, simpler, all-natural foods," says Lonnie Willard, vice
president of marketing, Mediterranean Snacks, Boonton, NJ. "Savvy, health-conscious consumers are reading
labels, not just looking at the front of the packaging."

Wilhard adds that snacks still have to taste good though. "The flavor profiles are definitely branching out, with
bolder seasonings, or more ethnic and more sophisticated flavors," she says.

To that end, in April, Mediterranean Snacks launched tapaz2go, a convenient, gluten-free-certified, shelf-stable,
mini-meal solution that combines a single-serve pouch of its Lentil Crackers with a serving of hummus in a portable
package. The hummus comes in Roasted Garlic; Red Pepper; or Classic. "Part of what makes this product so
special is that tapaz2go captures key consumer trends, like eating small meals, the popularity of tapas and
increased snacking occasions," explains Williard. "It. also leverages the known benefits of a legume-rich diet."

Dave Leyrer, co-founder of Skeeter Snacks, Westport, Conn., cites brand extensions, particularly flavor and variety
expansions, and the growing use of disclaimers and warning labels about allergens (as they pertain to tree nuts and
peanuts) as two additional trends in the crackers and crisps category. "That's a big opportunity for us going forward
to make great-tasting, mainsiream snacks--and enter into areas where people before hadn't been concerned about
the allergen exposure," he says.

The company, which makes a variety of nut-free cookies, is launching nut-free Cinnamon Grahams--
"Skeetergrams"--this month. The snack is made with all-natural ingredients and whole grain and has no trans-fat or
high fructose corn syrup.

Getting crispy

While it's never good for people to get "crispy" when lounging by the pool, enjoying a healthy, crispy snack between
meals can be a good way for them to stave off hunger and avoid overeating at full sit-down meals. "Now, more than
ever, snacking has taken over the main three meals, becoming 'substitute meals' for people who eat up to six small
meals a day," says Katie Cline, brand manager at Inventure Foods Inc., Phoenix. "We've found that the 'crunch'
element is important to snackers."

This month, the company introduced three new baked snacks that pack a crunch: TGf Fridays Extreme Heat
Crunchy Fries have a bold flavor and only 140 calories per serving. TGI Fridays Cheddar Cheese Jalapeno
Poppers have a zesty cheddar taste. Nathan's Famous Bacon & Cheddar Crinkle Fries have a strong bacon flavor
balanced with cheddar and just 140 calories per serving. All are zero trans-fat.



      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 42 of 172
    Little bites, big benefits: whether they're looking for a convenient snack to eat right out of the box or a snack
                                    with a topping between dips in the pool, consu ....

"The trend for 'better-for-you' is not new, but continues to grow," says Claire Cretors, president, Cornfields Inc.,
Waukegan, III. "Whole grains, nonGMOs, no gluten--these are all growing trends." The company introduced its all-
natural Hi! I'm Skinny sticks in early 2012. The crispy snack has up to 19 g. of whole grains, up to 40% less fat than
conventional potato chips and is made with nonGMO ingredients.

In response to consumer demand for single-service, portion-controlled options, Cornfields recently introduced
single-serve bags of Hi! I'm Skinny sticks and plans to launch a variety pack of single-serve bags in the next three
months.

A crowded category

Like other snack manufacturers, cracker and crisp producers find themselves facing numerous challenges within
the category

"The crackers category is extremely competitive, which means differentiation is one of the biggest category
challenges," says Ingram. "Families have a lot of choices, and we are focused on giving consumers a reason to
choose Lance sandwich crackers."

Cline agrees: "There is a lot of competition in this market. We strive to remain relevant and exciting to the consumer
in a hypercompetitive market."

"The competition is tough," Figgins chimes in. "We are a smaller company in the industry, but we still have to
compete against the bigger companies for shelf space and consumer attention. We don't have big advertising
dollars, [so] we have to be creative."

Skeeter Snacks' Leyrer also cites consumer awareness as a category challenge. "When there are so many beloved
brands that have long histories and remind us all of our childhood, that is a real moat," he says. "That moat is made
deeper and broader when so many of the new products are extensions of those well-loved and very familiar brands.
We saw a real gap in the marketplace and an opportunity to address a big problem in a very mainstream and
common sense way."

For Garsow, the snack category continues to be cluttered with products that simply are variations of fried potato or
tortilla chips. "It is a real challenge to convert consumers to better-for-you snacks that have superior nutrient content
but tend to have higher cost ingredients," he acknowledges.

Room for growth

Despite facing numerous challenges, cracker and crisps manufacturers acknowledge that there are still plenty of
opportunities for growth in the category.

One example is building awareness for sandwich crackers as a great family snacking option among consumers who
don't know about or buy these snacks, says Ingram.

Expanding the occasions to enjoy sandwich crackers is another growth opportunity for the crackers category "The
occasions to eat snack crackers have increased over the years as the category has evolved," Ingram says. "Just
about any snacking occasion could involve a snack cracker, from after-school activities to family road trips."

For Leyrer, "making safe snacks that don't require sacrifices in terms of price or taste is a big deal." he says. "The
major snack food brands aren't addressing what is a huge, fast-growing and very dangerous set of allergies. Most
niche players and other startups focus on all allergens."

Williard says Mediterranean Snacks is seeing a continued increase in snacking occasions among consumers and
growth in the amount of snacking comprising their daily food intake. And because consumers are busier than ever,
they're also seeking out products that offer ultimate convenience.




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 43 of 172
    Little bites, big benefits: whether they're looking for a convenient snack to eat right out of the box or a snack
                                    with a topping between dips in the pool, consu ....

With its toasty temperatures and abundance of outdoor activities, summer prompts many people to forego big,
heavy meals in favor of small, light bites throughout the day, whether they're at the park, a ballgame or the pool.
Today flavorful, better-for-you crackers and crisps no doubt will encourage many consumers to maintain this
practice long after the pool is closed for the season.

Crackers (For the latest 52 weeks ending April 21, 2013) Rank Brands Dollar % Change Dollar Unit Sales Unit
Sales (in vs. Share (in Sales % millions) Previous millions) Previous Year Year 1. Sunshine $667.4 9.36 13.69
246.1 7.28 Cheez-It 2. Nabisco Ritz $559.5 10.94 11.47207.9 12.033 Pepperidge $440.6 12.10 9.04 170.4 11.67
Form Goldfish 4. Nabisco Wheat $372.06.267.63 133.1 7.06 Thins 5. Nabisco $331.7 10.57 6.80 121.9 12.60
Triscuit 6. Private $227.4 3.01 4.66 124.0 1.85 Label 7. Keebler Club $207.2 -0.41 4.2573.80088. Stacy's Pita
$190.1 17.193.9055.8 14.47 Chips 9. Snack Factory $156.0 52.41 3.2052.351.55 Pretzel Crisps 10. Keebler
$139.4 2.18 2.85 52.4 5.48 Townhouse TOTAL * $4,876.35.07 100.00 1,816.74.76 * Includes brands not shown
Source: Information Resources, Inc. (IRI), a Chicago-based market research firm (@iriworldwide) Total U.S. Multi-
Outlet (Supermarkets, Drugstores, Mass Market Retailers, Military Commissaries and Select Club & Dollar Retail
Chains

STATE OF THE INDUSTRY

Romy Schafer, Associate Editor


Load-Date: June 13,2018


  Eml or DUl'UmeHI




       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 44 of 172
  Little bites, big benefits: whether they're looking for a convenient snack to
  eat right out of the box or a snack with a topping between dips in the pool,
    consumers will find a variety of flavorful, better-for-you and satisfying
  products awaiting them in retailers' cracker and crisps aisle; Crackers and
                                       Crisps
                                        Snack Food & Wholesale Bakery

                                                  July 1,2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 BNP Media

Section: Pg. 36(3); Vol. 102; ISSN: 1096-4835
Length: 2073 words
Byline: Schafer, Romy

Body

  Just as it's impossible to ignore th'2 lure of a gli5 tening s\>limming pool on a hot summer I s day, it I s
difficult not. to crave a light, yet satisfying and nutritious, snack aft.er hours of splashing around in
the water. For many consumers, this often means reaching for a box of better-for-you crackers and crisps
to eat as-is or use as a foundation for dips, cheese, meat snacks and other toppings.
    [ILLUSTRATION OMITTED]
    IIConsumersare increasingly seeking out better-for-you alternatives in all their snacking choices,
including snack crackers,  says Tom Ingram, senior brand director, Lance sandwich crackers, Snyder's-Lance
                                  II


Inc., Charlotte, N.C. "This will continue to be a strong focus area for us going forward."

   As part of its lOOth anniv'Orsary c'Olebration this year, Snyder's-Lance has rolled out several new
product.s. Lance Xtra Fulls Toasty and Toast.Ch~e offer up to 6 g. or protein per serving for an ~xtra
satisfying snacking experience. Lance Graham Cracker Creations with a peanut butter or chocolate filling
are all-natural, premium sandwich crackers made VJith crunchy, slightly SVleet graham \>Jafers. Jalapeno
Cheddar Captain's If\!a£ers add a spicy t\.,rist to the company's l:lell-knoHn line of light.-and-flaky sand\.;ich
crackers.
    [ILLUSTRATION OMITTED]
    [ELU3TRl,TION OMITTED]
   Less sodium and more \.;hoJ.e grains are two other trends driving sales i.n the cracker category Ingram
says. "Most recently, we committed to the National Sodium Reduction Initiative, 'I he ezplains. "As part of
this, we have already reduced the average sodium content of our Lance sandwich crackers. '1
   In response to consumer demand for more whole grains, the company increased the number of \'/hole grains
in its Lance ltJhole Grain Sandwich Crackers from 9 to 11 g. per serving. The ne\'l for-mulaticns v1ill be
available in stores this month.
   Jim Gars 0 ...; , director of marketing for Crunchmaster, a brand of Loves Park, Ill. -based TH Foods inc.,
also says consumers are gravitating to\,\rard snacks offering nutritional benefits. "Products that are
gluten-free continue to be very hot,ll he explains. I1LoHer-fat, higher-protein, higher-fiber, vJhole-grain
snacks continue to grow in popularity Snack manufacturers are adding lentils, pea powder, garbanzo beans,
etc. to increase protein and natural sources of fiber to 'Onhance the nutrit.ional profile of their
snacks.1I
    [iLLUSTR.l\TION Ot1ITTED]
   Crunchmaster makes gluten-free Multi-Seed Crackers, Multi-Grain Crackers, Multi-Grain Crisps, 7 Ancient
Grains Crackers and Baked Rice Crackers as vJel.]' as Cheddar Cheezy Crisps and Cinnarnon & Sugar Grammy
Crisps for children. The latest addition to its product line, Crunchmaster Popped Edamame Chips, are made




        Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 45 of 172
     Little bites, big benefits: whether they're looking for a convenient snack to eat right out of the box or a snack
                                     with a topping between dips in the pool, consu ....

with a blend of pure California rice and real edamame. The crispy, all-natural snack contains no saturated
fat, has 3 g. of protein and comes in two flavors--Sea Salt and Wasabi Soy.
     Like Crunchmaster's Garsow,                      Cara Figgins,        vice president of Partners,                    Kent,     Wash.,      says there's still a
"very big push" in the cracker category for good-tasting, gluten-free products as well as continued
awareness of all-natural products and items made without genetically modified organisms (GMOs).
   The company recently .introduced a gluten-free cracker made 'vi th all-natural, nonGt~O ingredi.ents under
the Free for All Kitchen brand name. "It is an ancient-grain-blend product made .Jith cassava flour,
amaranth, teff, quinoa, millet and sorghum, It Figgins explains. "vJe took that base cracker and created
versions of our three top-selli.ng conventional products: Olive Oil & Sea Salt, Roasted Garlic & Rosemary
and Olive Oil & Herb."
   Authentic, cleaner, simpler
   It's impossible to hear or read about heal thy eating trends nowadays without some mention of the
Mediterranean diet. "We're seeing continued interest in more authentic, cleaner ingredients, particularly
with an emphasis on vegetable- and legume-based offerings and less-processed, simpler, all-natural foods,"
says Lonnie Willard, vice president of marketing, t~edi terranean Snacks, Boonton, NJ. "Savvy, heal th-
conscious consumers are reading labels, not just looking at the front of the packaging."
    [ILLUSTRATION ot>1ITTED]
   Wilhard adds that snacks still have to taste good though. "The flavor profiles are defi.nitely branching
out, with bolder seasonings, or more ethnic and more sophisticated flavors," she says.
   To that end, in April, Ivlediterranean Snacks launched tapaz2go, a convenient, gluten-free-certi.fied,
shelf-stable, mini-meal solution that combines a single-serve pouch of its Lentil Crackers with a serving
of hummus in a portable package. 'l'he hummus comes in Roasted Garlic; Red Pepper; or Classic. "Part of VJhat
makes this product so special is that tapaz2go captures key consumer trends, like eating small meals, the
popular i ty of tapas and increased snacki ng occasions," explains l'iJilliard. "I t. also leverages the knm1n
benefits of a legume-rich diet."
     Dave Leyrer,            co-founder of Skeeter Snacks,                   Westport,     Conn.,       cites brand extensions,                   particularly flavor
and variety expansions,                    and the gro>ling use of disclaimers and warning                                  labels about allergens                   (as   they
pertain to tree nuts and peanuts)                        as two additional trends in the crackers and crisps category_                                          "That's a
big opportunity for us going forward to make great-tasting, mainsiream snacks--and enter into areas vlhere
people before hadn't been concerned about the allergen exposure, II he says.
   [ILLUSTR.o.TION ot~iITTED]
   The company, l,·]hich makes a variety of nut-free cookies, is launching nut-free Cinnamon Grahams--
 Skeetergrams --this month. The snack is made with all-natural ingredients and whole grain and has no
11                    tf


trans-fat or high fructose corn syrup.
     GetU.ng crispy
     While it's never good for people to get "crispy" VJhen lounging by the pool,                                                    enjoying a healthy,               crispy
snack between meals can be a                        good way for them to stave off hunger and avoid overeating at full                                               sit-down
meals.       "Now,    more than ever,               snacking has taken over the main three meals,                            becoming 'substitute meals'                     for
people       who     eat    up     to    six   small    meals      a   day,"      says   Katie    Cline,       brand manager          at     InvenL.ure       Foods        Inc.,
Phoenix.       t'We've found that the                 'crunch' element is important to snackers.l'
     This month,           the company introduced three new baked snacks that pack a crunch: TGI Fridays Extreme Heat
Crunchy Fries              have a       bold flavor      and only 140             calories per        serving.        TGI    Fridays      Cheddar Cheese             Jalapeno
Poppers have a zesty cheddar taste. Nathan's Famous Bacon & Cheddar Crinkle Fries have a                                                                     strong bacon
flavor balanced VJith cheddar and just 140 calories per serving. All are zero trans-fat.
     liThe    trend        for     'better-for-you       I    is    not   ne\v,    but   continues       to    grO\'l,"      says    Claire       Cretors,     president,
Cornfields           Inc.,       l\aukegan,     Ill.    "ir.Jnole      grains,     nonGI"10s,    no    gluten--these           are    all       groitling    trends."        The
company introduced its all-natural Hi!                              I'm Skinny sticks            in early 2012.             The crispy snack. has up to 19 g.
of    whole        grains,          up    to    40~     less       fat    than      conventional         potato         chips       and     is     made      VJich     nonGMO
ingredients.
     In   response           to    CODsurr£r        demand    for      single-service,          portion-controlled              options,         Cornfields          rec>2ntly
introduced single-serve bags of Hi!                            I'm Skinny sticks and plans                    to    launch a variety pack of single-serve
bags in the next three months.
     A crowded category
     Like other snack manufacturers,                         cracker and crisp producers                 find themselves             facing numerous challeng8s
VJithin the category
     liThe    crackers            category     is    extremely         competitive,       which       means        differentiati.on        is     one   of    the     biggest
category challenges,'1 says Ingram.                          "Families have a lot of choices,                       and we are fDcused on giving consumers
a reason to choose Lance sandwich crackers. 'I
     [ILLUSTRATION Ot'1ITTED]
     Cline agrees:            "There is a lot of competition in this market.                              We strive to remain relevant and exciting
to the consumer in a hypercompetitive market."




          Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 46 of 172
        Little bites, big benefits: whether they're looking for a convenient snack to eat right out of the box or a snack
                                        with a topping between dips in the pool, consu ....

        "The competition is tough," Figgins chimes in.              "l'ie are a smaller company in the industry, but we still
have to compete against the bigger companies for shelf space and consumer attention. vie don't have big
advertising dollars, [so] we have to be creative."
   Skeeter Snacks J Leyrer also cites consumer awareness as a category challenge. fI~"lhen the.re are so many
beloved brands that have long histories and remind us all of our childhood, that is a real moat," he says.
"That moat is made deeper and broader when so many of the new products are extensions of those well-loved
and very familiar brands. We saw a real gap in the marketplace and an opportunity to address a big problem
in a very mainstream and common sense way."
   For Garso~" the snack category continues to be cluttered with products that simply are variations of
fried potato or tortilla chips. "It is a real challenge to convert consumers to better-for-you snacks that
have superior nutrient content but tend to have higher cost ingredients," he acknowledges.
   Room for gro~'th
   Despi te facing numerous challenges, cracker and crisps manufacturer s                     acknowledge that there are sti 11
plenty of opportunities for growth in the category.
        [ILLUSTRATION Ot1ITTED]
   One example is building awareness for sandv-lich crackers as                      a    great   family   snacking   option   among
consumers who don't know about or buy these snacks, says Ingram.
   Expanding the occasions to enjoy sandwich crackers is another growth opportunity for the crackers
category liThe occasions to eat snack crackers have increased over the years as the category has evolved,"
Ingram says. "Just about any snacking occasion couJ.d involve a snack cracker, from after-school activities
to family road trips.11
   For Leyrer, "making safe snacks tha.t don t t require sacrifices in terms of price or ta.ste is a big
deal," he says. "The major snack food brands aren '"t. addressing what is a huge, fast-groltJing and very
dangerous set of allergies. Most niche players and other startups focus on all allergens."
        [ILLUSTR."'TlON OMITTED]
   l'iilliard says Mediterranean Snacks is seeing a continued increase in snacking occasions among consumers
and growth in the amount of snacking comprising their daily food intake. And because consumers are busier
than ever, they're also seeking out products that offer ultimate conveni~nce.
   v-J1 th its toasty temperatures and abundance of outdoor acti vi ties, summer prompts many people to forego
big, heavy meals in favor of small, light bites throughout the day, whether they're at the park, a
ballgame or the pool. Today flavorful, better-for-you crackers and crisps no doubt \oJill encourage many
consumers to maintain this practice long after the pool is closed for the season.
 Crackers

 (For the latest 52 weeks ending April 21,                2013)

 Rank       Brands Dollar           % Change Dollar Unit Sales           Unit
                Sales (in                vs.   Share        (in       Sales S;
                millions)           Previousmillions) Previous
         Year    Year

 1.         Sunshine                  $667.4       9.36    13.69         246.1      7.28
            Cheez-It

 2.         Nabisco Ritz              ·5559.5     10.94    11. 47        207.9     12.03

 3          Peppel:idge               $440.6      12.10     9.04         170.4     11. 67
            Form
            Goldfish

 4.         Nabisco    \~Jhea   t      $372.0      6.26     7.63         133.1      7.06
            Thins

 .5 •       NabiscoS331..7             10.57    5.80        121.9       12.60
            '1'r iscui t

 6.         Privat~$227.4               3.01    4.66        124.0        1.85
            Label

 7          Keebler Club               $207.2     -0.41     4.25          73.8      o    08




           Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 47 of 172
      Little bites, big benefits: whether they're looking for a convenient snack to eat right out of the box or a snack
                                      with a topping between dips in the pool, consu ....

8.       Stacy's Pita          $190.1          17.19     3.90       55.8         14.47
         Chips


9.       Snack Factory         $156.0          52.41     3.20       52.3         51.55

         Pretzel


         Crisps

10.      Keebler$139.4          2.18      2.85            52.4     5.48
         TOvlnhouse


TOTAL *          $4,876.3        5.07   100.00         1,816.7     4.76


* Includes brands not       sho\..;n


Source: Information Resources,          Inc.    (IRI) , a Chicago-based market
research firm (@i.riworld\,ide)

Total U. S. Multi-Outlet (Supermarkets, Drugstores, l~ass t·larket
Retailers, Military Commissaries and Select Club & Dollar Retail
Chains
  STATE OF' THE INDUSTRY
  Romy Schafer, Associate Editor




Load-Date: December 17, 2013




        Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 48 of 172
 Little bites, big benefits: whether they're looking for a convenient snack to
 eat right out of the box or a snack with a topping between dips in the pool,
    consumers will find a variety of flavorful, better-for-you and satisfying
 products awaiting them in retailers' cracker and crisps aisle.; United States
  top 10 cracker brands ranked by dollar sales, dollar share, unit sales, and
                  percent change for year ending April 21, 2013
                                          Snack Food & Wholesale Bakery

                                                      July 2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
Tablebase

Section: Pg. 36; Vol. 102; No.7; ISSN: 0037-7406
Length: 1889 words
Highlight: Crackers and Crisps

Bod


Just as it's impossible to ignore the lure of a glistening swimming pool on a hot summer's day, it's difficult not to
crave a light, yet satisfying and nutritious, snack after hours of splashing around in the water. For many consumers,
this often means reaching for a box of better-for-you crackers and crisps to eat as-is or use as a foundation for dips,
cheese, meat snacks and other toppings.

[ILLUSTRATION OMITTED]

"Consumers are increasingly seeking out better-for-you alternatives in all their snacking choices, including snack
crackers," says Tom Ingram, senior brand director, Lance sandwich crackers, Snyder's-Lance Inc., Charlotte, N.C.
"This will continue to be a strong focus area for us going forward."

As part of its 100th anniversary celebration this year, Snyder's-Lance has rolled out several new products. Lance
Xtra Fulls Toasty and ToastChee offer up to 6 g. or protein per serving for an extra satisfying snacking experience.
Lance Graham Cracker Creations with a peanut butter or chocolate filling are all-natural, premium sandwich
crackers made with crunchy, slightly sweet graham wafers. Jalapeno Cheddar Captain's Wafers add a spicy twist to
the company's well-known line of light-and-flaky sandwich crackers.

[ILLUSTRATION OMITTED]

[ILLUSTRATION OMITTED]

Less sodium and more whole grains are two other trends driving sales in the cracker category Ingram says. "Most
recently, we committed to the National Sodium Reduction Initiative," he explains. "As part of this, we have already
reduced the average sodium content of our Lance sandwich crackers."

In response to consumer demand for more whole grains, the company increased the number of whole grains in its
Lance Whole Grain Sandwich Crackers from 9 to 11 g. per serving. The new formulations will be available in stores
this month.




        Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 49 of 172
    Little bites, big benefits: whether they're looking for a convenient snack to eat right out of the box or a snack
                                    with a topping between dips in the pool, consu ....

Jim Garsow, director of marketing for Crunch master, a brand of Loves Park, III.-based TH Foods inc., also says
consumers are gravitating toward snacks offering nutritional benefits. "Products that are gluten-free continue to be
very hot," he explains. "Lower-fat, higher-protein, higher-fiber, whole-grain snacks continue to grow in popularity
Snack manufacturers are adding lentils, pea powder, garbanzo beans, etc. to increase protein and natural sources
of fiber to enhance the nutritional profile of their snacks."

[ILLUSTRATION OM ITTED]

Crunch master makes gluten-free Multi-Seed Crackers, Multi-Grain Crackers, Multi-Grain Crisps, 7 Ancient Grains
Crackers and Baked Rice Crackers as well as Cheddar Cheezy Crisps and Cinnamon & Sugar Grammy Crisps for
children. The latest addition to its product line, Crunch master Popped Edamame Chips, are made with a blend of
pure California rice and real edamame. The crispy, all-natural snack contains no saturated fat, has 3 g. of protein
and comes in two flavors--Sea Salt and Wasabi Soy.

Like Crunchmaster's Garsow, Cara Figgins, vice president of Partners, Kent, Wash., says there's still a "very big
push" in the cracker category for good-tasting, gluten-free products as well as continued awareness of all-natural
products and items made without genetically modified organisms (GMOs).

The company recently introduced a gluten-free cracker made with all-natural, nonGMO ingredients under the Free
for All Kitchen brand name. "It is an ancient-grain-blend product made with cassava flour, amaranth, teff, quinoa,
millet and sorghum," Figgins explains. "We took that base cracker and created versions of our three top-selling
conventional products: Olive Oil & Sea Salt, Roasted Garlic & Rosemary and Olive Oil & Herb."

Authentic, cleaner, simpler

It's impossible to hear or read about healthy eating trends nowadays without some mention of the Mediterranean
diet. "We're seeing continued interest in more authentic, cleaner ingredients, particularly with an emphasis on
vegetable- and legume-based offerings and less-processed, simpler, all-natural foods," says Lonnie Willard, vice
president of marketing, Mediterranean Snacks, Boonton, NJ. "Savvy, health-conscious consumers are reading
labels, not just looking at the front of the packaging."

[ILLUSTRATION OMITTED]

Wilhard adds that snacks still have to taste good though. "The flavor profiles are definitely branching out, with
bolder seasonings, or more ethnic and more sophisticated flavors," she says.

To that end, in April, Mediterranean Snacks launched tapaz2go, a convenient, gluten-free-certified, shelf-stable,
mini-meal solution that combines a single-serve pouch of its Lentil Crackers with a serving of hummus in a portable
package. The hummus comes in Roasted Garlic; Red Pepper; or Classic. "Part of what makes this product so
special is that tapaz2go captures key consumer trends, like eating small meals, the popularity of tapas and
increased snacking occasions," explains Williard. "It. also leverages the known benefits of a legume-rich diet."

Dave Leyrer, co-founder of Skeeter Snacks, Westport, Conn., cites brand extensions, particularly flavor and variety
expansions, and the growing use of disclaimers and warning labels about allergens (as they pertain to tree nuts and
peanuts) as two additional trends in the crackers and crisps category. "That's a big opportunity for us going forward
to make great-tasting, mainsiream snacks--and enter into areas where people before hadn't been concerned about
the allergen exposure," he says.

[ILLUSTRATION OM ITTED]

The company, which makes a variety of nut-free cookies, is launching nut-free Cinnamon Grahams--
"Skeetergrams"--this month. The snack is made with all-natural ingredients and whole grain and has no trans-fat or
high fructose corn syrup.

Getting crispy


      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 50 of 172
    Little bites, big benefits: whether they're looking for a convenient snack to eat right out of the box or a snack
                                    with a topping between dips in the pool, consu ....

While it's never good for people to get "crispy" when lounging by the pool, enjoying a healthy, crispy snack between
meals can be a good way for them to stave off hunger and avoid overeating at full sit-down meals. "Now, more than
ever, snacking has taken over the main three meals, becoming 'substitute meals' for people who eat up to six small
meals a day," says Katie Cline, brand manager at Inventure Foods Inc., Phoenix. "We've found that the 'crunch'
element is important to snackers."

This month, the company introduced three new baked snacks that pack a crunch: TGI Fridays Extreme Heat
Crunchy Fries have a bold flavor and only 140 calories per serving. TGI Fridays Cheddar Cheese Jalapeno
Poppers have a zesty cheddar taste. Nathan's Famous Bacon & Cheddar Crinkle Fries have a strong bacon flavor
balanced with cheddar and just 140 calories per serving. All are zero trans-fat.

"The trend for 'better-for-you'    is not new, but continues to grow," says Claire Cretors, president, Cornfields Inc.,
Waukegan, III. "Whole grains,       nonGMOs, no gluten--these are all growing trends." The company introduced its all-
natural Hi! I'm Skinny sticks in   early 2012. The crispy snack has up to 19 g. of whole grains, up to 40% less fat than
conventional potato chips and      is made with nonGMO ingredients.

In response to consumer demand for single-service, portion-controlled options, Cornfields recently introduced
single-serve bags of Hi! I'm Skinny sticks and plans to launch a variety pack of single-serve bags in the next three
months.

A crowded category

Like other snack manufacturers, cracker and crisp producers find themselves facing numerous challenges within
the category

"The crackers category is extremely competitive, which means differentiation is one of the biggest category
challenges," says Ingram. "Families have a lot of choices, and we are focused on giving consumers a reason to
choose Lance sandwich crackers."

[ILLUSTRATION OMITTED]

Cline agrees: "There is a lot of competition in this market. We strive to remain relevant and exciting to the consumer
in a hypercompetitive market."

"The competition is tough," Figgins chimes in. "We are a smaller company in the industry, but we still have to
compete against the bigger companies for shelf space and consumer attention. We don't have big advertising
dollars, [so] we have to be creative."

Skeeter Snacks' Leyrer also cites consumer awareness as a category challenge. "When there are so many beloved
brands that have long histories and remind us all of our childhood, that is a real moat," he says. "That moat is made
deeper and broader when so many of the new products are extensions of those well-loved and very familiar brands.
We saw a real gap in the marketplace and an opportunity to address a big problem in a very mainstream and
common sense way."

For Garsow. the snack category continues to be cluttered with products that simply are variations of fried potato or
tortilla chips. "It is a real challenge to convert consumers to better-for-you snacks that have superior nutrient content
but tend to have higher cost ingredients," he acknowledges.

Room for growth

Despite facing numerous challenges, cracker and crisps manufacturers acknowledge that there are still plenty of
opportunities for growth in the category.

[ILLUSTRATION OMITTED]




       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 51 of 172
    Little bites, big benefits: whether they're looking for a convenient snack to eat right out of the box or a snack
                                    with a topping between dips in the pool, consu ....

One example is building awareness for sandwich crackers as a great family snacking option among consumers who
don't know about or buy these snacks, says Ingram.

Expanding the occasions to enjoy sandwich crackers is another growth opportunity for the crackers category "The
occasions to eat snack crackers have increased over the years as the category has evolved," Ingram says. "Just
about any snacking occasion could involve a snack cracker, from after-school activities to family road trips."

For Leyrer, "making safe snacks that don't require sacrifices in terms of price or taste is a big deal," he says. "The
major snack food brands aren't addressing what is a huge, fast-growing and very dangerous set of allergies. Most
niche players and other startups focus on all allergens."

[ILLUSTRATION OMITTED]

Williard says Mediterranean Snacks is seeing a continued increase in snacking occasions among consumers and
growth in the amount of snacking comprising their daily food intake. And because consumers are busier than ever,
they're also seeking out products that offer ultimate convenience.

With its toasty temperatures and abundance of outdoor activities, summer prompts many people to forego big,
heavy meals in favor of small, light bites throughout the day, whether they're at the park, a ballgame or the pool.
Today flavorful, better-for-you crackers and crisps no doubt will encourage many consumers to maintain this
practice long after the pool is closed for the season.

                                                       Crackers
                                   (For the latest 52 weeks ending April 21, 2013)
      Rank                                    Bran     Dollar     % Change      Dollar     Unit Sales      Unit
                                               ds
                                                      Sales (in      vs.        Share          (in       Sales %
                                                                   millions)   Previous     millions)    Previous
                                                                                             Year          Year
      1.                                      Sun      $667.4        9.36       13.69        246.1         7.28
                                              shin
                                               e
                                                                                                         Cheez-It
      2.                                      Nabi     $559.5       10.94       11.47        207.9         12.03
                                              seo
                                              Ritz
      3                                       Pep      $440.6       12.10        9.04        170.4         11.67
                                              peri
                                              dge
                                                                                                           Form
                                                                                                         Goldfish
      4.                                      Nabi     $372.0        6.26        7.63        133.1         7.06
                                              seo
                                              Whe
                                               at
                                                                                                           Thins
      5.                                      Nabi     $331.7       10.57        6.80        121.9         12.60
                                              seo
                                                                                                          Triseuit
      6.                                      Priv     $227.4        3.01        4.66        124.0          1.85
                                              ate
                                                                                                           Label




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 52 of 172
   Little bites, big benefits: whether they're looking for a convenient snack to eat right out of the box or a snack
                                   with a topping between dips in the pool, consu ....

     7.                                       Kee     $207.2       -0.41        4.25         73.8         008
                                              bier
                                              Club
     8.                                       Stac    $190.1       17.19        3.90         55.8         14.47
                                               y's
                                              Pita
                                                                                                          Chips
     9.                                       Sna     $156.0       52.41        3.20         52.3         51.55
                                               ck
                                              Fact
                                              ory
                                                                                                         Pretzel
                                                                                                         Crisps
     10.                                      Kee     $139.4        2.18        2.85         52.4         5.48
                                              bier
                                                                                                       Townhous
                                                                                                          e
     TOTAL *                                         $4,876.3       5.07       100.00      1,816.7        4.76
     * Includes brands not shown
     Source: Information Resources, Inc.
     (IRI), a Chicago-based market
     research firm (@iriworldwide)
     Total U.S. Multi-Outlet (Supermarkets,
     Drugstores, Mass Market
     Retailers, Military Commissaries and
     Select Club & Dollar Retail
     Chains

STATE OF THE INDUSTRY

Romy Schafer, Associate Editor



Load·Date: August 30, 2013




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 53 of 172
                                          Weight-Loss Wonder Women
                                                        Good Housekeeping
                                                                July 1,2013


Copyright 2013 Hearst Communications Inc. All Rights Reserved

Section: FEEL GOOD; Pg. 72; Vol. 257
Length: 1742 words
Byline: Amanda Robb

Body


A big birthday. A wedding. A high school reunion. For women especially, these milestones can spur angst and self-
reflection, as well as bouts of staring in the mirror and wondering, How did I get so out of shape? Believe it or not,
the six women on these pages have been there: They've binged, despaired, and felt ashamed. But ultimately, each
one got motivated by a major event that propelled her to do something about it. Collectively, they've dropped an
amazing 407 pounds and, even better, kept the weight off with surprisingly doable strategies. Their journeys to a
healthier way of being will inspire you to transform your habits, your body, your attitude, and your life. Starting right
now.

LOST 82 LBS.

steal her diet trick Invest in your health. "1 was a broke student, so I didn't want to waste the $40 a week I was
spending on Weight Watchers meetings. That was hugely motivational. "

Opening Up Helped Her Slim Down

Jessica Odegaard

AGE 25HEIGHT5' 5"HOMETOWN SCHENECTADY, NY

WAS 213 POUNDS NOW 131 POUNDS

Aisle trial When Jessica Odegaard's sister asked her to be maid of honor at her wedding, she was thrilled-and
anxious. "I thought, I'm so fat, 1'/1 wreck her photos." But the fresh-faced blond, who'd struggled with her weight
since puberty, had gone on so many diets, "I was embarrassed to tell anyone I was trying. And then I just gave up."

Not just a pretty face Her sister's engagement in July 2010 was the breaking point-that and too many people
saying, "You have such a pretty face!" Odegaard says. "That meant, 'Why don't you lose weight?' " So she went to
Weight Watchers: "Clearly, dieting in secret wasn't working for me." The support of her family, boyfriend, and
friends, she says, "blew me away. Everyone was totally behind my doing this for my health."

Keeping it going By her sister's May 2011 wedding, Odegaard was down 49 pounds. "Maintaining is a challenge,"
she says, "but exercising three times a week definitely helps. Now this is just the way I live."

LOST 34 LBS.

Steal her diet trick

Swap out an unhealthy snack. "To satisfy a salt craving, I munch on shelled edamame sprinkled with sea salt.
They're so much more filling than pretzels. "


       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 54 of 172
                                           Weight-Loss Wonder Women

No Longer a Slave to Cravings

Allison Stevens

AGE29HEIGHT5' 9"

HOMETOWNEAST MEADOW, NY

WAS 172 POUNDS NOW138 POUNDS

Blame it on baby Allison Stevens had always dreamed of sashaying into her 10-year high school reunion looking
beautiful, a reasonable hope for an athlete who had once taught spinning. But when the invite came for the Labor
Day 2012 event, a few months after the birth of her second child, "I didn't want to face anyone." Thirty pounds
overweight, "I was stressed and tired, and I didn't have the energy to exercise. Plus, I had crazy peanut butter
cravings. I was eating a jar a night!"

Lucky sighting She happened to come across a coupon for South Beach Diet Peanut Butter Protein Fit bars and
impulsively clipped it. The bars kept her from eating her older daughter's leftovers, not to mention the Skippy. So
she tried the diet-with some modifications, since she was breast-feeding. "I lost 16 pounds in the first two weeks!"
she says.

Spin cycle Stevens began exercising again, "on a spin bike my husband gave me." About a week before the
reunion, she was down to 155 pounds, and she snagged a reunion ticket and a size 8 LBD. Was it worth it? "The
reunion was plain fun! I felt good, which made it easy to focus on other people. I'm really looking forward to my
20th!"

LOST 102 LBS.

Steal her diet trick

"If you have faith, lean on whatever higher power you believe in. Pray for strength. Of course, planning ahead
helps, too, especially if you're eating out. "

Taking Each Meal As It Comes

FELICIA BAGNERIS

AGE50HEIGHT5' 7"

HOMETOWN LOS ANGELES

WAS 310 POUNDS NOW 208 POUNDS

Future shock On the cusp of 49 and weighing 310 pounds, Reverend Felicia Bagneris got a warning from her
doctor at a routine checkup: "He said, 'If you don't lose 50 pounds, I'm putting you on insulin.' I was horrified. I
counsel people about making good choices, and I was choosing cheeseburgers over seeing my grandson grow up!"

Words to live by That's when Bagneris made a decision: "I'll lose 50 pounds for my 50th birthday!" Her first visit to
Jenny Craig, in May 2011, was very emotional: "I wept off my makeup!" Soon she'd adopted a new mantra-"One
meal at a time"-which helped her get through tempting work-related breakfasts and lunches: "Now I'll ask the waiter
for a double salad. No one ever says no."

New body, new bliss More than one hundred pounds later, "it's no exaggeration to say my entire life has changed,"
says Bagneris. "I'm no longer embarrassed by my body, so I started dating again-and now I'm engaged! I know I'll
be here for a long time-for my grandson and my new husband."

LOST 84 LBS.


       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 55 of 172
                                              Weight-Loss Wonder Women

Snacking More Often Helped Her Eat Less

Alice bOSLEY

AGE40HEIGHT5' 7" HOMETOWNCLARKSTON, MI WAS 225 POUNDS NOW 141 POUNDS

Scary legacy After Alice Bosley turned 39, her mom was diagnosed with cancer, and the doctors said there was
nothing they could do. Meanwhile, Bosley had her own health issues-borderline diabetes and high blood pressure.
The bad news was a wake-up call: "Forty was coming," says Bosley. "I kept thinking, If I don't get my health under
control, /'II die too young like my mom."

Sizing things up Bosley had tried every diet except Nutrisystem, because "it seemed silly to buy meals to lose
weight. But I was desperate." No one was more surprised than she when the pounds began melting off. "The size of
a portion was huge news to me-OK, very tiny news," Bosley says. "But the plan has snacks, so you're always
eating again soon."

A daughter's gift Bosley's mother died in September 2012, but she lived long enough to see her daughter secure
her health: Bosley turned 40 weighing 150 pounds. "I've learned what the size of a snack is, and what foods you
can pig out on. I eat like a skinny person now," she says.

Steal her diet trick

"Overweight people often have to reprogram their idea of 'enough.' To figure out portions, use your eyes, not your
stomach. A serving of nuts is two tablespoons. "

LOST 45 LBS.

Steal her diet trick Don't deny yourself your favorite treat-just eat it in moderation: "I still love pizza, but now I have it
every other week. Other than that, I'm a pretty healthy whole-grain, lean-meat, veggie girl."

Facing the Scale Was the First Step

Christina Sias

AGE 27 HEIGHT 5' 6"

HOMETOWNLOGAN, UT

WAS 170 POUNDS NOW125 POUNDS

See no evil Christina Sias, 27, was in denial about her weight. She didn't own a scale, "and I didn't visit them," she
admits. When she went to buy a wedding dress, she was shocked to find she needed a size 12 instead of her usual
6 or 8. "My friend said, 'These dresses run so small!' " recalls Sias. "I believed her because I wanted to."

Lesson learned One reason for the extra poundage: The high school teacher had started a teaching gig in a new
town-a big adjustment-and was "living on frozen pizza," she admits. Another new-job hazard: "People love to bring
teachers treats." But her hopes for a decent album of her honeymoon-slated for a year after her June 2011
wedding-propelled her to try Nutrisystem: "I hate cooking, so buying the meals made sense."

Numbers don't lie After three months, she'd dropped 30 pounds; by her honeymoon, she'd lost another 10, and she
bought a fifties-style pinup-girl swimsuit to celebrate. "I posed for pictures allover the place!" she laughs. Even
better, she says, is the boon to her mood-and marriage. "I'm more active, so my husband and I have more fun
together," she says. "And yes, I finally bought a scale."

LOST 60 LBS.

Shaping Up With a Little Help From Her Friends


       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 56 of 172
                                             Weight-Loss Wonder Women

LAUREN McGoldrick

AGE31HEIGHT5' 11"

HOMETOWNBROOKLYN WAS 202 POUNDS NOW142 POUNDS

Picture imperfect When Lauren McGoldrick and her boyfriend started talking weddings, she was thrilled-until she
happened to catch a glimpse of herself in a photograph on Facebook. All she thought was, I don't want to be a
heavy bride! "Obesity runs in my family," she explains, "and my weight had been creeping up since college."

Group hug Always outgoing, McGoldrick was worried that her active social life would make dieting difficult. So she
chose Weight Watchers. "The people were like my personal cheerleaders. I marched home and threw out all of my
Doritos." In January 2012, when her boyfriend proposed with candles, pink rose petals, Champagne, and a
diamond ring, McGoldrick had already lost 30 pounds.

Slip-sliding away When McGoldrick's gown arrived, she was down to 142. "I was worried they'd have to alter the
dress so much, they'd ruin it. But it came out just gorgeous." Except while McGoldrick was standing at the altar, she
felt something slide down her leg: "I'd lost so much weight, my garter was too big for my thigh! The whole
congregation cracked up. Even my uncle, the priest!"

Steal her diet trick

Choose a diet and an exercise routine that fit your personality. "I like the group aspect of Weight Watchers
meetings. And I'd die from loneliness on a treadmill. But Zumba classes are like a party!"

How They Keep It Off
                       Breakfast            lunch                 dinner           snacks          exercise
                                                                                   Fruit or
                                                                  Chicken or       veggies         45 to 60 mins. of
                       Egg-white omelet     Soup or sandwich      fish with        such as         cardio and
                       or oatmeal with      with yogurt and       veggies; side    baby            weights three
           jessica     banana               two pieces of fruit   of rice          carrots         times a week
                                                                  Chicken; side
                                            Salad with            salad;           Fruit,          Spinning five days
                       y, cup oatmeal       chicken or            veggies;         veggies, or     a week; running
                       with fruit, or       salmon, with          quinoa;          South           once a week;
                       veggie omelette;     balsamic              Greek yogurt     Beach           yoga three times
           allison     coffee               vinaigrette           for dessert      snack bar       a week
                                                                                   Fruit with
                       Oatmeal; '!. cup                                            yogurt; light
                       cottage cheese       Turkey sandwich       Grilled fish;    ice cream;
                       with almonds;        with greens; Jell-    baked potato;    sugar-free      Walking three
           felicia     fruit; coffee        0                     veggies          pudding         times a week
                                                                                   Cashews;
                                            Soup, salad, or Y,    Fish or turkey   fruit and       Occasional
                       Whole wheat          whole wheat           burger with      cottage         tennis; running
                       English muffin       turkey veggie         steamed          cheese;         with husband;
           alice       with peanut butter   wrap                  veggies          baked chips     sports with kids
                                                                  Whole wheat      Pretzel         40 mins. cardio
                                            Grilled cheese on     pasta;           Crisps;         and 20 mins.
                       Nonfat yogurt with   Sara Lee              salmon;          Stacy's Pita    weights once a
           christina   fruit                Delightful bread      veggies          Chips           week
                                                                                   Weight
                                                                                   Watchers
                       Multi Grain                                Chicken or       baked
                       Cheerios or          Salad or Weight       hamburger        goods;
                       Special K with '!.   Watchers Smart        with baked       nonfat          Zumba; walking
           lauren      cup skim milk        Ones                  fries            frozen          once a week



       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 57 of 172
                                Weight-Loss Wonder Women

                                                           yogurt



Load-Date: August 15, 2013


  Lnd 1)1' Docmm:nl




       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 58 of 172
                                  Redefining reality in uncertain times.
                                                Packaging Strategies
                                                   June 30, 2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
Business and Industry
Copyright 2013 Business News Publishing Co.

Section: Pg. 3; Vol. 31; No. 12; ISSN: 8755-6189
Length: 501 words
Highlight: 2ND OPINION

Body


Part one of this editorial identified five fundamental trends that can reshape corporate success and sustainable
profit growth. I hear business leaders actively talking about these trends as separate entities. But it is clear to me
that they are interrelated and must be taken as a whole to sustain profitable growth in this new age.

Consider speed. Analysts collect real-time data on what, when, where, and how we buy, and this information is
used to create enormous marketplace advantages, from flashing online customers target ads to texting instant
promotional offers.

Pretzel Crisps used this to establish its brand quickly in the highly competitive snack market. By monitoring social
media conversations to identify opportunities-namely customers looking for a snack-and physically delivering free
samples. And it worked. Recipients conveyed their enthusiasm and positive experiences through tweets, blog
posts, and product reviews. In one year, the brand delivered 3,600 free samples to consumers, garnered over
4.2mn earned media impressions, and saw sales increase 87%.

This exemplifies the competitive advantage of real-time marketing. Marketing is also the best way to communicate
with Millennials and baby boomers, two generations that are fundamentally transforming the way we live. Basically,
today both generations predominantly live in one- or two-person households, and retailers respond with smaller
packaging.

Millennials are also significantly influenced by global trends-and this means we must have a global mindset. Look
around the world at products and process innovations and you'll find insights and ideas that you can use in your
own market. Mark Rampolla first came across coconut water when he was volunteering in the Peace Corps in
Costa Rica the early 1990s, and in 2004 he left a fast-track corporate career to pursue his dream by founding Zico,
a company that uses Tetra Pak cartons.

While taking such a chance is fraught with uncertainty, uncertainty may be the new status quo. The economy has
affected us all, but its real lessons come from the side effects it's imposed on many companies, such as a recent
tendency for many to combat stagnant growth and low consumer confidence with expense reductions. Yet the best
solution may be to embrace uncertainty and strive to grow through it by innovating. Innovation can start small and
be learned by any company. It may mean doing things a little differently or leveraging assets that you already have
at your disposal, from technology to servicing your existing customers with new efficiencies. For example, Nabisco
took an incremental step when it created 100-calorie Oreo packets for on-the-go, calorie-conscious snacking.

Ultimately, all the trends call for constant vigilance. Only then can we fully grasp their scope, significance, and
impact, and use what we learn to our advantage to redefine our own realities and achieve sustainable profit growth.



       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 59 of 172
                                     Redefining reality in uncertain times.

From: Michael Zacka, president and CEO of United States and Canada, Tetra Pak


Load-Date: August 22, 2014


  End nf   nocum~Hi




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 60 of 172
                                        Benefit sets table with local food
                                                    Plain Dealer (Cleveland, OH)
                                           June 26, 2013 Wednesday, FINAL EDITION


Copyright 2013 Plain Dealer Publishing Co. All Rights Reserved

Section: TASTE; Pg. E1
Length: 1173 words
Byline: Joe Crea, Plain Dealer Food and Restaurants Editor

Body


RESTAURANT ROW

"Farm to table" has become the clarion call of local-food advocates everywhere. An upcoming event makes that
"farm to table to community."

For the first time, Cleveland Independents is moving beyond its mission of promoting Northeast Ohio's vibrant
dining scene and supporting individually owned restaurants. This summer the group will host a fundraiser to benefit
students in several Cleveland schools.

The chef-driven benefit Back to Our Roots - slated for 6:30 p.m. Saturday, Aug. 24, at Squire Valleevue Farm in
Hunting Valley - will raise money to support the Case Western Reserve University Farm School Visitation Program,
which transports Cleveland children to tour the farm. Tickets are $199.

Owned by CWRU, Squire Vallee vue's nearly 400-acre property includes greenhouses, gardens and forests, offering
food growing, horticultural programs, community-supported agriculture and other educational opportunities.

Five well-regarded area chefs will each contribute dishes to the meal:

Andrew Dombrowski of Zack Bruell Restaurants will prepare a first course, including Corn Crepes, Truffled Ricotta
and Herbs; Lobster Vichyssoise; and Beef and Compressed Melon Tartar.

John Kolar, chef-owner of Thyme2 in Medina, will present the second course, consisting of Prosciutto-Wrapped
Black Mission Fig with a chef-grown micro arugula salad, Mackenzie Farm chevre, sauteed local peppers and
pancetta.

A fish course will offer Grilled Ohio Trout served with asparagus, edamame hummus, tamari pickled onion, charred
lemon and yuzu vinaigrette - presented by chef Matthew Anderson of Umami restaurant in Chagrin Falls.

Karen Small of Flying Fig in Cleveland will offer Grilled Ohio Sirloin served with White Bean Puree; ember-roasted
Muddy Fork Farm German butterball potatoes, heirloom Ohio tomato crudo with mint, chile and Ohio City Farms
arugula.

For dessert, guests will savor Milk Chocolate Cremeux; Nagel Farms' raspberries; and a Salted "Pretzel" Crisp,
made by Jonathan Bennett of Moxie and Red the Steakhouse, both in Beachwood.

In support of local foods, the chefs will use products grown or made by local farmers and artisan food makers.
Natural-State Fine Wines & Craft Beers will provide the evening's beverages, including wines to accompany each
course.



       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 61 of 172
                                          Benefit sets table with local food

"We take from the farm ... bring to the table ... and give back to the community" is Cleveland Independents' motto
for the event. The organization represents more than 90 individually owned restaurants.

A portion of the proceeds will go to support CWRU's outreach program. According to Cleveland Independents
executive director Myra Orenstein, for the past 12 years, the program has invited science teachers and students in
grades 3-8 from Michael R. White School, Cleveland School of the Arts, Buckeye-Woodland Elementary School
and Metro Catholic School to come to Squire Valleevue Farm to learn about its food program and healthy nutrition.

"But with all the growth of programs, research and other demands on the Squire Valleevue facilities, Case can no
longer financially support the tours," Orenstein says. "We're hoping that part of what we donate can help some
more kids go to the farm. They just can't experience it otherwise, and it's such a valuable experience."

Bennett, who serves as Cleveland Independents' president, says that while the organization supports independent
restaurants and chefs, outreach to the community is increasingly important.

"Especially reaching out to young people and helping them make the connection with food sources -        that's vital,"
Bennett says.

FLATS UPDATE ...

Given years and years of "Will he? Won't he?" speculation, Akron restaurateur Ken Stewart pulled off a particularly
quiet opening of his long-anticipated Ken Stewart's East Bank in Cleveland's Flats. The restaurant debuted on the
ground level of Aloft Cleveland Downtown hotel.

Meanwhile, the opening of Fabio Salerno'S relocated Lago (formerly in Cleveland's Tremont neighborhood) in the
space nestled between Stewart's and The Willeyville is imminent. More on Lago, soonest ...

NEW IN NORTH RIDGEVILLE ... Fresh fare with a light-and-healthy orientation is always a welcome addition to
the local dining scene. North Ridgeville gets such a spot with the opening of Bistro 83 Wine & Martini Bar at Ohio 83
and Mills Road, about three miles south of Avon Commons.

The 100-seat restaurant, its space divided between indoor and patio dining, does offer plenty of down-to-earth
indulgences. The menu is rife with cheese platters and cured meats, flatbreads and sandwiches (plus steaks and
chops, and desserts such as creme caramel or chocolate mousse). But small plates and seasonal fare are
cornerstones of the menu, and fried foods aren't staples here. Health-conscious diners can order grilled vegetable
dishes, wild-caught salmon, an array of salads, as well as side dishes that include options such as grilled
asparagus, fresh fruit and steamed seasonal vegetables.

Jon Frommeyer is executive chef for the restaurant; Jeremy Kavc serves as general manager.

AN ACCENT ON BRUNCH ... As energy expands around University Circle's unfolding Uptown area, chef Scott
Kim and his wife, Brenda Kim, of Accent (they also run SA SA in Cleveland's Shaker Square), are generating plenty
of buzz on their own.

Earlier this month they introduced weekend brunch at Accent - an Asian-inspired morning menu, from 11 a.m. to 3
p.m. Saturday and Sunday. Their patio area opened Friday, adding about 96 seats to the existing 192 indoors. It's
all a short walk down the block from MOCA Cleveland, and just a few doors from the recently opened ABC Uptown.

They're doing other things right, too: a much-lauded Happy Hour ($5 all evening on Mondays and from 4 to 6:30
p.m. Tuesday through Saturday); an extensive menu of gluten-free dishes; and special events, such as the
upcoming Cleveland Whiskey Challenge on Thursday, July 11. They'll pit the recently released Cleveland Whiskey
brand's Black Bourbon against competing spirits.

It adds up to a big thumbs-up. Accent's approach is another cool example of imaginative and consumer-respectful
restaurateurs who make dining around town so much more fun.




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 62 of 172
                                         Benefit sets table with local food

To reach Joe Crea: jcrea@plaind.com, 216-999-4401

Previous columns:

cleveland.com/columns

ROW RESOURCES

Accent: 11460 Uptown Ave., Cleveland (University Circle);

accentcleveland .com, 216-721-8477.

Back to Our Roots: Hosted by Cleveland Independents, 6:30 p.m. Saturday, Aug. 24, at Case Western Reserve
University's Squire Valleevue Farm, 37125 Fairmount Blvd., Hunting Valley. Advance reservations are required.
Dress: casual attire. Tickets are $199. Go to cletix.ticketfill.com to purchase.

Bistro 83 Wine and Martini Bar: 36033 Westminister Ave., North Ridgeville; bistr083.com, 440-353-2828. Look for
$5 happy hour specials from 3 to 6 p.m. Monday-Friday.

SASA: 13120 Shaker Square, Cleveland; sasacleveland.com, 216-767-1111.

Ken Stewart's East Bank: 1121 West 10th S1. (ground level of Aloft Cleveland Downtown hotel below the Ernst &
Young offices), Cleveland; kenstewarts.com, 216-696-8400.


Load-Date: June 27,2013


  Eml of DO('Utn('Hi




       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 63 of 172
                     Snyder's Launches New Chips Flavor - Analyst Blog
                                                 Zacks Investment Research
                                             June 24, 2013 Monday 4:35 PM EST


Copyright 2013 Newstex LLC All Rights Reserved

Length: 459 words

Body


Jun 24, 2013 (Zacks Investment Research:http://www.zacks.com/Delivered by Newstex)
Snyder's-Lance, Inc., (LNCE[1]) recently launched the Farm Stand Ranch Waffle Cut chips, under its famous brand
Cape Cod. The new product offers double slice waffle cut chips with a creamy buttermilk flavor.

 Product innovation plays a huge role in the company's success. The introduction of new flavors is expected to
appeal to consumers who are always looking for new flavors.
 For consumers who are really concerned about the nutritional value of their packaged food products, all chips
manufactured under the brand Cape Cod are kettle-cooked in 100% canola oil and are natural, gluten and
preservative-free. Cape Cod already offers two flavors of Waffle cut chips, Sea Salt and Seasoned Pepper. The
latest waffle chips are thicker than the traditional kettle cooked chips.

 Cape Cod potato chips is one of Snyder's-Lance 4 core brands, which includes Snyder's of Hanover pretzels,
Lance sandwich crackers, and Pretzel Crisps cracker. Pretzel Chips was acquired in Oct 2012 as part of Snyder's-
Lance' acquisition of Princeton, N.J.-based company, Snack Factory from VMG Partners for $340 million in cash.
Pretzel Crisps is the world's first pretzel-shaped low calorie cracker.
 Snyder's-Lance is engaged in the manufacture, marketing and distribution of a variety of branded and private label
snack foods and bakery products. Its products include sandwich crackers, pretzel crackers, potato chips, cookies,
tortilla chips, restaurant style crackers, nuts and other snacks.
 Snyder's-Lance carries a Zacks Rank #2 (Buy).
 Other food companies that have been doing well consistently are Flower Foods Inc. (FLO[2]), Omega Protein Corp
(OME[3]) and BG Foods Inc. (BGS[4]) all carrying a Zacks Rank #1 (Strong Buy).

 BG FOODS CL-A (BGS): Free Stock Analysis Report[5] FLOWERS FOODS (FLO): Free Stock Analysis Report[6]
SNYDERS-LANCE (LNCE): Free Stock Analysis Report[7] OMEGA PROTEIN (OME): Free Stock Analysis
Report[8] To read this article on Zacks.com click here.[9] Zacks Investment Research[10]
 [1]:       http://www.zacks.com/stock/quote/LNCE          [2]:     http://www.zacks.com/stock/quote/FLO   [3]:
http://www.zacks.com/stock/quote/OME               [4]:         http://www.zacks.com/stock/quote/BGS       [5]:
http://www.zacks.com/registration/pfp? ALE RT=ZR_LI NKd _ alert=rd_finaUankt=BGSADI D=ZC_CONTENT_ZR [6]:
http://www.zacks.com/registration/pfp? ALE RT=ZR_LI NKd _ alert=rd _finaUa nkt=FLOADI D=ZC _CONTE NT_ZR [7]:
http://www.zacks.com/registration/pfp? ALE RT=ZR_LI NKd _ alert=rd _finaUa nkt=LNCEADI D=ZC_CONTENT_ZR
[8]: http://www.zacks.com/registration/pfp? ALERT=ZR_LI NKd_ alert=rd_finaUankt=OMEADI D=ZC_CONTENT_ZR
[9]: http://www.zacks.com/stock/news/1 02220/snyders-launches-new-chips-flavor [10]: http://www.zacks.com/


Load-Date: June 25, 2013




       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 64 of 172
    Cape Cod® Keeps Cool With New Farm Stand Ranch Variety; Cape Cod
           Adds Fresh New Flavor to Its Line of Waffle Cut Chips
                                                           PR Newswire
                                             June 18, 2013 Tuesday 2:48 PM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 517 words
Dateline: HYANNIS, Mass., June 18,2013

Body


"Ridiculously Good" takes on a fresh new meaning with Cape Cod's launch of Farm Stand Ranch Waffle Cut chips.
The double-sliced waffle cut chips are thicker than the original kettle-cooked chips and are seasoned to perfection
with a creamy buttermilk ranch flavor.

(Photo:http://photos.prnewswire .com/prnh/20 1306181DC34290)

As America's number one condiment, ranch has gained tremendous popularity among consumers as an
accompaniment for more than just salads. The rich combination of flavors, inspired by fresh, fragrant vegetables
and herbs from local farm stands, is a perfect match to the distinctive hearty crunch of Cape Cod's Waffle Cut
kettle-cooked potato chips.

"Consumers are becoming more adventurous with their snacking choices and exploring more sophisticated flavor
combinations than in the past," said Faith Atwood, Marketing Manager, Cape Cod Potato Chips. "At Cape Cod, we
are always looking for new ways to be innovative, which is why we are thrilled to introduce the new Farm Stand
Ranch Waffle Cut chips."

All Cape Cod Potato Chips are all-natural, gluten-free, preservative-free and are kettle-cooked in 100% canola oil.
The new flavor joins the existing Sea Salt and Seasoned Pepper Waffle Cut varieties.

The well-known Cape Cod® lighthouse on the package makes it easy for consumers to find among the sea of salty
snacks. A 7-ounce bag of Farm Stand Ranch Waffle Cut retails at $3.79 and can be found at major retailers or
ordered online athttp://www.CapeCodChips.com.

About Cape Cod Potato Chips
For 30 years the legendary crunch ofCape Cod® Potato Chipshas made them a favorite on the Cape and across
the U.S. Their distinctive crunch, flavor and freshness are a welcome discovery for those looking for an
extraordinary snack. Cape Cod® Potato Chips are made with all-natural ingredients and are cooked in 100%
canola oil with no trans fat or preservatives. Our process of cooking in only small kettle batches may take a little
longer, but it offers a more satisfying and fulfilling snack experience. Cape Cod® Potato Chips are available at
major U.S. retailers. Visithttp://www.CapeCodChips.comorFacebook.com/CapeCodChipsto locate a retailer or to
order online.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., (Nasdaq-GS: LNCE) headquartered in Charlotte, NC, manufactures and markets snack foods
throughout the United States and internationally. The Company's products include pretzels, sandwich crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,


       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 65 of 172
  Cape Cod® Keeps Cool With New Farm Stand Ranch Variety; Cape Cod Adds Fresh New Flavor to Its Line of
                                          Waffle Cut Chips

Ohio, and Ontario, Canada. Products are sold under the Snyder's of Hanover, Lance, Krunchers!, Cape Cod,
EatSmart Naturals, Pretzel Crisps, Jays, Grande, Tom's, Archway, O-Ke-Doke, and Stella D'oro brand names
along with a number of private label and third party brands. Products are distributed widely through grocery and
mass merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-G

SOURCE Cape Cod Potato Chips


Load-Date: June 19, 2013


  Lnd nf DO('UHl('llf




        Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 66 of 172
                   Snyder's of Hanover boasts seven new product flavors
                                          The Evening Sun (Hanover, Pennsylvania)
                                                     June 18, 2013 Tuesday


Copyright 2013 MediaNews Group, Inc. All Rights Reserved

Section: NEWS
Length: 620 words
Byline: THE EVENING SUN

Body


HANOVER, Pa. -- This year, Snyder's of Hanover will add four new flavored pretzel varieties to its expanding
product line. The pretzel maker will also expand its reduced fat tortilla chip offerings, according to a news release.

The new varieties are:Roasted Garlic & Herb Nibblers are slow-baked with authentic, naturally-aged sourdough to
achieve the uniquely satisfying Snyder's of Hanover sourdough pretzel taste. Then, the bite-sized pieces are boldly
seasoned with a blend of roasted garlic and savory herbs. Roasted Garlic and Herb Nibblers are available in 12-
ounce bags for around $3.69. The new Spicy Cheddar Pretzel Sandwiches offer a creamy cheddar cheese filling
seasoned with jalapeno peppers and sandwiched between two round pretzel snaps. The newest pretzel sandwich
variety is sold in an 8-ounce bag for around $3.69. Flavor Doubles are the newest addition to the Snyder's of
Hanover line of Flavored Pretzel Pieces, combining two flavors in one bag. The two new flavors are Hot Buffalo
Wing & Buttermilk Ranch and Cheddar Cheese & Cracked Pepper Flavor Doubles. Both offer snackers a perfect
pairing of crunch and intense flavor. The new Flavor Doubles Pretzel Pieces varieties are available in 10-ounce
bags for around $3.69. The newest additions to the Snyder's of Hanover Tortilla Chip line Whole Grain Tortilla
Chips, Dippin' Strips Tortilla Chips and Twist of Lime Tortilla Chips all offer 28% less fat than regular tortilla chips.
In addition, the Whole Grain Tortilla Chips are certified gluten-free by the Gluten Free Certification Organization
(GFCO) and carry the100% Whole Grain Stamp from theW hole Grains Council. All Snyder's of Hanover Tortilla
Chip varieties retail for about $3.49 each in 16-ounce "Pounder" sizes, with the exception of the Twist of Lime
Tortilla Chips, which are available in a 14-ounce bag.

"At Snyder's, flavor is an extension of everything we do and make. Our products offer consumers an entirely new
perspective on our tag line to taste how great a pretzel can be," said Marketing Manager for Snyder's of Hanover,
Bob GOUld, in a news release. "These new pretzel and tortilla chip varieties broaden our growing flavor portfolio and
make snacking more fun all around."

About Snyder's of Hanover
For more than 100 years, Americans have enjoyed Snyder's of Hanover pretzels. With their unique sourdough
heritage, Snyder's of Hanover pretzels today are available across the country in single-serve sizes as well as larger,
10, 12 and even 16-ounce bags perfect for sharing. Today, America's favorite pretzel is available in a wide variety
of flavors, recipes and shapes, including traditional hard pretzels, flavored pretzel bites, sticks, rods, nibblers and
even gluten-free options. For more information, visitwww.snydersofhanover.com . Or find Snyder's of Hanover
onFacebook orTwitter.

About Snyder's-Lance

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels. sandwich crackers, potato chips,
Cookies. tortilla chips. restaurant style crackers, nuts and other snacks. Snyder's-Lance has manufacturing facilities


       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 67 of 172
                              Snyder's of Hanover boasts seven new product flavors

in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio, and Ontario,
Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel Crisps®, Krunchers!®,
Tom's®, Archway®, Jays®, Stella D'oro®, EatSmart Naturals® ,O-Ke-Doke® and Grande® brand names along
with a number of private label and third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-G



Graphic


This year, Snyder's of Hanover will add seven new flavors to its expanding product line.


Load-Date: June 18, 2013


  End of n.. rUrIll'nt




        Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 68 of 172
   Fifth Annual Tuck·s Celebrity Billiards Tournament Entertains Guests,
 Raises Funds For Tuck·s R.U.S.H. for Literacy, Hurricane Sandy Recovery
Fund; NY Giants· Justin Tuck and wife Lauran connect Celebrities, VIPs, and
                         Athletes for a Great Cause
                                                           PR Newswire
                                             June 4, 2013 Tuesday 11 :00 AM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 1145 words
Dateline: NEW YORK, June 4, 2013

Bod


On Thursday, May 30, New York Giants All-Pro defensive end Justin Tuck hosted the fifth annual Tuck's Celebrity
Billiards Tournament Presented by RXR Realty LLC, a leading New York Tri-State real estate operating company,
at Slate NYC. A perennial event in the New York philanthropic scene, this year's billiards competition raised over
$460,000, bringing Tuck's R.U.S.H. for Literacy past the $2 million raised mark since the charity's founding in 2008.

In addition to the charity's Sack Challenge and various donations, this event helps Lauran and Justin Tuck further
their mission to educate and empower underserved children by providing books and other reading materials to
middle schools in New York, New Jersey and Alabama. Focused on combating summer learning loss, the program
has donated over 55,000 books to nearly 10,000 students, and has awarded over $200,000 in grants since
inception. Anthony Anderson, renowned actor and committed advocate of Tuck's R.U.S.H. for Literacy, once again
served as the master of ceremonies, while DJ Mad Linx kept a high-spirited atmosphere from the DJ booth.
Attendees of this year's event also helped support the United Way Hurricane Sandy Recovery Fund, as $25,000 of
the net proceeds will be donated to schools affected by Hurricane Sandy.

Several big name celebrities and athletes came out to support Tuck including Eric Alexander (NY Red Bulls),
Anthony Anderson (Actor), Kevin Boothe (NY Giants), Steve Brown (NY Giants), James Cantelupe (Former NFL
player), Craig "Speedy" Claxton (NBA Legend), Victor Cruz (NY Giants), Godfrey Danchimah, Jr. (Comedian), Zak
DeOssie (NY Giants), Jared Fogle (Subway), Vivica Fox (Actor), Rudy Gay (Toronto Raptors), Ryan Grant (NFL
player), Melissa Joan Hart (Actor), Tyler Hollinger (Actor), Dhani Jones (Spike TV personality), Jason Kidd (NY
Knicks), Jeanette "Black Widow" Lee (Professional pool player), Eric LeGrand (Subway Personality), Lane Lindell
(Model), DJ Mad Linx (DJ, TV, and radio host), Leila Lopes (Model, Miss Universe 2012), Ronnie Lott (NFL
Legend), Eli Manning (NY Giants), Jill Martin (TV personality), Dax McCarty (NY Red Bulls), Ryan Meara (NY Red
Bulls), Ryan Mundy (NY Giants), Curtis Painter (NY Giants), Dan Patrick (Radio and TV Personality), Spencer
Paysinger (NY Giants), Heath Pearce (NY Red Bulls), Justin Pugh (NY Giants), Dolvett Quince (Biggest Loser), Vin
Rock (Rapper, Naughty By Nature), Antrel Rolle (NY Giants), Aaron Ross (NY Giants), Jasmine Sanders (Model),
Tyler Sash (NY Giants), Steve Schirripa (Actor), John Schriffen (TV Personality), Chris Snee (NY Giants), John
Starks (NBA Legend), Tika Sumpter (Actor/Model), Terrell Thomas (NY Giants), Adrian Tracy (NY Giants), Osi
Umenyiora (Atlanta Falcons), Buddy Valastro (TLC's Cake Boss), Corey Webster (NY Giants), David Wilson (NY
Giants), Deron Williams (Brooklyn Nets), James Wirt (Actor).

In recognition of the charity's fifth successful year, fans have the opportunity to bid on a Charitybuzz Tuck's
R.U.S.H. for Literacy Package through June 6, 2013. The package includes tickets to five summer concerts like
Paul McCartney at Barclays Center on June 10, the SOLD OUT Bruno Mars Show on June 29 in Brooklyn and
Beyonce's "The Mrs. Carter Show" tour. Additionally in the package will be a custom-made Schutt helmet donning



       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 69 of 172
    Fifth Annual Tuck's Celebrity Billiards Tournament Entertains Guests, Raises Funds For Tuck's R.U.S.H. for
                            Literacy, Hurricane Sandy Recovery Fund; NY Giants' J ....

the        famous       "Tuck   facemask."      Fans       can      bid    on          the      special      package
athttp:/ /charitybuzz.s3.amazonaws.com/emaiis/rushforliteracLblast_060313.html

For the fifth consecutive year, Jeannette "The Black Widow" Lee wowed the crowd with trick shots and played
against celebrities and attendees, while Anthony Anderson and DJ Mad Linx entertained the room. Guests of the
event were served Ciroc cocktails and passed hors d'oeuvres, along with Subway sandwiches and treats from
iSkream, Pelzer's Pretzels, and cookies by Katie Rosenhouse. A designated wives area hosted Oasis Day Spa and
gift cards from Drybar. Guests also received a gift bag full of great items from Coca-Cola, FlyWheel Sports,
Kenneth Cole, the NFL, Peanut Butter & Company, Pelle Pelle, Pretzel Crisps, Snack Factory, Subway, Terra
Chips, and UNREAL Candy.

Terra Chips representatives Dominic and Pat Conte won the 2013 tournament becoming the newest Tuck's
Celebrity Billiards champions.

The winners' Grand Prize Package included a three night stay for two at Four Seasons Jackson Hole, a three night
stay for two at the Four Seasons Punta Mita, a private tour of the Glass House with Director Henry Urbach, two sets
of four box seats to a New York Red Bulls game, four wine classes for two at the Corkbuzz Wine Studio, two
premium bottles of alcohol from Diageo, two $250 gift cards to Del Frisco's, a variety of Bose headphones, two
$500 Nike gift cards, and additional gifts.

Tuck's Celebrity Billiards Tournament is supported by many dedicated companies and individuals who also believe
in the Tucks' passion for literacy. Sponsors for this year's event included presenting sponsor RXR Realty, Diageo,
Dream Hotel, FLM Reprographics, Hot 97 - Emmis Communications, Morgan Stanley, NetApp, the NFL,
O'Sullivan's Children's Foundation, Pelle Pelle, Subway, Terra Chips, Travel Artistry, Umberto's and WFAN.

Please         find        photos       from         the        event      via         Getty                  Images
here:http://www.wireimage.com/search/#events?q=justin%20tuckl[167901520]&ep=1 /60/1 &s=3

For B-roll footage please email:Rebecca.Otto@octagon.com

About Justin Tuck and Tuck's R.U.S.H. for Literacy
Drafted by the New York Giants in 2005, Justin Tuck is a two-time NFL Pro Bowl and two-time Super Bowl
Champion. The All-Pro defensive captain recorded his best performance during Super Bowl XLVI, and his
defensive dominance helped lead the Giants to victory over the New England Patriots in their second Super Bowl
Appearance in five years. Tuck's R.U.S.H. for Literacy, a program founded by Lauran and Justin Tuck in 2008,
encourages children to READ, UNDERSTAND, SUCCEED, and HOPE as they continue to nurture literacy in their
lives. The initiative is committed to raising funds to donate books and other reading materials to enrich youth in New
York, New Jersey and Alabama. In 2013, the Celebrity Billiards Tournament raised $460,000, pushing Tuck's
R.U.S.H. for Literacy to the $2 million raised mark. For more information, please visithttp://www.rushforliteracy.org.

About RXR Realty
RXR Realty LLC ("RXR") is a vertically integrated, private real estate company with expertise in investment
management, property management, development, design, construction, leasing and financing. RXR's core growth
strategy is focused on New York City and the surrounding tri-state area markets. RXR Realty is one of the largest
owners, managers, and developers in the Tri-State Area with interests in approximately $5.5 billion of assets
encompassing 107 operating properties and 17.9 million square feet.

SOURCE Tuck's R.U.S.H. for Literacy


Load-Date: September 12, 2013




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 70 of 172
 Fifth Annual Tuck's Celebrity Billiards Tournament Entertains Guests, Raises Funds For Tuck's R.U.S.H. for
                         Literacy, Hurricane Sandy Recovery Fund; NY Giants' J ....


End of Donmlfni




    Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 71 of 172
                                       DELAFIELD-NASHOTAH I NEWS
                                         Milwaukee Journal Sentinel (Wisconsin)
                                          May 30,2013 Thursday, Early Edition


Copyright 2013 Journal Sentinel Inc.

Section: Community; Pg. 7
Length: 903 words
Byline: CHRIS TOTZKE, , Lake Country Reporter (Hartland, WI)

Bod


Column information

To send information for the Delafield-Nashotah column, contact Chris Totzke, (262) 646-4134 or dn-
news@wLrr.com, by 7 p.m. Sunday.

Summer reading program

Toddlers through fifth graders are invited to participate in the summer reading program Dig Into Reading at
Delafield Public Library, 500 Genesee St. Registration begins Saturday, June1, online at www.delafieldlibrary.org.
or Monday, June10, in person at the library. Reading packets available for pick up Monday, June 10.

A family summer reading program kickoff is from 5 to 7 p.m. Wednesday, June 12, in the library garden, featuring
an ice cream social and garden sculpture. For information, visit the library's website or call (262) 646-6230.

Writing conference

Friends of Delafield Public Library will sponsor one young writer to attend the Art of Writing Young Authors and
Artists Conference from 9 a.m. to 4 p.m. Thursday, July 25. at Milwaukee Art Museum. Participants at the
conference will create original stories for publication inspired by art pieces in the museum's collection.

Fourth through 12th graders can submit an essay (300 words or less) stating why you would like to attend the
conference and what it would mean to you. Deliver essays to Melissa Rader at Delafield Public Library. 500
Genesee St.. or send via email to mrader@wcfls.lib.wLus with "Art of Writing Essay" in the subject line by 8 p.m.
Thursday, June 20. The recipient of the sponsorship will need parental permission and transportation to the
conference. For information about the conference, visit www.artofwritingconferences-.com.

SummerStage of Delafield

SummerStage of Delafield begins its 2013 season with Summer Music Showcase at 7:30 p.m. Friday, June 14,
featuring highlights from area high school and community theater upcoming shows. and Party in the Park at 5 p.m.
Saturday, June 15. featuring food vendors and entertainment, at Lapham Peak State Forest. W329 N846 Highway
C, Delafield.

Cost: $10 per event, plus an annual state park sticker or $5 per car entrance fee. Participants should provide own
seating or rent chairs at SummerStage; seating is first-come, firstserved. Carry-in refreshments allowed or purchase
from the concession stand. For information or to purchase tickets, visit www.summer-stage.org.

SummerStage of Delafield is a nonprofit organization dedicated to supporting and promoting the performing arts in
a natural setting.


        Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 72 of 172
                                         DELAFIELD-NASHOTAH I NEWS

Youth theatre camp

SummerStage Theatre Camp is from 9:30 a.m. to 3:30 p.m. Monday through Friday, July 29-Aug. 2 (ages 8-12) and
Aug. 5-9 (ages 13-17), at SummerStage in Lapham Peak State Forest, W329 N846 Highway C, Delafield. Each
camp will cover a variety of theatre techniques including voice and speech, movement, stage direction, character
study, script reading, theatre games, improvisation and more. Cost: $150. For information or registration forms, visit
www.summer-stage.org. Registration deadline is Monday, July 1.

Legion rummage sale

Delafield American Legion Post 196 will host a community rummage sale from 8 a.m. to 5 p.m. Saturday, June 22,
and 8 a.m. to 2 p.m. Sunday, June 23 (rain dates June 29-30), at Legion Park, 333 Lapham Peak Road.

Booths are available to rent on a first-come, first-served basis. Cost for the weekend: $20. For information, rules or
to reserve a booth, contact Ward Gronewold at (262) 510-5310 or pappywg@aol.com with "Rummage" in the
subject line.

Young adult ministry

Lake Country Young Adult Ministries will host Brewing the Faith at 6:30 p.m. Wednesday, June 12, at Revere's
Wells Street Tavern, 505 Wells St., Delafield, for ages 18-35, married or single, of all denominations. Nathan Sward
will present the program "Truth in Faith, Reason and Science." For information, visit www.lakecountrycatholics.com.

Christ the King Lutheran

A congregational meeting will be held after the 5 p.m. service Saturday, June 2, and 9 a.m. service Sunday, June 3,
at the church, 1600 N. Genesee St., to vote on the renovation plan Refreshment: From Maintenance to Mission
Plan for improvements to the narthex, sanctuary and parking lot. For information, call the church office, (262) 646-
2343.

American cheese slices and Pretzel Crisps (original style) are needed for vacation Bible school, June 10-14. Sign
up sheets are in the church narthex.

Lake Country School

The seventh-and eighthgrade choir concert begins at 6:30 p.m. Thursday, June 6, in the cafetorium at the school,
1800 Vettelson Road, Hartland. Reminders

Lake Country School sixththrough eighth-grade spring concert, 6:30 p.m. Thursday, May 30, in the cafetorium at the
school, 1800 Vettelson Road, Hartland.

Friends of Delafield Public Library used-book sales, 9:30 a.m. to 4:30 p.m. Saturdays, June 1 and 15, Delafield
Chamber of Commerce (lower level), 421 Main St. Proceeds benefit programs at the library.

Delafield Public Library: Family History Work Day, 1 to 3 p.m. Saturday, June 1. Participants must have basic
computer skills. Registration required.

Teen Extended Study Hours, library open until 10 p.m. Monday and Tuesday, June 3-4; student IDs required.

UFOs and the Government: A Historical Inquiry, 6 p.m. Wednesday, June 5. Discussion of the government's
response to the UFO phenomenon. Registration required.

Programs meet in the program room, 500 Genesee St. For information or to register if necessary, visit
www.delafield library.org or call (262) 646-6230.

Copyright 2013 Journal Sentinel, All Rights Reserved.



      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 73 of 172
                             DELAFIELD-NASHOTAH I NEWS


Load-Date: June 6, 2013




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 74 of 172
                                       DELAFIELD-NASHOTAH NEWS
                                        Milwaukee Journal Sentinel (Wisconsin)
                                         May 30,2013 Thursday, Early Edition


Copyright 2013 Journal Sentinel Inc.

Section: Community; Pg. 9
Length: 794 words
Byline: CHRIS TOTZKE, , Kettle Moraine Index (Dousman, WI)

Body


Column information

To send information for the Delafield-Nashotah column, contact Chris Totzke, (262) 646-4134 or dn-
news@wLrr.com, by 7 p.m. Sunday.

Summer reading program

Toddlers through fifth-graders are invited to participate in the summer reading program Dig Into Reading at the
Delafield Public Library, 500 Genesee St. Registration begins Saturday, June1, online at www.delafieldlibrary.org.
or Monday, June10, in person at the library. Reading packets available for pickup Monday, June 10.

A family summer reading program kickoff is from 5 to 7 p.m. Wednesday, June 12, in the library garden, featuring
an ice cream social and garden sculpture. For information, visit the library's website or call (262) 646-6230.

Writing conference

Friends of Delafield Public Library will sponsor one young writer to attend the Art of Writing Young Authors and
Artists Conference from 9 a.m. to 4 p.m. Thursday, July 25, at Milwaukee Art Museum. Conference participants will
create original stories for publication inspired by art pieces in the museum's collection.

Fourth-through 12th-graders can submit an essay (300 words or less) stating why you would like to attend the
conference and what it would mean to you. Deliver essays to Melissa Rader at Delafield Public Library, 500
Genesee St., or send via email to mrader@wcfls.lib.wLus with "Art of Writing Essay" in the subject line by 8 p.m.
Thursday, June 20. The recipient of the sponsorship will need parental permission and transportation to the
conference. For more information, visit www.artofwritingconferences-.com.

SummerStage of Delafield

SummerStage of Delafield begins its 2013 season with Summer Music Showcase at 7:30 p.m. Friday, June 14,
featuring highlights from area high school and community theater upcoming shows, and Party in the Park at 5 p.m.
Saturday, June 15, featuring food vendors and entertainment, at Lapham Peak State Forest, W329 N846 Highway
C, Delafield.

Cost: $10 per event, plus an annual state park sticker or $5 per car entrance fee. Participants should provide own
seating or rent chairs at SummerStage; seating is first-come, firstserved. Carry-in refreshments allowed, or
purchase from the concession stand. For information or to purchase tickets, visit www.summer-stage.org.

SummerStage of Delafield is dedicated to supporting and promoting the performing arts in a natural setting.



        Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 75 of 172
                                          DELAFIELD-NASHOTAH NEWS

Youth theater camp

SummerStage Theatre Camp is from 9:30 a.m. to 3:30 p.m. Monday through Friday, July 29-Aug. 2 (ages 8-12) and
Aug. 5-9 (ages 13-17), at SummerStage in Lapham Peak State Forest, W329 N846 Highway C, Delafield. Each
camp will cover a variety of theatre techniques including voice and speech, movement, stage direction, character
study, script reading, theatre games, improvisation and more. Cost: $150. For information or registration forms, visit
www.summer-stage.org. Registration deadline is Monday, July 1.

Legion rummage sale

Delafield American Legion Post 196 will host a community rummage sale from 8 a.m. to 5 p.m. Saturday, June 22,
and 8 a.m. to 2 p.m. Sunday, June 23 (rain dates June 29-30), at Legion Park, 333 Lapham Peak Road.

Booths are available to rent on a first-come, first-served basis. Cost for the weekend: $20. For information, rules or
to reserve a booth, contact Ward Gronewold at (262) 510-5310 or pappywg@aol.com with "Rummage" in the
subject line.

Young adult ministry

Lake Country Young Adult Ministries will host Brewing the Faith at 6:30 p.m. Wednesday, June 12, at Revere's
Wells Street Tavern, 505 Wells St., Delafield, for ages 18-35, married or single, of all denominations. Nathan Sward
will present the program "Truth in Faith, Reason and Science." For information, visit www.lakecountrycatholics.com.

Christ the King Lutheran A congregational meeting will be held after the 5 p.m. service Saturday, June 2, and 9 a.m.
service Sunday, June 3, at the church, 1600 N. Genesee St., to vote on the renovation plan Refreshment: From
Maintenance to Mission Plan for improvements to the narthex, sanctuary and parking lot. For information, call the
church office, (262) 646-2343.

American cheese slices and Pretzel Crisps (original style) are needed for vacation Bible school, June 10-14.
Signup sheets are in the church narthex.

Lake Country School

The seventh-and eighthgrade choir concert begins at 6:30 p.m. Thursday, June 6, in the cafetorium at the school,
1800 Vettelson Road, Hartland.

Reminders

Lake Country School sixththrough eighth-grade spring concert, 6:30 p.m. Thursday, May 30, in the cafetorium at the
school, 1800 Vettelson Road, Hartland.

Friends of Delafield Public Library used-book sales, 9:30 a.m. to 4:30 p.m. Saturdays, June 1 and 15, Delafield
Chamber of Commerce (lower level), 421 Main St.

Copyright 2013 Journal Sentinel, All Rights Reserved.


Load-Date: June 6, 2013


  Eml or norum"nl




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 76 of 172
   Taste How Great a Roller Coaster Can Be with Snyder's of Hanover; R; a
                           Snyder's-Lance brand.
                                                 PRWeb Newswire
                                                   May 30, 2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP LNWP
Copyright 2013 Vocus PRW Holdings LLC

Length: 1071 words

Body


Hanover, PA (PRWEB) May 30, 2013

Calling all roller coaster enthusiasts, pretzel-lovers, model-building hobbyists, and families living along the East
Coast from New York to South Carolina: grab some pretzels of all shapes and sizes and let your imagination soar!
Snyder's of Hanover and Busch Gardens(R) Williamsburg announced today the launch of the 5th Annual Pretzel
Coaster Build-Off contest.

From now through June 9, 2013, contestants can combine their building skills and creativity to build a roller coaster
using only pretzels, glue and a lot of imagination. The pretzel coaster creations should be an original design,
although creations can borrow ideas from existing roller coasters.

After completing the pretzel coaster (no larger than 6-feet-wide by 4-feet-tall), snap a picture of the model, upload
the image and complete the entry form at http://pretzelcoaster.snydersofhanover.com. The entry site also has
images of past entries, videos of previous in-park Build-Off competitions and the full contest rules.

Five semi-finalists will win a trip for four to Busch Gardens Williamsburg to participate in the Build-Off challenge.
The prize packageincludes hotel accommodations for three nights and a $100 gas card. The first semi-finalist will
be selected by consumers during a "People's Choice" online voting process. Snyder's of Hanover and Busch
Gardens judges will choose the remaining contestants to move into the final phase: a Build-Off challenge at Busch
Gardens alongside the 2012 Pretzel Coaster Build-Off defending champion, Maggie Woodward of Herndon, Va.

All 2013 semi-finalists, including Woodward, will compete in a live Build-Off in early July. To keep a level playing
field, the semi-finalists will have three hours to build a pretzel coaster replica of Busch Gardens' popular
Alpengeist(R) coaster, which hurtles riders through six staggering inversions at speeds of up to 67 miles per hour.

"I'm amazed every year with the wildly creative entries we receive. I know our pretzels taste great, but they also
look fantastic when turned into a roller coaster model," said Bob Gould, Marketing Manager for Snyder's of
Hanover. "We enjoy sponsoring this annual contest since the planning and building process can be a fun activity for
families."

From a functional standpoint, Gould hints that Snyder's of HanoverRods and Sticks provide great vertical support
for the coaster, while Snaps work well for the track. Minis, Sourdough Hards and Nibblers are among the many
varieties that can add flare and flavor to the design.

"We enjoy seeing the twists, loops, rolls, drops and other roller coaster elements contestants incorporate into their
models," said Busch Gardens Marketing Director Scott Clemons. "Building a pretzel coaster is such a great hands-
on opportunity that keeps math, science andartistic skills fresh."


       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 77 of 172
         Taste How Great a Roller Coaster Can Be with Snyder's of Hanover; R; a Snyder's-Lance brand.

The Snyder's of Hanover 2013 Pretzel Coaster Build-Off is open to any resident of New York, New Jersey,
Connecticut, Pennsylvania, Maryland, Delaware, the District of Columbia, Virginia, North Carolina orSouth Carolina
aged eight years or older (with parental or legal guardian consent).

About Snyder's of Hanover

For more than 100 years, Americans have enjoyed Snyder's of Hanover pretzels. With its unique sourdough
heritage, Snyder's of Hanover pretzels today are available across the country in single-serve sizes as well as larger,
10,12 and even 16-ounce bags perfect for sharing.Today, America's favorite pretzel is available in a wide variety of
flavors, recipes and shapes, including traditional hard pretzels, flavored pretzel bites, sticks, rods, nibblers and even
gluten-free options. For more information, visit http://www.snydersofhanover.com. Or find Snyder's of Hanover on
Facebook, Pinterest or Twitter.

About Snyder's-Lance

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufacturesand markets snack foods throughout the United
States and internationally. The Company's products include pretzels, sandwich crackers, potato chips, cookies,
tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has manufacturing facilities in
NorthCarolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio, and Ontario, Canada.
Products are sold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Pretzel Crisps(R), Krunchers!(R),
Tom's(R), Archway(R), Jays(R), Stella D'oro(R), EatSmart Naturals(R) ,O-Ke-Doke(R) and Grande(R) brand names
along with a number of private label and third party brands. Products are distributed nationally through grocery and
mass merchandisers, convenience stores,club stores, food service outlets and other channels. LNCE-G

About Busch Gardens Williamsburg

SeaWorld Parks & Entertainment inspires millions, through the power of entertainment, to celebrate, connect with
and care for the natural world. The Company has been creating innovative entertainment experiences that blend
imagination with nature for more than 50 years and is best known for its 11 U.S. theme parks, attractions that hosted
more than 24 million guests in 2012 and include the beloved SeaWorld(R), Busch Gardens(R) and Sesame
Place(R) brands. The parks offer guests a variety of up-close experiences, from animal encounters that invite
exploration and appreciation of the natural world, to thrilling rides and spectacular shows. In 2011 SeaWorld Parks
& Entertainment began expanding its popular brands into media and entertainment platforms to connect people to
nature and animals through movies, television,and digital media; plus they began developing new lines of licensed
consumer products.

SeaWorld Parks & Entertainment is one of the world's foremost zoological organizations and a global leader in
animal welfare, training, husbandry and veterinary care. The Company maintains one of the largest animal
collections in the world and has helped lead advances in the care of species in zoological facilities and in the
conservation of wild populations. SeaWorld Parks & Entertainment also operates one of the world's most respected
programs to rescue and rehabilitate ocean marine animals that are ill, injured and orphaned, with the goal of
returning them to the wild. The SeaWorld(R) rescue team has helped more than 22,000 animals in need over the
last four decades.

SeaWorld Parks & Entertainment employs more than 21,000 people nationwide.

Read the full story at http://www.prweb.com/releases/2013/5/prweb10757067.htm


Load-Date: May 31, 2013




       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 78 of 172
Snyder's Of Hanover® Continues Flavor Tradition With Seven New Products
                                                           PR Newswire
                                             May 23, 2013 Thursday 3:00 PM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 732 words
Dateline: HANOVER, Pa., May 23, 2013

Body


 Trends change from year to year, but flavor is one thing that never goes out of style. This year, Snyder's of
Hanover will continue to uphold its reputation of offering delicious, flavorful snacks with the addition of four new
flavored pretzel varieties to its expanding product line. The new Roasted Garlic & Herb Nibblers, Spicy Cheddar
Pretzel Sandwiches, and two Flavor Doubles varieties will be available at retailers nationwide. The popular pretzel
maker will also expand its reduced fat tortilla chip offerings to include Whole Grain Tortilla Chips, Dippin' Strips
Tortilla Chips and Twist of Lime Tortilla Chips.

(Photo:http://photos.prnewswire.com/prnh/20130523IDC20161 )

Roasted Garlic & Herb Nibblers are slow-baked with authentic, naturally-aged sourdough to achieve the uniquely
satisfying Snyder's of Hanover sourdough pretzel taste. Then, the bite-sized pieces are boldly seasoned with a
blend of roasted garlic and savory herbs. Roasted Garlic and Herb Nibblers are available in 12-ounce bags for
around $3.69. The new Spicy Cheddar Pretzel Sandwiches offer a creamy cheddar cheese filling seasoned with
jalapeno peppers and sandwiched between two round pretzel snaps. The newest pretzel sandwich variety is sold in
an 8-ounce bag for around $3.69. Flavor Doubles are the newest addition to the Snyder's of Hanover line of
Flavored Pretzel Pieces, cornbining two flavors in one bag. The two new flavors are Hot Buffalo Wing & Buttermilk
Ranch and Cheddar Cheese & Cracked Pepper Flavor Doubles. Both offer snackers a perfect pairing of crunch and
intense flavor. The new Flavor Doubles Pretzel Pieces varieties are available in 10-ounce bags for around $3.69.
The newest additions to the Snyder's of Hanover Tortilla Chip line - Whole Grain Tortilla Chips, Dippin' Strips
Tortilla Chips and Twist of Lirne Tortilla Chips - all offer 28% less fat than regular tortilla chips. In addition, the
Whole Grain Tortilla Chips are certified gluten-free by the Gluten Free Certification Organization (GFCO) and carry
the100% Whole Grain Stampfrom theWhole Grains Council. All Snyder's of Hanover Tortilla Chip varieties retail for
about $3.49 each in 16-ounce "Pounder" sizes, with the exception of the Twist of Lime Tortilla Chips, which are
available in a 14-ounce bag.

"At Snyder's, flavor is an extension of everything we do and make. Our products offer consurners an entirely new
perspective on our tagline to taste how great a pretzel can be," said Marketing Manager for Snyder's of Hanover,
Bob Gould. "These new pretzel and tortilla chip varieties broaden our growing flavor portfolio and make snacking
rnore fun all around."

Snyder's of Hanover offers rnore than 30 pretzel varieties in different sizes, shapes and flavors. For a searchable
list of retailers, visit the Snyder's of Hanover product locator athttp://www.snyderslanceproductlocator.com/snyders.

About Snyder's of Hanover
For more than 100 years, Arnericans have enjoyed Snyder's of Hanover pretzels. With their unique sourdough
heritage, Snyder's of Hanover pretzels today are available across the country in single-serve sizes as well as larger,
10,12 and even 16-ounce bags perfect for sharing. Today, America's favorite pretzel is available in a wide variety
of flavors, recipes and shapes, including traditional hard pretzels, flavored pretzel bites, sticks, rods, nibblers and



       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 79 of 172
                      Snyder's Of Hanover® Continues Flavor Tradition With Seven New Products

even gluten-free options. For more information, visithttp://www.snydersofhanover.com. Or find Snyder's of Hanover
onFacebook orTwitter.

About Snyder's-Lance

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, potato chips,
cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has manufacturing facilities
in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio, and Ontario,
Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel Crisps®, Krunchers!®,
Tom's®, Archway®, Jays®, Stella D'oro®, EatSmart Naturals® ,O-Ke-Doke® and Grande® brand names along
with a number of private label and third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-G

SOURCE Snyder's of Hanover


Load-Date: May 24, 2013


  End n1' I)ocnmtnt




       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 80 of 172
  First Aid Shot Therapy®, Inc. ("F.A.S.T. ") Completes Series A Financing
Round; Consumer Healthcare Company Focused on Over-the-Counter (OTC)
Therapies in Liquid 'Shot' Form to Launch First Products in U.S. in Summer
                                    2013
                                                           PR Newswire
                                             May 21,2013 Tuesday 1:09 PM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 605 words
Dateline: BURLINGAME, Calif., May 21, 2013

Bod


First Aid Shot Therapy®, Inc. ("FAS.T."), a consumer health care company focused on over-the-counter (OTC)
therapies in liquid 'shot' (40ml I 1.350z.) form, today announced it has completed a Series A financing round. New
investor Sofinnova Ventures led the round.

(Logo: http://photos.prnewswire.com/prnh/20130521/SF18200LOGO)

The funds will be used to support the company's U.S. product launch beginning in the summer of 2013.

"We are pleased to welcome premier healthcare investor Sofinnova Ventures, who shares F.A.S.T.'s excitement
around the rapidly growing consumer healthcare market," said Mary Page Platerink, Founder and Chief Executive
Officer of F.A.S.T. "Since our seed round of funding, we have developed our launch products, set our go-to-market
strategy and built a world class team. We look forward to launching our products this summer with leading
retailers."

FAS.T.'s products are OTC pharmaceutical based single serve liquids that meet the applicable OTC monograph
and are intended to treat everyday conditions such as pain and upset stomach. Additional products aimed at a
broad range of consumer needs are being developed and will be launched in due course. F.A.S.T.'s product
portfolio addresses common health conditions that affect tens of millions of Americans every day.

"We are delighted to support FAS.T. in commercializing their initial products this summer," said Garheng Kong,
M.D., Ph.D., General Partner of Sofinnova Ventures. "We believe the consumer healthcare segment to be a vital
growth area for health care investment today, and FAS.T. is well positioned to be one of the leaders in this field."

About First Aid Shot Therapy®, Inc.

Headquartered in Burlingame, California, privately held First Aid Shot Therapy®, Inc. is focused on the
development and commercialization of a comprehensive portfolio of OTC pharmaceutical products in liquid 'shot'
(40ml I 1.350z.) format. The FAS.T. team is comprised of consumer product executives that have been
responsible for the launch and commercial success of products such as VitaminWater and Pretzel Crisps.
FAS.T.'s products are formulated by the Company's proprietary research and development organization, FAS.T.
Labs(tm). FAS.T. was co-founded by Professor Jay Pasricha, M.D., Professor of Medicine at Johns Hopkins
Medicine. In addition, FAS.T. has assembled an Advisory Board comprising some of the leading regulatory
advisors and consumer marketing executives in the world including Mary Minnick, Partner at Lion Capital and
former President of Marketing, Strategy and Innovation at The Coca-Cola Company and Peter Barton Hutt, former
General Counsel of the Food and Drug Administration.



       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 81 of 172
      First Aid Shot Therapy®, Inc. ("F.A.S.T.") Completes Series A Financing Round; Consumer Healthcare
                       Company Focused on Over-the-Counter (OTC) Therapies in Liquid ....

About Sofinnova Ventures

Sofinnova Ventures has over 40 years of experience building healthcare companies into market leaders. With $1.4
billion in committed capital, the firm applies capital and expertise to take companies from inception to exit.
Sofinnova closed its life science-focused $440M fund, SVP VIII, in late 2011. The firm's investment team of MDs
and PhDs has significant scientific, operational and strategic experience, and specializes in financing later stage
clinical products and growth companies. Our team partners with entrepreneurs to address patients' unmet medical
needs and develop innovative products. Sofinnova Ventures has offices in Menlo Park and La Jolla, California. For
more information, please visithttp://www.sofinnova.com.

For more information, please visithttp://www.firstaidshottherapy.com

Media Contact:

Mary Page Platerink
Email:mplaterink@firstaidbeverages.com

SOURCE First Aid Shot Therapy, Inc. ("F.A.S.T.")


Load-Date: May 22,2013


  End uf nornmeni




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 82 of 172
  -<1
 Lance-Sponsored NASCAR Sprint All-Star Race Concert Draws Thousands
                 of Fans at Charlotte Motor Speedway
                                                           PR Newswire
                                             May 21,2013 Tuesday 6:08 PM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 473 words
Dateline: CHARLOTTE, N.C., May 21,2013

Body


 Country music singer, songwriter and two-time GRAMMY nominee, Josh Turner, performed in front of thousands of
fans at a pre-race concert presented by Lance® sandwich crackers on Saturday, May 18, at the 29th annual
NASCAR Sprint All-Star Race at Charlotte Motor Speedway.

(Photo:http://photos.prnewswire.com/prnh/20 130521 /DC 18570-a)

(Photo:http://photos.prnewswire.com/prnh/20130521 /DC18570-b)

Prior to Turner's 90-minute set, Snyder's-Lance CEO Carl Lee greeted the crowd and the Lance® Snack Patrol led
concert-goers in wishing Lance® "Happy Birthday" in honor of the brand's 100th anniversary. Approximately 2,000
Snyder's-Lance employees and their families from the Charlotte facility also participated in the weekend festivities.

"Our year-long 100th anniversary celebration is about giving consumers more of what they love and also thanking
our local Snyder's-Lance associates," said Tommy Ingram, Senior Brand Director, Bakery, Snyder's-Lance. "Our
partnership with the Charlotte Motor Speedway was the perfect opportunity to get out in the community, enjoy some
great live music and interact with race fans of all ages."

Event attendees in the Fan Zone had a chance to meet with the Lance® Snack Patrol as they hosted giveaways
and activities for families and distributed more than 13,000 samples of new Lance® Xtra Fulls(TM) sandwich
crackers throughout the race weekend.

The Lance® brand was founded in Charlotte, NC and has been satisfying America's snacking appetite for 100
years. The brand is celebrating its 100th anniversary in 2013 with product launches and improvements, social
media giveaways, and a promise to continue giving consumers "more of what they love." For more information
about Lance® products and the brand's 100th anniversary celebrations, visit theLance Snacks Facebook
pageorhttp://www.Happy100Lance.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, potato chips,
cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has manufacturing facilities
in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio, and Ontario,
Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel Crisps®, Krunchers!®,
Tom's®, Archway®, Jays®, Stella D'oro®, EatSmart Naturals® ,O-Ke-Doke® and Grande® brand names along
with a number of private label and third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-G




       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 83 of 172
     Lance-Sponsored NASCAR Sprint All-Star Race Concert Draws Thousands of Fans at Charlotte Motor
                                              Speedway

SOURCE Lance® Sandwich Crackers



CONTACT: Ashlene Larson, (0) 410.234.2401 or (m) 443.406.0047, ashlene.larson@gkv.com


Load-Date: May 22,2013




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 84 of 172
    Escape To Cape Cod This Summer Courtesy Of Cape Cod Potato Chips
                                                           PR Newswire
                                              May 20, 2013 Monday 6:34 PM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 540 words
Dateline: HYANNIS, Mass., May 20, 2013

Body


This summer, Cape Cod Potato Chips will give one lucky winner an all-inclusive escape to the beautiful sandy
beaches and picturesque towns of New England, as part of its "Cape Cod Escape" sweepstakes.

(Photo:http://photos.prnewswire.com/prnh/20130520IDC17634 )

The Cape Cod Potato Chips "Cape Cod Escape" sweepstakes, which launched last week, gives consumers the
chance to enter to win a grand prize trip for four to Cape Cod, including round trip airfare, seven nights'
accommodations, a tour of the Cape Cod Potato Chips Factory, tickets to an event such as a Cape Cod Minor
League Baseball game or the Cape Cod Melody Tent (subject to availability), a day trip to Martha's Vineyard, a
whale watcher cruise out of Hyannis, Mass., a sunset dinner cruise and $1,500 spending money.

"Cape Cod is not only the home of our ridiculously good kettle-cooked chips - it's the ultimate summer destination,"
said Faith Atwood, Marketing Manager, Cape Cod Potato Chips. "Our sweepstakes celebrates all that our
hometown has to offer and will give one winner a chance to get a real taste of the Cape."

In addition to the one grand prize winner, 10 weekly winners will be selected to win a year's supply of Cape Cod
Potato Chips. Consumers can find sweepstakes details on specially-marked packages and by visitingCape Cod
Potato Chips' Facebook pageorWinACapeEscape.com.

The Cape Cod Potato Chips "Cape Cod Escape" sweepstakes ends on July 17, 2013 at 11 :59 p.m. ET. For more
information about Cape Cod Potato Chips and the sweepstakes, visit theCape Cod Potato Chips Facebook
page.http://www.capecodchips.comorWinACapeEscape.com.

About Cape Cod Potato Chips
For 30 years the legendary crunch ofCape Cod® Potato Chipshas made them a favorite on the Cape and across
the U.S. Their distinctive crunch, flavor and freshness are a welcome discovery for those looking for an
extraordinary snack. Cape Cod® Potato Chips are made with all-natural ingredients and are cooked in 100%
canola oil with no trans fat or preservatives. Our process of cooking in only small kettle batches may take a little
longer, but it offers a more satisfying and fulfilling snack experience. Cape Cod® Potato Chips are available at
major U.S. retailers. Visithttp://www.CapeCodChips.comorFacebook.com/CapeCodChipsto locate a retailer or to
order online.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel



       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 85 of 172
                            Escape To Cape Cod This Summer Courtesy Of Cape Cod Potato Chips

Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella O'oro®, Eatsmart®, O-Ke-Ooke®, Grande® and
Padrinos® brand names along with a number of private label and third party brands. Products are distributed
nationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-G

SOURCE Cape Cod Potato Chips


Load-Date: May 21,2013


  End (If   f)"rUfll('1l1




       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 86 of 172
    Escape To Cape Cod This Summer Courtesy Of Cape Cod Potato Chips.
                                                        Benzinga.com
                                                        May 20,2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 Accretive Capital LLC dba Benzinga.com

Length: 559 words

Body


Byline: Newswire

HYANNIS, Mass., May 20,2013 IPRNewswirel -- This summer, Cape Cod Potato Chips will give one lucky winner
an all-inclusive escape to the beautiful sandy beaches and picturesque towns of New England, as part of its "Cape
Cod Escape" sweepstakes.

(Photo: http://photos.prnewswire.com/prnh/20130520/0C17634)

The Cape Cod Potato Chips "Cape Cod Escape" sweepstakes, which launched last week, gives consumers the
chance to enter to win a grand prize trip for four to Cape Cod, including round trip airfare, seven nights'
accommodations, a tour of the Cape Cod Potato Chips Factory, tickets to an event such as a Cape Cod Minor
League Baseball game or the Cape Cod Melody Tent (subject to availability), a day trip to Martha's Vineyard, a
whale watcher cruise out of Hyannis, Mass., a sunsetdinner cruise and $1,500 spending money.

"Cape Cod is not only the home of our ridiculously good kettle-cooked chips -- it's the ultimate summer destination,"
said Faith Atwood, Marketing Manager, Cape Cod Potato Chips. "Our sweepstakes celebrates all that our
hometown has to offer and will give one winner a chance to get a real taste of the Cape."

In addition to the one grand prize winner, 10 weekly winners will be selected to win a year's supply of Cape Cod
Potato Chips. Consumers can find sweepstakes details on specially-marked packages and by visiting Cape Cod
Potato Chips' Facebook page or WinACapeEscape.com.

The Cape Cod Potato Chips "Cape Cod Escape" sweepstakes ends on July 17, 2013 at 11 :59 p.m. ET. For more
information about Cape Cod Potato Chips and the sweepstakes, visit the Cape Cod Potato Chips Facebook page,
www.capecodchips.comorWinACapeEscape.com.

About Cape Cod Potato Chips

For 30 years the legendary crunch of Cape Cod(R) Potato Chips has made them a favorite on the Cape and across
the U.S. Their distinctive crunch, flavor and freshness are a welcome discovery for those looking for an
extraordinary snack. Cape Cod(R) Potato Chips are made with all-natural ingredients and are cooked in 100%
canola oil with no trans fat or preservatives. Our process of cooking in only small kettle batches may take a little
longer, but it offers a more satisfying and fulfilling snack experience. Cape Cod(R) Potato Chips are available at
major U.S. retailers. Visit http://www.CapeCodChips.comorFacebook.com/CapeCodChips to locate a retailer or to
order online.

About Snyder's-Lance, Inc.




       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 87 of 172
                    Escape To Cape Cod This Summer Courtesy Of Cape Cod Potato Chips.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufacturesand markets snack foods throughout the United
States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers, potato
chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has manufacturing
facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio and
Ontario, Canada. Products aresold under the Snyder's of Hanover(R}, Lance(R}, Cape Cod(R}, Pretzel Crisps(R},
Krunchers!(R}, Tom's(R}, Archway(R}, Jays(R}, Stella D'oro(R}, Eatsmart(R}, O-Ke-Doke(R}, Grande(R} and
Padrinos(R} brand names along with a number of private label and third party brands. Products are distributed
nationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-G

SOURCE Cape Cod Potato Chips

[Graphic omitted]


Load-Date: May 22, 2013




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 88 of 172
        WE Connect to Host Networking Extravaganza for LA Professionals


                                                      Manufacturing Close-Up
                                                          May 19, 2013 Sunday


Copyright 2013 Close-Up Media, Inc. All Rights Reserved




                                     CLOSE-UP                  BUSI NESS
                                     MEDIA INC                 NEWS + VIEWS

Length: 219 words

Body


WE Connect from 7 p.m. to 10 p.m. on Thursday, May 23 at the ROC Santa Monica will combine networking,
boutique shopping and beauty and massage stations while benefiting the charitable programs of Women
Empowered.

According to a release, 10 percent of all the evening's proceeds will go back to Women Empowered.

The keynote speaker is Reba Merrill.

Music provided by OJ Oyla, who will spin her magic throughout the evening.

The first 60 guests will receive a fabulous VIP Swag Bag, and lucky raffle winner will receive a free Kindle Fire.
Enjoy cocktails and delicious tapas in a trendy atmosphere while supporting a good cause.

Sponsors include: Microsoft, resource Natural Spring Water, O.P.I, Pure Barre, Ms. Magazine, OM Organic
Mixology, Rosenthal The Malibu Estate, LaLicious, Yummy Outchy, Nail Garden, Pretzel Crisps, Savour This
Moment, Shades of Color African American Gifts and Hana Clegg Photography.

ROC Santa Monica is at 604 Arizona, Santa Monica.

Women Empowered is an organization that connects, educates and supports women of all ages and backgrounds,
and inspires them to give back to their communities through mentorship, networking and volunteerism.

Report information:

women-empowered.com/we-connect-a-networking-mixer-for-la-professionals

«Comments on this story may be sent to newsdesk@closeupmedia.com))


Load-Date: May 18, 2013




       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 89 of 172
                   FORM 8-K: SNYDER'S-LANCE, INC FILES Current report
                                                            US Official News
                                                      May 15, 2013 Wednesday


Copyright 2013 Plus Media Solutions Private Limited All Rights Reserved




 Plus Medi .."e. Solutions

Length: 1045 words
Dateline: Washington

Body


SNYDER'S-LANCE, INC, North Carolina, has filed FORM 8-K (Current report) with Securities and Exchange
Commission on May 07, 2013

State or other Jurisdiction of Incorporation: North Carolina

Item 2.02. Results of Operations and Financial Condition.

On May 7, 2013, Snyder's-Lance, Inc. (the "Company") issued a press release with respect to its financial results
for the first quarter ended March 30, 2013. A copy of the press release is being furnished as Exhibit 99.1 hereto.
The Company will also hold a conference call and live webcast on May 7, 2013 to discuss its financial results. The
press release contains forward-looking statements regarding the Company and includes cautionary statements
identifying important factors that could cause actual results to differ materially.

The exhibit attached hereto also presents measures not derived in accordance with generally accepted accounting
principles ("GAAP"). The Company believes these non-GAAP financial measures provide useful information to
investors as the measures emphasize core on-going operations and are helpful in comparing past and present
operating results. The Company uses these measures to evaluate past performance and prospects for future
performance. The presentation of non-GAAP financial measures by the Company should not be considered in
isolation or as a substitute for the Company's financial results prepared in accordance with GAAP.

The information furnished under this Item 2.02 shall not be deemed "filed" for purposes of Section 18 of the
Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities
Act of 1933, except as shall be expressly set forth by specific reference in a filing.

Item 9.01. Financial Statements and Exhibits.

(d) Exhibits

Exhibit No.



Exhibit Description




        Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 90 of 172
                             FORM 8-K: SNYDER'S-LANCE, INC FILES Current report

99.1    Press Release, dated May 7, 2013, with respect to the Company's financial results for the first quarter
ended March 30, 2013.

The information furnished as exhibits hereto shall not be deemed to be "filed" for purposes of Section 18 of the
Securities and Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the
Securities Act of 1933, except as shall be expressly set forth in specific reference in a filing.



Reports net revenue of $419 million, an increase of 6.5% over prior year



Reports EPS of $0.28, a 65% increase over prior year excluding special items



Declares quarterly dividend of $0.16 per share of common stock

Charlotte, NC, - - Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today reported results for its first quarter of 2013. Net
revenue for the first quarter ended March 30, 2013 was $419 million, an increase of 6.5% compared to prior year
net revenue of $393 million. Net income was $19.8 million for the first quarter of 2013, or $0.28 per diluted share,
compared to net income of $14.2 million for the first quarter of 2012 or $0.21 per diluted share. There were no
special items in the first quarter of 2013. Net income excluding special items in the first quarter of 2012 was $11.4
million, or $0.17 per diluted share. Special items for the first quarter of 2012 included after-tax gains of $4.9 million
on the sale of routes as well as after-tax expenses of $2.1 million for merger related items.

Comments from Management

"We are pleased with our overall performance in the first quarter of 2013, and are proud of the progress we've
made toward making Snyder's-Lance a premium, differentiated leader in snack foods" commented Carl E. Lee, Jr,
President and Chief Executive Officer. "The first quarter was focused on getting Pretzel Crisps® off to a great start,
expanding our margins and improving our retail execution. Sales growth continues to be driven by our core brands
which together were up 23% for the quarter excluding the impact of last year's independent business owner (IBO)
distributor conversion. Core brand sales growth excluding acquisitions and the IBO impact was 6.3%. Branded
sales growth continues to be a top priority, and we gained market share in all four of our core brands (Snyder's of
Hanover® pretzels, Lance® sandwich crackers, Cape Cod® kettle chips and Pretzel Crisps®). With our team's
focus, operating margins expanded to 8.1 % in the first quarter, helped by improved manufacturing efficiencies, retail
price improvements on certain products and more efficient promotional spending. Our recent acquisition of the fast
growing Snack Factory® Pretzel Crisps® brand is proving to be a real positive for Snyder's-Lance. Our team has
done a great job of supporting this exciting new core brand that raises the bar for innovation and product quality.
This product line has strengthened our branded portfolio, helping us to drive increased branded revenue in the first
quarter and positively impacting profits."

Mr. Lee continued, "Starting in the second quarter, we'll increase our investment in marketing and advertising to
drive sales. Consistent with our strategic plan, advertising efforts will focus on our core brands while our marketing
efforts will support our broader portfolio. The majority of this activity will occur during the second and third quarters
of 2013, leading to additional revenue growth in the back half of the year. We believe our strategic plan is solid, and
it guides our decisions and focus every day. I'm very excited about the future, and want to thank everyone at
Snyder's-Lance for their continued commitment and dedication to our success."

Dividend Declared

The Company also announced the declaration of a quarterly cash dividend of $0.16 per share on the Company's
common stock. The dividend is payable on May 30, 2013 to stockholders of record at the close of business on May
22,2013.


       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 91 of 172
                            FORM 8-K: SNYDER'S-LANCE, INC FILES Current report

2013 Estimates

The Company has maintained its estimates for the full year 2013. The Company estimates that its net revenue for
the full year 2013 will be up 10% to 12% and earnings per diluted share will increase between 22% and 32%,
excluding special items, compared to 2012. Capital expenditures for 2013 are projected to be between $78 and $83
million.

For more information please visit: hUp:llwww.sec.gov

In case of any query regarding this article or other content needs please contact: editorial@plusmediasolutions.com


Load-Date: May 16, 2013


  End of Dotilluenl




       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 92 of 172
        WE Connect to Host Networking Extravaganza for LA Professionals


                                                  Professional Services Close-Up
                                                          May 14,2013 Tuesday


Copyright 2013 Close-Up Media, Inc. All Rights Reserved




                                     CLOSE~UP                  BUSINESS
                                     MEDIA INC                 NEWS + ViEWS

Length: 219 words

Bod


WE Connect from 7 p.m. to 10 p.m. on Thursday, May 23 at the ROC Santa Monica will combine networking,
boutique shopping and beauty and massage stations while benefiting the charitable programs of Women
Empowered.

According to a release, 10 percent of all the evening's proceeds will go back to Women Empowered.

The keynote speaker is Reba Merrill.

Music provided by OJ Oyla, who will spin her magic throughout the evening.

The first 60 guests will receive a fabulous VIP Swag Bag, and lucky raffle winner will receive a free Kindle Fire.
Enjoy cocktails and delicious tapas in a trendy atmosphere while supporting a good cause.

Sponsors include: Microsoft, resource Natural Spring Water, O.P.I, Pure Barre, Ms. Magazine, OM Organic
Mixology, Rosenthal The Malibu Estate, LaLicious, Yummy Outchy, Nail Garden, Pretzel Crisps, Savour This
Moment, Shades of Color African American Gifts and Hana Clegg Photography.

ROC Santa Monica is at 604 Arizona, Santa Monica.

Women Empowered is an organization that connects, educates and supports women of all ages and backgrounds,
and inspires them to give back to their communities through mentorship, networking and volunteerism.

Report information:

women-empowered.com/we-connect-a-networking-mixer-for-la-professionals

((Comments on this story may be sent to newsdesk@closeupmedia.com))


Load-Date: May 14,2013




       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 93 of 172
                 Terrell Thomas Hosts Football Camp in California in June
                                                     Targeted News Service
                                             May 13, 2013 Monday 4:09 AM EST


Copyright 2013 Targeted News Service LLC All Rights Reserved

Length: 343 words
Byline: Targeted News Service
Dateline: RANCHO CUCAMONGA, Calif.

Body


The NFL Players Association issued the following news release:

New York Giants' defensive back and Super Bowl Champion Terrell Thomas will be hosting the 5th Annual Terrell
Thomas Football Camp this summer, giving local youth the opportunity to learn from and interact with a hometown
star and other NFL players in a unique environment.

The camp will be held Saturday, June 29, from 9 a.m.-12 p.m. and 1 p.m. - 4 p.m. at Chaffey College and Football
Stadium. It provides youth ages seven-14 with the opportunity to develop and improve their football skills,
sportsmanship, and teamwork, while building confidence both on-and-off the field. Each participants will receive a
T-shirt, refreshments, and a goodie bag. They will also have the chance to meet with Terrell and other NFL players
onsite.

"Giving back to a community that has been so supportive of my dreams is a real pleasure," said Thomas. "I enjoy
coming out and working with these kids to help them improve and realize their true potential. Dream big!"

Camp registrations begins TODAY, May 13, and is currently accepting registrations for the first 200 youth ages
seven-14. The all-inclusive cost is $20 without a camp photo and $30 with one. A portion of the camp's proceeds
will be donated to Together We Rise, an organization transforming the way youth navigate through the foster care
system in America. Parents can find the registration form and waiver on Terrell's website,
www.TerreIiThomas24.com. Please mail BOTHformsandyourcheck.payabletoTerreliThomasYFBCamp.by
Friday, June 21, no exceptions, to:

Terrell Thomas Youth Football Camp

C/O Teressa Knox

10808 Foothill BI.

Number 545

Rancho Cucamonga, CA 91730

You may also submit both forms and payment electronically via Terrell's website for a $2 processing fee. Camp is
limited to the first 200 youth, so please register early!

The 5th Annual Terrell Thomas Youth Football Camp is made possible by Body Armor, Deuce Brand, the NFL,
Nike, Pizza Hut, Pretzel Crisps, and Unreal.

Copyright Targeted News Services


       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 94 of 172
                          Terrell Thomas Hosts Football Camp in California in June

TNS rk-130514-4345406 StaffFurigay


Load-Date: May 14, 2013




     Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 95 of 172
                                Snyder's-Lance Reports 1Q 2013 Results



                                                     Food & Beverage Close-up
                                                          May 10, 2013 Friday


Copyright 2013 Close-Up Media, Inc. All Rights Reserved




                                     CLOSE-UP                  BUSINESS
                                     MEDIA INC                 NEWS + VIEWS

Length: 615 words

Body


Snyder's-Lance, Inc. reported results for its first quarter of 2013.

In a release dated May 7, the Company said that net revenue for the first quarter ended March 30, was $419
million, an increase of 6.5 percent compared to prior year net revenue of $393 million. Net income was $19.8 million
for the first quarter of 2013, or $0.28 per diluted share, compared to net income of $14.2 million for the first quarter
of 2012 or $0.21 per diluted share. There were no special items in the first quarter of 2013. Net income excluding
special items in the first quarter of 2012 was $11.4 million, or $0.17 per diluted share. Special items for the first
quarter of 2012 included after-tax gains of $4.9 million on the sale of routes as well as after-tax expenses of $2.1
million for merger related items.

"We are pleased with our overall performance in the first quarter of 2013, and are proud of the progress we've
made toward making Snyder's-Lance a premium, differentiated leader in snack foods," said Carl Lee, President and
Chief Executive Officer. "The first quarter was focused on getting Pretzel Crisps off to a great start, expanding our
margins and improving our retail execution. Sales growth continues to be driven by our core brands which together
were up 23 percent for the quarter excluding the impact of last year's independent business owner distributor
conversion. Core brand sales growth excluding acquisitions and the IBO impact was 6.3 percent. Branded sales
growth continues to be a top priority, and we gained market share in all four of our core brands (Snyder's of
Hanover pretzels, Lance sandwich crackers, Cape Cod kettle chips and Pretzel Crisps). With our team's focus,
operating margins expanded to 8.1 percent in the first quarter, helped by improved manufacturing efficiencies, retail
price improvements on certain products and more efficient promotional spending. Our recent acquisition of the fast
growing Snack Factory Pretzel Crisps brand is proving to be a real positive for Snyder's-Lance. Our team has
done a great job of supporting this exciting new core brand that raises the bar for innovation and product quality.
This product line has strengthened our branded portfolio, helping us to drive increased branded revenue in the first
quarter and positively impacting profits.

"Starting in the second quarter, we'll increase our investment in marketing and advertising to drive sales. Consistent
with our strategic plan, advertising efforts will focus on our core brands while our marketing efforts will support our
broader portfolio. The majority of this activity will occur during the second and third quarters of 2013, leading to
additional revenue growth in the back half of the year. We believe our strategic plan is solid, and it guides our
decisions and focus every day. I'm very excited about the future, and want to thank everyone at Snyder's-Lance for
their continued commitment and dedication to our success."




       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 96 of 172
                                    Snyder's-Lance Reports 1Q 2013 Results

Dividend Declared

The Company also announced the declaration of a quarterly cash dividend of $0.16 per share on the Company's
common stock. The dividend is payable on May 30, to stockholders of record at the close of business on May 22.

2013 Estimates

The Company has maintained its estimates for the full year 2013. The Company estimates that its net revenue for
the full year 2013 will be up 10 percent to 12 percent and earnings per diluted share will increase between 22
percent and 32 percent, excluding special items, compared to 2012. Capital expenditures for 2013 are projected to
be between $78 and $83 million.

Snyder's-Lance, Inc. manufactures and markets snack foods.

((Comments on this story may be sent to newsdesk@closeupmedia.com))



Load-Date: May 10, 2013




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 97 of 172
WE Connect: A Networking Extravaganza for LA Professionals; Mix, Mingle,
  and Ignite Women Entrepreneurship While Supporting A Good Cause
                                                           PR Newswire
                                              May 9, 2013 Thursday 8:17 AM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 489 words
Dateline: LOS ANGELES, May 9, 2013

Body


 Up and coming professionals throughout Los Angeles will gather for one night of celebrating and supporting
women entrepreneurship in the heart of the city. Held at the hub of startups, ROC Santa Monica, WE Connect will
combine networking, boutique shopping and beauty and massage stations while benefiting the charitable programs
of Women Empowered.

(Photo:http://photos.prnewswire. com/prnh/20 130S09/LA07042-a)

(Logo: http://photos.prnewswire.com/prnh/20 130S09/LA07042 LOGO-b)

A unique non-profit organization, Women Empowered has been inspiring women throughout greater Los Angeles
since 2008. Expand your networks with like-minded individuals who are dedicated to women's development,
personal growth and the strength of formidable connections. Support women entrepreneurship by visiting our
exhibitor lounge - filled with local women business owners with established products and services. 10% of all the
evening's proceeds will go back to Women Empowered.

Be inspired by renowned keynote speaker, Reba Merrill, Celebrity Journalist, Author & Entrepreneur. Having
interviewed hundreds of Hollywood's hottest stars from Whitney Houston, to Tom Cruise, to Cher, Reba will share
her story of making a name for herself in a male dominated industry in an untouchable career that spanned
decades.

Music provided by the "silky" blends of female OJ, Oyla, who will spin her magic throughout the evening. Another
shining star in a male driven industry, this rising female OJ, remixer, and producer delivers with some of the hottest
electronic dance music on the scene. The first 60 guests will receive a fabulous VIP Swag Bag, and lucky raffle
winner will receive a free Kindle Fire. Enjoy cocktails and delicious tapas in a trendy atmosphere while supporting a
good cause.

When: Thursday, May 23rd
Time: 7:00 pm - 10:00 pm
Where: ROC Santa Monica, 604 Arizona, Santa Monica, CA
Guests: Professional women and men throughout Greater Los Angeles

Women Empowered is excited to partner with LA professionals who share a desire for empowerment in an
innovative setting. Tickets and more information are available athttp://www.women-empowered.com/we-connect-a-
networking-mixer-for-Ia-professionalsl




       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 98 of 172
          WE Connect: A Networking Extravaganza for LA Professionals; Mix, Mingle, and Ignite Women
                             Entrepreneurship While Supporting A Good Cause

Sponsors include: Microsoft, resource Natural Spring Water, O.P.I, Pure Barre, Ms. Magazine, OM Organic
Mixology, Rosenthal - The Malibu Estate, LaLicious, Yummy Dutchy, Nail Garden, Pretzel Crisps, Savour This
Moment, Shades of Color African American Gifts and Hana Clegg Photography.

About Women Empowered:
Women Empowered (http://www.women-empowered.com) is an organization that connects, educates and supports
women of all ages and backgrounds, and inspires them to give back to their communities through mentorship,
networking and volunteerism. (Facebook)(Twitter)(Pinterest)(YouTube)

Contact: Janine Robinson, Shelly Ulaj
Email:sulaj@women-empowered.com
Phone: 818-967-3006
Website:http://www.women-empowered.com
Hashtag: #WEConnect13

SOURCE Women Empowered


Load-Date: May 10, 2013




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 99 of 172
                       On the money: Snyder1s-Lance drives core brands.
                                                   just-food.com
                                                    May 8, 2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 AROO Limited

Length: 611 words

Body


Byline: Katy Askew

US snack group Snyder's-Lance intends to drive continued top line growth in its key brands and will ramp up
investments in marketing and product development in the coming months.

The company, which yesterday booked a near 40% jump in first quarter net profit, has driven increased revenue
and market share gains for its key snack brands: Snyder's, Lance, Cape Cod, and Pretzel Crisps. Core branded
sales were up 23% in the quarter, excluding the impactof last year's IBO conversion.

Commenting on the result during a conference call with analysts, president and CEO Carl Lee noted: "Our team
grew our core branded sales, driving volume and revenue growth ahead of category and food industry trends."

He continued: "Brand new sales growth continues to be a top priority and we gained market share in all four of our
core brands. Snyder's of Hanover, Lance sandwich crackers, Cape Cod and Pretzel Crisps, outpaced their
respective categories delivering both volume and revenue gains for the quarter."

In particular, Lee emphasised that The Pretzel Crisps brand, whichwas acquired last year, "raised the bar" on
quality and innovation. In order to drive growth in the remainder of the year, Snyder's-Lanceis stepping up its
innovation pipeline, Lee continued.

"We have a very robust pipeline of product innovations in 2013 forour core brands. Beginning, first of all, with
Pretzel Crisps. Our new products continue to perform well as they reached new consumers and drive incremental
eating occasions. It's much more than a brand, itworks very well as a platform today and for future growth," he said.

Meanwhile, Lance sandwich crackers has seen the launch of Xtra Full sandwich crackers - containing "more peanut
butter". This line is performing "quite well", Lee said. The group has also expanded its Cracker Creation line with a
new graham-based cracker, launched its "very first" jalapeno sandwich cracker on its Captain Wafer base and
developed Chocolate Nekot cookies, with both chocolate or peanut butter filling.

Innovation of the Snyder's of Hanover brand has focused on tube packaging, while Cape Cod potato crisps have
been boosted by new flavours and a focus on the low fat line up, Lee continued.

In order to leverage its new product innovations, Snyder's-Lance has stepped up its marketing investment, Lee
revealed.

"Starting in the second quarter, we've increased our investment inmarketing and advertising to drive sales. Our
advertising efforts will focus on core brands as we leverage TV advertising and online interactive media that reach
new consumers. This is a very significant step as we're excited about our incremental spending on our
advertising and marketing and primarily, against our SOH brand."


       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 100 of 172
                                On the money: Snyder's-Lance drives core brands.

According to Janney analyst Jonathan Feeney, the increased marketing spend is likely underpinning the group's
full-year top and bottom line outlook, given the relative "softness" outside of the group's core brands. "A planned
ramp in marketing investment, beginning in Q2, is the likely driver for unchanged guidance on both the top and
bottom line," Feeney suggested.

The company did see a 1% drop in non-branded sales, but insisted that this reflects the move to raise prices and
moves to strengthen profitability. Margin improvements were also driven by a reduction in supply chain costs and
improved plant efficiency, Lee suggested.

The company yesterday reiterated 2013 earnings guidance of $1.16-1.25 per share and net sales of $1.781-
1.813bn, up 22-32% and 10-12% respectively.

This article was originally published on just-food.com on 8 May 2013. For authoritative and timely food business
information visit http://www.just-food.com.


Load-Date: May 10, 2013


  Fnd of Dnno1l('n(




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 101 of 172
              Q1 2013 Snyder'sLance Inc. Earnings Conference Call - Final
                                    FD (Fair Disclosure) Wire
                                     May 7, 2013 Tuesday


Copyright 2013 CQ-Roll Call, Inc.
All Rights Reserved



Copyright 2013 CCBN, Inc.

Length: 8276 words

Body


Corporate Participants

* Mark Carter

Lance, Inc. - VP, IR

* Carl Lee

Lance, Inc. - President, CEO

* Rick Puckett

Lance, Inc. - CFO

Conference Call Participants

* Heather Jones

BB& T - Analyst

* Akshay Jagdale

KeyBanc - Analyst

* Tito Freida

Jefferies - Analyst

* Rohene Nair

Deutsche Bank - Analyst

* Ann Gurkin

Davenport - Analyst

* Amit Sharmay

BMO Capital Markets - Analyst



       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 102 of 172
                            Q1 2013 Snyder'sLance Inc. Earnings Conference Call- Final

* Michael Gallo

CL King - Analyst

Presentation

OPERATOR: Good morning my name is Kyle. I will be your conference operator today. At this time, I would like to
welcome everyone to the first quarter 2013 earnings call. (Operator Instructions).

I would now like to turn the call over to Mr. Mark Carter, vice president and investor relations officer. Sir, you may
begin your conference.

MARK CARTER, VP, IR, LANCE, INC.: Thank you very much, Kyle and good morning everyone. With me today are
Carl Lee, our President and Chief Executive Officer, as well as Rick Puckett, our Executive Vice President and
Chief Financial Officer. During today's call, we will discuss our 2013 first quarter results as well as estimates for the
full year. As a reminder, we are webcasting this conference call including the supporting slide presentation on our
website at www.snyderslance.com.

Before I begin, I would like to point out that during today's presentation, management may make Forward-looking
statements about our Company's performance. Please refer to the Safe Harbor language that is included in all of
our presentations. And I will now turn the call over to Carl Lee, President and Chief Executive Officer to begin
management's comments.

CARL LEE, PRESIDENT, CEO, LANCE, INC.: Good morning, and thank you for joining our call this morning. As we
begin, I want to acknowledge Dave Singer and the great progress our company made under his leadership.

Thanks to his dedication and vision we have a very bright future ahead of us. We are pleased with our overall
performance in the first quarter 2013 and are proud of the progress our team is making as we build our company.
Everyone is diligently working to make sure Snyder's-Lance is a premium differentiated leader in snacks supported
by our growing national distribution network. Today we are going to review a number of slides that have been made
available online as we review the progress we made against our priorities in Q1.

If you want to follow along, I would invite you now to turn to slide number four, and we will pause for a second to let
you pull that up. As we look at slide number four, our first quarter overview during the first quarter 2013 we focused
on several strategic areas that have helped us get offto a very good start with our solid EPS performance for the
quarter.

Our team grew our core branded sales driving volume and revenue growth ahead of category and food industry
trends. During Q1, we implemented a number of retail price improvements on selected brands to offset commodity
inflation while improving our ACV coverage and retail execution. Consistent with our actions from last year, we also
continued to increase the margins on non-branded and allied branded products as we improved our price points
and product mix improved profitable. Our manufacturing, operations, and sales team delivered great results across
our supply chain driving down our costs of goods sold and our operating expenses.

And, of course, we had great deal of focus on our Snack Factory Pretzel Crisp business in Q1 to ensure we get off
to a great start during our first full year of ownership. The Pretzel Crisp brand has proven to be a real positive for
Snyder's-Lance, and our team has done a great job of supporting this exciting new core brand. Pretzel Crisp has
raised the bar on innovation and product quality which helping(inaudible) branded revenue by positively impacting
our profits.

Our Snack Factory leaders are off to a great start for 2013, and we are excited about the progress and their future
plans. Finally, our team improved the effectiveness of our trade-spend dollars to deliver sales growth on all of our
core brands.

Now, if you will turn it page five. Our growth continues to be driven by our core brands which together was up over
23% for the quarter excluding the impact of last year's IBO conversion.


      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 103 of 172
                            01 2013 Snyder'sLance Inc. Earnings Conference Call - Final

If we exclude the acquisition of Snack Factory as well as the ideal impact, our core brand revenue would still be up
6.3%. Each of our core brands delivered solid growth year-over-year. Our sales team delivered solid results
according to AC Nielson and our core brands improved both their non-promoted and promoted retails. You may
remember from previous earning calls that we implemented a new custom promotion management system last
year. We are seeing the benefits of that system as we drive category growth and return for our retailers and our
company.

Now turning to slide number 6 and reporting on 01 progress. Branded sales growth continues to be a top priority,
and we gained market share in all four of our core brands. Snyder's of Hanover, Lance Sandwich Crackers, Cape
Cod, and Pretzel Crisp outpaced their respective categories delivering both volume and revenue gains for the
quarter. Our non-branded sales were down over 1% in the first quarter as we continued to work on expanding our
margins and improving our profitability.

We also saw additional gross margin expansion as our supply chain team continues to perform well delivering
efficiencies and savings in our plants as well as logistics in our central distribution centers. With our teams focused,
operating margins expanded driven by retail execution improvements (inaudible) as we all strive to operate more
efficiently. Now, turning to slide number seven as we look at some additional highlights.

As you will know, we invested at a higher than normal rate on capital projects for 2012, and we are investing at a
similar level for 2013. I am happy to say that all of our major capital initiatives are on schedule and on budget and
are progressing on the pace that we would expect as we strive to expand our capacity on core brands and also
answer innovation and automation. Our (inaudible) team turned in a great first quarter not only at delivering cost
savings as I mentioned before, they also improved their service to sales and our retailers.

We are very proud of the great job they are doing as they go the extra mile to serve our customers. I am also proud
to say that during first quarter, we continue to invest in our people as we expanded our educational and
engagement opportunities encouraging our people to share their ideas and recommendations on ways to improve
our sales and operations.

In addition, our private brand sales and manufacturing teams delivered a great quarter. They have revamped their
portfolio, customer and product mix to drive long term topline growth while optimizing their contribution. In particular,
I would like to recognize our Burlington team as they did a great job of driving cost savings and operating
improvements across their entire supply chain.

Now, turning to page number eight. We have a very robust pipeline of product innovations in 2013 for our core
brands. Beginning first of all with Pretzel Crisp. Our new products continue to perform well as they reach new
consumers and drive incremental eating occasions. It is much more than a brand. It works very well as a platform
today and for future growth.

As you travel and visit stores, you should see firsthand our expanded distribution visibility and availability. Now
turning to Lance sandwich crackers. As we ask our loyal and new consumers for product ideas their very first
suggestion is always more peanut butter, and we have answered that with a request with our new extra full line of
sandwich crackers that is performing quite well. We also expanded a cracker creation line with a new grand-base
cracker. We have also added spicy flavors which are always very popular in a food category as we launched our
very first jalapeno sandwich cracker on a Captain wafer base, and my personal new favorite is a Chocolate Nekot
cookies with both chocolate or peanut butter filling.

Next of all Snyder's of Hanover. For 2013, our Snyder innovation crosses grocery, mass, crop and convenience
channels. Our 2012 tube innovation for C-stores and UDS has exceeded our expectations and clearly has room for
a lot more growth and expansion. Our flavor doubles are meeting our sales expectation, and we have many more
exciting new products to come under our SOH line in the coming years. And most exciting, we are supporting our
Snyder's of Hanover brand with a new TV advertising campaign starting this month. Now turning to Cape Cod.

We have what a lot of innovation in our Cape Cod products over the last year with products like our waffle-cut and
also our new flavors. For 2013, we are putting in extra emphasis on our reduced fat lineup, and the original Cape


      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 104 of 172
                           01 2013 Snyder'sLance Inc. Earnings Conference Call - Final

Cod reduced fat has been a top seller for many years, and we are introducing a number of new flavors to continue
to enhance that experience for our consumers. Now turning to page number nine, and referring to our 100th year
anniversary. Our Lance 10tth anniversary campaign is in full swing and a number of different consumer events are
scheduled to be executed across the balance of this year. One example is the 100-days to win sweepstakes which
will drive excitement and wide rewards our very loyal consumers.

Another is we launched a very aggressive digital and social media campaign and getting great feedback on that so
far. For retailers their in-store POS,(inaudible) call outs and mobile appears to help entice additional display
execution and results at store level. We also have a very exciting tie-in and partnership at Six Flags theme parks.
We also have coming later this summer a great movie tie-in, and the movie is Cloudy with a Chance of Meatball 2
which was a very strong success just a few years ago. We also have grass roots efforts such as our snack patrol
and aggressive product sampling opportunities throughout the balance of the year.

And now slide number ten. Looking a little forward to the next couple of months. Starting in the second quarter, we
increased our investment in marketing and advertising to drive sales. Our advertising efforts will focus on core
brands as we leverage TV advertising and online interactive media to reach consumers.

This is a very significant step as we are excited about our incremental spending on our advertising and marketing
and primarily against our SOH brand. Marketing efforts will help us reach broader consumer base and allows us to
support our core brands whilewe also do some additional support for allied brands. The majority of these activities
will occur during the second and third quarter of 2013.

Finally, we are committed to our strategic plans as we drive distribution across the entire company. All of our
associates are actively engaged in this process and are driving it on a daily basis. Snyder's-Lance continues to be a
great company and is growing and building a solid place in the snack food industry. We have accomplished a great
deal over this past quarter, and we have a lot left to accomplish over the balance of the year, and again my thanks
goes to all of our team members for their dedication and hard work over the past few months and also to our IBOs
and, especially, to our retailers. At this time, I would like turn it over to Rick for some further review on our
financials.

RICK PUCKETT, CFO, LANCE, INC.: Thank you Carl, and good morning everyone, and welcome to the call. I
want to turn your attention to page twelve in the deck that what was posted earlier this morning, and I want to go
into a little bit more detail on some of the financial results. On page twelve, you will see a breakout of revenue - -
net revenue across a branded, private brands, partner brands, and other revenue sources. The branded revenue as
Carl mentioned was up last year 15% and core brands was up actually up 23% excluding the IBO impact. We
gained market share in each of our core brands during the quarter.

We also saw Pretzel Crisp and the performance there being very good performance and quite consistent with our
expectations. Private brand trends are consistent with general retail customer trends in the mass and grocery
channels. Turning to page thirteen, I want to highlight a few things in terms of the key financial metrics. Gross
margin for the quarter was 34.6% versus 32.8% last year.

Snack Factory contributed approximately 90 basis points, to a favorable mix. More effective trade spend drove an
additional 90 basis points for the quarter. And then better manufacturing efficiencies that Carl mention a few
minutes ago as well as product mix with our core brand offset any negative impact from the IBO conversion
comparison. Operating margins, 8.1 % versus 5% last year.

This improvement was driven by a number of things, including the continued good growth in our core brands,
including Snack Factory, our efforts to optimize our non-branded products were also very beneficial. The full
integration impact of the IBOs, the G&A functions as well as supply chain functions, and the overall gross margin
improvements through more effective trade spend which is supported by our new systems and processes. In
addition, I do not talk about this too much, but the tax rate is worth mentioning this quarter. You can see it is 37.7%
versus last year 35.8%.




     Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 105 of 172
                            Q1 2013 Snyder'sLance Inc. Earnings Conference Call - Final

We actually expect that the full year tax rate will be in the range of 36.5% to 37% this year. This will impact EPS by
$0.025to $0.03 for the full year which was not originally planned. This is a result from changes in our expectation of
certain full-year tax items. The diluted earnings per share was $0.28 versus $0.17 last year excluding special items
which represents an increase of over 65% year-over -year.

Turning to page fourteen, looking at cash flow. Our precash flow was approximately $9 million for the quarter
compared to last year's $6.8 million. As Carl mentioned, our CapEx was higher driven by the larger projects that
have been underway. These projects are on schedule, and we look forward to the additional capabilities and
efficiencies that they will bring. In addition, we have driven good improvements in our working capital across all
areas.

We continue to focus on optimizing inventories within -- sorry -- with new business intelligence systems at all of our
locations. This results in better forecasting and production planning. It also allows us to drive accountability at each
location through incentive metrics and KPls. We are driving these accountabilities to each inventory location
whether as a manufacturing plant or warehouse.

We are also driving for improvements in our cash cycle with our receivables and payables. Our leverage ratio was
2.9 at the end of the quarter, a significant improvement from the beginning of the year and a reduction of 0 .03 since
the acquisition of Snack Factory.

We expect continued improvement in leverage through the rest of the year providing additional flexibility to support
our growth objectives. Now looking at page fifteen, you will see our full year estimates, and you will note that they
are unchanged from when we talked last. We believe that our advertising and trade strategies around driving the
topline through the remaining part of the year will accomplish our guidance as presented on revenue.

Our EPS estimates are also unchanged as we continue to drive our margins through cost management and
manufacturing efficiencies and growth on the core and branded areas. The upplant increase tax rate is expected to
impact our EPS by a negative $0.03 or so per share this year which we are working very hard to offset.

So that concludes my remarks on the financial section, and I will now turn it over to Kyle for any questions.

Questions and Answers

OPERATOR: (Operator Instructions). Your first question comes from the line of Heather Jones from 88&T. Your
line is open.

HEATHER JONES, ANALYST, 88&T: Good morning.

CARL LEE: Good morning, Heather.

HEATHER JONES: Very nice quarter.

CARL LEE: Thank you

RICK PUCKETT: Thank you

CARL LEE: We agree.

HEATHER JONES: Just some detailish questions first. From last call, I recall that you were estimating about a 15%
increase in advertising and more than $3 million in start-up costs for the year. I was wondering if you could give us
a sense of how much of those start-up costs or start up increases were in the Q1 , and how should we think about
the cadence of that through the year?

RICK PUCKETT: Yes. I would say that there's not a lot of start-up costs in Q1 because the capital projects are still
being completed and not going through the first runs at this point. I think you will see that in Q2. You will see it
mostly in Q2, probably a little bit more in Q3.



      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 106 of 172
                            01 2013 Snyder'sLance Inc. Earnings Conference Call - Final

HEATHER JONES: And what about the advertising?

RICK PUCKETT: Oh, as we have mentioned, we are looking to expand and launch our TV advertising for the
Snyder's of Hanover pretzels, and you should start to see that on TV this month as Carl mentioned. It is a nice ad
particularly around the pretzel pieces that we have. So you will see that on TV and that starts up this month. So it is
probably going to exceed last year's second quarter advertising spend by probably $0.04 or $0.05 a share.

HEATHER JONES: Okay. So we are still looking -- on a full year basis, we are still looking at more than $3 million
in startup costs, and we are still looking for a 15% full year increase in advertising spend?

RICK PUCKETT: Yes. It is valid to say the $3 million will still be there. The advertising spend will be pretty close to
what we expected. I am not sure whether it is exactly 15% or not, Heather, but it will be north what we spent last
year, especially, if our top line continues to grow and supports the spend

HEATHER JONES: Okay. And I do not know if you said it and I missed it, but what was the impact from the IBO
conversion on the sales line, and how much did the Snack Factory contribute in sales for the quarter?

RICK PUCKETT: Actually, I did not say that, and I actually do not have that amount on the top of my head, but on
page twelve you could probably do the math and get to back to it for both -- we had 23% growth with -- well, actually
I guess it was excluding Snack Factory, the growth overall was 6.5%

HEATHER JONES: But that was on your core brands; right?

RICK PUCKETT: No. It was 6.3% on core. It was 6.5% on the total company.

So I will let you kind of work back. But I think the acquisition was somewhere around -- I want to say 20 -- 27 - -

CARL LEE: Well, the key is we exceeded our budget, and we also exceeded our forecast. So Snack Factory and
Pretzel Crisp continue to outperformed even our aggressive expectations. So it is adding to overall topline growth,
but it is also being supported nicely by overall core brands. So we are seeing good growth ahead of category trends
in order to gain market share on both pretzels, our sandwich crackers. our kettle chips as well as our Pretzel
Crisps.

HEATHER JONES: Okay, and moving on to your sale cadence for the year. So you are talking about 10% to 12%
for the year. For the quarter, I think you were about 6.5%. What is going to drive that acceleration? I guess lower
IBO effect. But I mean, do you expect the advertising to drive significant acceleration in your branded sales?

CARL LEE: We think it certainly will contribute. To your point, the IBO effect will basically begin to really drop off
significantly from here on out through the balance of the year. The majority of it is that we will see for the full 2013
will be during the 01.

But we are expecting to continue to see great positive trends on all of our core brands, and we do expect to see
substantial growth rate in particular on Snyder's pretzels as we aggressively invest there on advertising. We think
our 100th anniversary will help us with our sandwich crackers as we drive loyal consumers to buy a little bit more,
and reach out to some new consumer, and then we got a pretty exciting summer planned for Cape Cod, and we
expect to continue positive trends on our Pretzel Crisp. So those four cores will continue to drive our overall growth
for the balance of the year.

HEATHER JONES: Okay. All right. Thank you very much.

CARL LEE: Thank you, Heather.

OPERATOR: Your next question comes from the line of Akshay Jagdale from KeyBanc. Your line is open.

AKSHAY JAGDALE, ANALYST, KEYBANC: Thank you. Good morning. Can you hear me?




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 107 of 172
                           01 2013 Snyder'sLance Inc. Earnings Conference Call - Final

CARL LEE: Good morning. We can.

AKSHAY JAG DALE: Congratulations on a good quarter, first of all.

CARL LEE: Thank you.

AKSHAY JAGDALE: And my first question is again going back to Heather's question. What was branded organic
sales growth? Meaning branded sales growth excluding IBO and excluding Snack Factory? I mean it seems like- -
the reason we are asking about it is because it seems like it was weaker than we had expected and probably a little
weak, in general, on an absolute basis.

RICK PUCKETT: I will tell you I think as you have been following the rest of the industry, organic growth is kind of
hard to come by. But ours was about one third volume and two-thirds price

AKSHAY JAGDALE: Okay. And what -- one third volume, two-thirds price. But what was the absolute number when
you add those two up for the quarter roughly?

RICK PUCKETT: Well, in terms -- I am talking in terms of the core brands primarily. So, excluding Snack Factory,
that was 6.3% as we said.

AKSHAY JAGDALE: Yes. Okay. We will follow-up. I think what we are asking is more branded not just core brand,
but all brands, but I will follow up on that. Can you -- the next topic was just gross margins were better than we had
modeled. Can you help us in the sense of commodity costs? If they were a benefit or headwind, and what your
expectations there are for the year?

CARL LEE: Yes. As we said on our last call, we had put pricing into effect early this year. And so, therefore, our
commodities -- the commodities did increase in the first quarter over the last fourth quarter. But we had pricing to
protect that. So really the price commodity equation did not really drive the improvements in margin. It really came
from the better mix of our core brands, particularly the Snack Factory as well as the most effective trade spin as a
result of our new systems.

RICK PUCKETT: And some ongoing improvements in our operating efficiencies. So the combination of all those
really kind of improved overall margins.

AKSHAY JAGDALE: Okay. And just so I understand your guidance -- your guidance in sales you articulated very
well before in size and acceleration and sales growth mainly driven by the absence of 10 and perhaps maybe an
acceleration in organic sales growth. But it also implies, and correct me if I am wrong, an improvement in sort of
absolute gross margin percentage; correct?

RICK PUCKETT: Year-over -year, that would be the case. So as Carl just mentioned, we do expect that the gains
that we have made in manufacturing will continue throughout the rest of the year. So we do expect to get an uplift in
our margins year-over-year because of that. In addition, we have, as you have seen in some of our
announcements, we have consolidated some plant locations, and we are continuing to do that. We announced the
Corsicana late last year. We also announced the Tanning consolidation in Canada. All of that will drive improved
gross margins as we take out fixed costs on the manufacturing side

AKSHAY JAGDALE: Okay. Just two more questions. One is Snack Factory. What is the accretion guidance for the
year? Is it unchanged?And how accretive was it to earnings this quarter?

RICK PUCKETT: Well, and we are probably not going to separate that going forward. But we are on track based on
our original estimates, Akshay, as it relates to the accretiveness of that. We are very pleased with the performance
of Snack Factory for the quarter.

AKSHAY JAGDALE: Okay. Lastly, just on the acquisition side, a two-part question. One is where do you expect
leverage to be by the end of this year? And has that expectation changed after your first quarter results. And
secondly, just more generally if you could maybe talk about the acquisition environment. If you are seeing more


      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 108 of 172
                            01 2013 Snyder'sLance Inc. Earnings Conference Call - Final

opportunities or less than a few months ago, and if you can comment on sort of if valuations have increased
generally in the case, what the expectations are there. Just want to get a sense of the environment from your
perspective. Thank you.

RICK PUCKETI: As to the first part of your question, we do expect improvement through the rest of the year on our
leverage ratio allowing us additional opportunities to support our growth objectives through M&A and positioning
ourselves to take advantage of those opportunities when they come along. As it relates to an absolutely number, I
am not provided that. However, we are at 2.9 today. There is no reason to believe we couldn't be in the mid twos by
the end of the year with continued free good cash flow. Our CapEx for the quarter was $18 million.

We are projecting $83 million or up to 83 million for the year. So you could see that some of the free cash flow will
be impacted in the later quarter with the timing of some of those capital expenditures. As relates to the second part
of your questions, we don't comment on M&A activity. I will say, we are certainly in the deal flow, and we are seeing
things and whether - - it has probably picked up a little certainly since the beginning of last year, but I would not say
that it's overflowing at the moment. Think it is a moderate flow.

AKSHAY JAGDALE: Thank you

CARL LEE: Just to add, Akshay for a second, just to add to some of Rick's comments, I think your question about
M&A were to be expected, but also you should see clearly through our comments and our remarks that we have a
lot of built up plans for organic growth. We see a long runway ahead of us for our pretzels, our sandwich crackers,
and our kettle chips as well as the new platform we have with Snack Factory. So we have lots of plans, and a good
example is the advertising that we talked that has heavied up for 02 and queue 03 on Snyder's to really make sure
we are generating a lot of organic growth.

And along those lines, we are very pleased with the fact that in 01 we drove volume growth. We drove revenue
growth, and we gained share across all four of our categories. That is pretty substantial when you take a look at the
broader economics that our consumers are dealing with day in and day out. So I would say we are off to a good
start on both our volume and our EPS growth for the quarter.

AKSHAY JAG DALE: Thank you, Carl. I will pass it on.

CARL LEE: Thank you.

OPERATOR: Your next question comes from the line of Tito Freida from Jefferies. Your line is open.

TITO FREIDA, ANALYST, JEFFERIES: Good morning everybody. Carl, can you talk a little bit about how much the
results this quarter were driven by benefits from the 180 model versus marketing verses trade spending versus
innovation? What is behind the branded growth?

CARL LEE: I think to answer your question, it was very broad based. We did see some improvements through the
180 conversion, but it was not a significant factor by any means. Why it helps, we also saw some very significant
contribution through to our margins through the manufacturing efficiency that helped in a large part on the gross
margin improvements you saw, and we also saw good solid growth on the topline with our core brands.

So if you look across the board it was very broad based in the improvement. So it was not just one particular factor.
It was just good execution by our teams across sales, supply chain, marketing, and throughout our entire system.

TITO FREIDA: Okay. And then Rick, you mentioned that do you expect now higher tax rates than you had
originally thought, but the EPS guidance is unchanged. So you are offsetting that with just better operations better
topline?

RICK PUCKETT: Well, that is correct. And certainly we have a range there, and we are going to work very hard to
offset that $0.03 negative, and we have plans in place to be able to do that. So we are maintaining our guidance as
a result of that even though we have a $0.03 fit that we did not expect originally.



      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 109 of 172
                           01 2013 Snyder'sLance Inc. Earnings Conference Call - Final

TITO FREIDA: Okay. That is alii have. Thank you.

CARL LEE: Thank you.

OPERATOR: Your next question comes from the line of [Rohene Nair] from Deutsch Bank. Your line is open.

ROHENE NAIR, ANALYST, DEUTSCHE BANK: Hello Thank you. Good morning everyone. I just want to focus a bit
on the guidance which you are still keeping at a pretty wide range even though profitability was so strong this
quarter.

Can you give us a sense why there is still uncertainty between the low and high end of it. Is it the commodity
environment or does it deal with the investments you are making in advertising? I was hoping to get little more
clarity around that. Thanks.

RICK PUCKETT: Yes .. I think if you look at the revenue it is only a couple point spread there which I do not believe
at this point is really unreasonable. To your point on earnings per share there is a pretty wide spread with ten points
of gain. However, that is not that many cents per share. Right? It is really only about $0.09 a share from the
beginning to the end or $0.09 to $0.10.

So the spread is there still at the end of the first quarter for the things that we have addressed, which is the
offsetting of the tax negative impact. We have plans in place, but they are not fully executed yet. So that has to
happen between now and the end of the year. I think as we reach the second quarter call and talk to you again, we
will look to probably narrow that gap Rohene, and give you a better sense of where we expect to come out for the
full year.

ROHENE NAIR: Okay. Thank you, and I just want to do confirm are you still looking on the top line for around 4% to
6% organic growth with about 2% of that from pricing

RICK PUCKETT: That was true for the quarter, yes.

ROHENE NAIR: I am sorry. For the full year.

RICK PUCKETT: Right. The other way around. For the year? We do not expect to do any additional pricing for the
rest of the year. So

I have not calculated that, quite honestly. So I am not sure if that is the case or not. But I can certainly comment on
the first quarter. It is kind of the reverse of that, actually.

ROHENE NAIR: Sorry. So could you clarify for the first quarter, that means that pricing, you said more from pricing
in the first quarter?

RICK PUCKETT: On our core brands, yes. It is about four points a quarter and two points volume. A little over two
points volume.

ROHENE NAIR: Okay. And maybe if I could take another stab at what Heather and Akshay are trying to get at. I
think what I calculate is that is comes out to maybe low single digit growth on your branded products in the quarter
which would suggest that if your core is up maybe six that your allied brands are down about mid single digits. Is
that right?

Is that kind of how we should think about it? Because I know your analysts had talked about returning those allied
brands to growth in 2013. So do you think you might have to start rethinking your strategy around those a bit?

RICK PUCKETT: I would think so. I would think -- we commented that our non-branded growth was down about
1%. If you take a look at as we work on our product mix, as we look at our price points. If you look at the overall
profitability of our line. And as we told you last year, we were really working to try to enhance the margins of those
lines. We have been busy doing that. So overall we are kind of achieving first objective which is again the



      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 110 of 172
                            01 2013 Snyder'sLance Inc. Earnings Conference Call- Final

profitability of those items, and as we do that, we are probably going to see a little bit of bumpiness on the topline.
But I would much rather see progress fast and furious on the bottom line which we are achieving then I would on
the top line.

However, over time we are obviously going to return those to stability and then beyond that growth. But we are
going to put most of our emphasis and certainly our marketing dollars, our advertising dollars against our core. It is
a balancing act as we drive good topline growth overall, but we fuel it with our core, and we begin maximizing the
overall performance from a P&L basis on our balance of the brands or our allied non-branded.

ROHENE NAIR: Okay. Thank you.

CARL LEE: Just to add one more thing and specifically on the private brand side. As you will remember last year,
we talked to you about optimizing that portfolio of products and customers and that kind of started in the first quarter
of last year. So we are lapping a little bit of that having already accomplished that. We have in fact replaced a lot of
that business with more effective and beneficial business, but there is good size of growth on our private brands
business, as well.

ROHENE NAIR: Great. Thank you. I will pass it along.

OPERATOR: Your next question comes from the line of Anne Gurkin from Davenport. Your line is open.

ANN GURKIN, ANALYST, DAVENPORT: Good morning.

CARL LEE: Good morning, Anne

ANN GURKIN: You commented on supply chain savings in 01. Are there additional opportunities that you can
recognize as the year unfolds, and can you quantify that number?

CARL LEE: Yes. I mean the areas that I mentioned were really fixed costs consolidation, and we do not see
anything beyond the ones that we have already announced there. I think there is certainly still improvements to be
made and our supply chain. Pat[MacAnerny] working very diligently to drive continued performance improvements
along the efficiencies that are in the plants plus the investments that we are making on capital will help drive some
additional efficiencies in the supply chain because most of the investments that we are making on large capital
projects or essentially all of it is in the supply chain area. So those projects will start to return and drive even more
efficiencies.

ANN GURKIN: Okay. And can we get an update on the rollout of Lance products on the Snyder's system

CARL LEE: We are achieving the objectives that we have laid out as a company and, we have moved our Lance
sandwich crackers basically throughout the west coast, and we are performing quite well there. So we have gained
distribution really over the past two years since the merger. So overall, cracker business continues to perform quite
well, and the good news is it is a very robust and growing category, and we are peeling a loft that growth. So we
have been able to expand our sandwich crackers quite rapidly across the west and again are pleased with the
performance so far.

ANN GURKIN: Okay. Great. And then just in terms of thinking about margin progression in 02 and 03 with the
expected increase in brand support. Can we expect margin improvement year-over-year in 02 and 03? Is that a
fair assumption?

RICK PUCKETT: Yes. I think there will be a natural progression from the pre-synergy quarters. And when you get
to 03 and 04, you are pretty fully synergized on a run rate basis from last year. So you may not see as significant
of an increase year-over-year as you saw in the 01. We also talked about investing heavily in 02 and 03 in
advertising. So that will have an impact on operating margins for those quarters

ANN GURKIN: Okay. Great. Thank you very much. Good quarter.




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 111 of 172
                            01 2013 Snyder'sLance Inc. Earnings Conference Call- Final

CARL LEE: Thank you.

OPERATOR: Your next question comes from the line of Amit Sharmay from BMO Capital Markets. Your line is
open.

AMIT SHARMAY, ANALYST, BMO CAPITAL MARKETS: Good morning, everyone.

CARL LEE: Good morning.

AMIT SHARMAY: Rick, if I heard you correctly, you said Snack Factory contributed $27 million to quarterly sales?

RICK PUCKETT: That is about right, Amit.

AMIT SHARMAY: Okay. Great. And then just a clarification. When you talk about your branded sales which were
about $258 million during the quarter. How much of that is core brand sales?

RICK PUCKETT: We do not split that out, Amit

AMIT SHARMAY: Should I say about 80%? Is that a fair number?

RICK PUCKETT: Again, we do not talk to that split.

AMIT SHARMAY: Okay. Got it. And then, Carl you mentioned high visibility for Snack Factory product and that is
really true. I have seen a lot more distribution for that. What is driving behind that? Are you able to -- are you having
to spend a lot on sliding to get those distribution points? And going forward should we continued to see that rate of
distribution gains, or is it going to slow down?

CARL LEE: You are clearly seeing the expanded distribution as you noted, and you are seeing it not only in
supermarkets where you are expecting a mass market the other channels, but you are beginning to see it show up
more and more at airports, see stores and the other channels where you would expect to see our snacks. So we
are gaining at distribution just basically because of the strength of the brand, because of the uniqueness of the
platform and because it really performance as a cracker.

And so it does quite well. So the retailers are inviting us in as well as we are making plenty of sales calls to expand
distribution. So it is not driven through discounts or selling around or things like that. It is really driven by
performance of the brand. We expect to continue to fill out any distribution voids that exist. There are fewer and
fewer as we continue to march forward with distribution. But good progress there with some more room for
improvement.

AMIT SHARMA Y: and if you could quantify in terms of either ACV or whichever other measure you might want to
look at in terms of distribution for Snack Factory. Where are we and where could we be in next 12 months?

CARL LEE: Clearly our first barometer is ACV coverage, and we do not usually share those numbers or break
those out. But if you look Nielson, you will see a pretty nice show up or rise during the quarter on overall ACV
growth and that is kind of broad based across all channels

AMIT SHARMAY: And should we assume a similar level of penetration in non-measured channels as well, or are
you lower in those channels?

CARL LEE: It is still a gradual build out when you launch any new brand. And we are seeing build-out in those
channels, and we will continue to see it. It is a premium kind of premiere item that really kind of caters to certain
consumer occasions and eating occasions. So we are really focused on making sure we get distribution in those
channels as quickly as we can.

AMIT SHARMAY: Got it. And one more for me. This is the first time at least I have noticed you mention premium in
your with product portfolio in the press release. Does that signal any change in either how you view the portfolio in



      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 112 of 172
                           01 2013 Snyder'sLance Inc. Earnings Conference Call - Final

the next 12 months or the strategic action that is you are going to take in terms of either your allied brands or the
non-branded portfolio to really sharpen the focus on the premium segment of the snack?

CARL LEE: I think we are highlighting the fact that we clearly see. You take a look at Snyder's pretzels, what has
built that great brand? It certainly is the premium quality, premium image and overall franchise that we built for
consumers there.

You take a look at Lance sandwich crackers, again a very strong talented brand inside sandwich cracker category,
and every time we enhance it, we add more premium to it. You take a look at Pretzel Crisp, clearly a premium
item. And you look at Cape Cod, and you ask yourself what is Cape Cod first known for? It is reduced fat. So all of
those really kind of cater to a premium image around those brands that are very important. And we are just going to
continue to nurture it. So I think in some ways we are signaling the obvious.

AMIT SHARMAY: And Carl, have you sharpened the focused on this side of the aisle. Should we assume a margin
lift from it, or shall it be assumed you will outperform the overall category even more? What is the repercussion of
focusing more on the premium side.

CARL LEE: We again, we are just kind of calling out the way we see the brands and the positioning, and we are
going to continue to work to enhance that. But if you go back and look at 01 performance, the fact that we gained
share is very important. So that premium image is working, and as we enhance it and take a chance to
communicate it as we are going to be doing with our marketing campaign and CV campaign on Snyder's this
coming quarter or this quarter too, it just again reinforces with the consumers that these are very high valued
premium items that are providing a lot of value.

AMIT SHARMAY: Great. Thank you very much.

CARL LEE: Thank you.

OPERATOR: (Operator Instructions). Your next question comes from the line of Michael Gallo from CL King. Your
line is open.

MICHAEL GALLO, ANALYST, CL KING: Hello. Good morning. Again good results. My question is around that you
have had Snack Factory for about six months. Obviously, the margins there are a lot higher than your existing
portfolio. Even though you are not actually manufacturing the products.

I was wondering as you look at your product portfolio and your ability to optimize manufacturing further. I was
wondering whether you think you are getting close to optimum whether you might see opportunities to co-pack or
outsource additional product, or just how you think about optimizing the margin profile of your overall portfolio?
Thank you.

CARL LEE: I think a lot of that just deals with the way we are running our overall operation today, and the way we
are running our plants. Rick talked about earlier about -- Pat, Greg and Greg and great job they are doing from a
manufacturing standpoint. We saw some significant gains in our cost of goods going down over the past quarter,
and we are going to continue to do that. As we shared our strategic plan with everyone one strategic blank in there
is called fund the future, and that is all about us across all of our associate base just working to be more and more
efficient day in and day out. And through some of our visions streams ideas and other ways to look for efficiencies.
We are driving down scrap rates. We are driving down ingredient costs. We are driving up utilization of our lines
and our plants.

So we have got a good operating base there that is going to allow us to continue to improve our margins. And then
you throw on top of that again what Rick mentioned with our capital projects where we have got some automation
going in to enhance both our packaging as well as our efficiency. We are going to see some gains there. So we are
busy expanding our manufacturing capabilities, busy investing in our plants, and we have a really super team
leading us day in and day out, and that will continue to allow us to be more productive.




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 113 of 172
                            Q1 2013 Snyder'sLance Inc. Earnings Conference Call- Final

MICHAEL GALLO: Okay. Great and then second question, obviously Pretzel Crisp is doing very well under the
Snack Factory umbrella. I was wondering when we might start to see you come out with additional items under the
Snack Factory umbrella that might be different or related that you can kind of launch as new products within the
category?Thank you.

CARL LEE: We showed you one new to my memory that was rolled out kind of on a limited test last year which is
our Chocolate Pretzel Crisp. We expanded distribution into a couple new accounts this year. It id actually
exceeding what we originally forecasted for the revenue. We have got some innovation that is already in the
pipeline both our seasoned items that we had for Christmas last year which will expand again this year. Our
chocolate covered - - so we got some kind of close-in innovation that is working really well, and then you combine
that with just overall distribution gains. We have got a lot of excitement with that brand, but overtime, we are
building a pretty robust pipeline behind it with some additional new items, and it is a little too early to begin to talk
about those.

MICHAEL GALLO: Thank you very much.

OPERATOR: Your next question comes from the line of Heather Jones from BB&T. Your line is open.

HEATHER JONES: Thanks for taking the follow-up. Just when we think about acquisitions or organic growth for you
guys. The Snack Factories is in the deli and I know that consumers are focusing more and more on the perimeter in
their shopping which is attractive. However, deli does not leverage your DSD network either. So when we were
thinking about where your focus is going to be for organic or acquisitions. Do you have a preference like where you
want to drive growth? Or are you ambivalent between driving center of the store or deli?

CARL LEE: Heather, I appreciate the question. I think clearly we are committed to bolts. We have worked very
diligently as you have seen over the past eight years or so building out a very capable and very talented DSD
system. The beauty of that system it handles high velocity, fast turning, almost perishable and relatively fresh items
in the center of the store. So it gives us the benefit of having our merchandising, carrying our products in, and then
serving our products day in and day out. So we really like that model for expanding the center of the store
execution.

To your point, the delis are not that friendly when it comes to DSD. It is not the most efficient place to use a DSD
system. So we are going direct in that area and have leveraged that successfullySo we have got the benefit of
having the direct model with that item with Pretzel Crisp, and then we have got a great DSD system. We will
continue to grow and expand for the center of the store. So the bottom line is, we are really committed to leveraging
both and expanding both

HEATHER JONES: Can you give you an updated sense. I know you will not provide exact numbers, but can you
give you give us an updated sense of what proportion of your routes are I do not want to use the word underutilized,
but heavily rely on partner brands to get up to full utilization where there is an opportunity to more greatly penetrate
with your brands?

CARL LEE: You are hitting on the fact that we are more than happy to carry partner brands, and we see that as a
real strategic advantage for our sales and our brands, but also for our parties, and then we just provide a
tremendous service for our retailers because we are able to carry in more than just our items. It is a win! win. It is
win for our brands. It is a win for the partner. It certainly a win for the retailer, but our partner-brand strategy overall
allows us to get the more stores and allows us to get there more frequently. So we really win on multiple fronts. It
varies by area. Some areas may have a slightly higher percentage of partner brands versus branded, but overtime
it will continue to grow and continue to leverage the route. So it drives up the equity for the lBO, drives up the
service for the retailer. So again, we are kind of pleased for being a distributor and being a branded company.

HEATHER JONES: Okay. Thank you very much.




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 114 of 172
                           01 2013 Snyder'sLance Inc. Earnings Conference Call - Final

OPERATOR: Your next question comes from the line of Akshay Jagdale from KeyBanc. Your line is open. There
are no further questions. At this time I will now turn the call back over to Carl Lee, president and CEO for closing
remarks.

CARL LEE: We want to take this opportunity to really thank everyone for participating in the call today, and we are
also very grateful for your questions, and we are certainly very blessed to be able share with you a very good 01
performance. We are very proud of all of our associates and team members who worked so hard to deliver these
results, and we are very proud of each of them and will continue to work equally hard to make sure we drive a good
growth for 02 and the balance of year. So we just want t recognize the fact that again, that we are investing more
heavily in advertising during 02 and 03 as part of our overall strategic plan, and we talked to you about our
commitment to drive our overall brands. and we see long runways ahead of us for reach those. We also want to
recognize our private brand team who did a very good job at delivering a very good 01. So we are just excited
about our strategic plan and also very excited about our future. So again, thanks for your time and interest today.

OPERATOR: This concludes today's conference call. You may now disconnect.

[Thomson Financial reserves the right to make changes to documents, content, or other information on this web site
without obligation to notify any person of such changes.

In the conference calls upon which Event Transcripts are based, companies may make projections or other forward-
looking statements regarding a variety of items. Such forward-looking statements are based upon current
expectations and involve risks and uncertainties. Actual results may differ materially from those stated in any
forward-looking statement based on a number of important factors and risks, which are more specifically identified
in the companies' most recent SEC filings. Although the companies may indicate and believe that the assumptions
underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate or
incorrect and, therefore, there can be no assurance that the results contemplated in the forward-looking statements
will be realized.

THE INFORMATION CONTAINED IN EVENT TRANSCRIPTS IS A TEXTUAL REPRESENTATION OF THE
APPLICABLE COMPANY'S CONFERENCE CALL AND WHILE EFFORTS ARE MADE TO PROVIDE AN
ACCURATE TRANSCRIPTION, THERE MAY BE MATERIAL ERRORS, OMISSIONS, OR INACCURACIES IN
THE REPORTING OF THE SUBSTANCE OF THE CONFERENCE CALLS. IN NO WAY DOES THOMSON
FINANCIAL OR THE APPLICABLE COMPANY OR THE APPLICABLE COMPANY ASSUME ANY
RESPONSIBILITY FOR ANY INVESTMENT OR OTHER DECISIONS MADE BASED UPON THE INFORMATION
PROVIDED ON THIS WEB SITE OR IN ANY EVENT TRANSCRIPT. USERS ARE ADVISED TO REVIEW THE
APPLICABLE COMPANY'S CONFERENCE CALL ITSELF AND THE APPLICABLE COMPANY'S SEC FILINGS
BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS.]


Load-Date: May 12, 2013




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 115 of 172
 Event Brief of Q1 2013 Snyder's-Lance Inc. Earnings Conference Call - Final
                                             FD (Fair Disclosure) Wire
                                               May 7,2013 Tuesday


Copyright 2013 CO-Roll Call, Inc.
All Rights Reserved



Copyright 2013 CCBN, Inc.

Length: 7169 words

Body


CORPORATE PARTICIPANTS

. Mark Carter - Lance, Inc.,VP, IR . Carl Lee - Lance, Inc.,President, CEO. Rick Puckett - Lance, Inc.,CFO

CONFERENCE CALL PARTICIPANTS

. Heather Jones - BB&T,Analyst . Akshay Jagdale - KeyBanc,Analyst . Tito Freida - Jefferies,Analyst . Rohene Nair
- Deutsche Bank,Analyst . Ann Gurkin - Davenport,Analyst . Amit Sharmay - BMO Capital Markets,Analyst . Michael
Gallo - CL King,Analyst

OVERVIEW

LNCE reported 1Q13 diluted EPS of $0.28.

FINANCIAL DATA

1. 1Q13 diluted EPS = $0.28. 2. 1Q13 GM = 34.6%.

PRESENTATION SUMMARY-

1Q13 Business Review (C.L.) 1. Highlights: 1. Focused on several strategic areas that have helped Co. get off to a
good start with solid EPS performance. 2. Drove core branded sales driving volume and revenue growth ahead of
category and food industry trends. 3. Implemented a number of retail price improvements on selected brands to
offset commodity inflation, while improving ACV coverage and retail execution. 4. Continued to increase margins on
non-branded and allied branded products as Co. improved price points and product mix to improve profitability. 5.
Manufacturing, operations and sales team delivered great results across supply chain driving down COGS and
OpEx. 6. Had great deal of focus on Snack Factory Pretzel Crisps business to ensure a great start during Co.'s
first full year of ownership. 1. Proving to be a real positive for Co. 2. Helping Co. drive increased branded revenue
by positively impacting profits. 7. Improved effectiveness of trade spend dollars to deliver sales growth on all core
brands. 2. Core Brands: 1. Growth continues to be driven by core brands, which together up over 23% excluding
impact of last year's IBO conversion. 2. Excluding acquisition of Snack Factory and IBO impact, core brand revenue
would still up 6.3%. 3. Each core brand delivered solid growth YoverY. 4. Delivered solid results in according to
ACNielsen. 5. Core brands improved non-promoted and promoted retails. 6. Implemented a new custom promotion
management system last year. 1. Seeing benefits of that system as Co. drives category growth and returns for
retailers and Co. 3. Progress: 1. Branded sales growth continues to be a top priority. 2. Gained market share in all
four core brands. 3. Snyder's of Hanover, Lance sandwich crackers, Cape Cod and Pretzel Crisps outpaced their
respective categories, delivering volume and revenue gains. 4. Non-branded sales down over 1% as Co. continued



       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 116 of 172
                    Event Brief of Q1 2013 Snyder's-Lance Inc. Earnings Conference Call - Final

to work on expanding margins and improving profitability. 5. Saw additional GM expansion as supply chain team
continues to perform well, delivering efficiencies and savings in plants as well as logistics and central distribution
centers. 6. Operating margins expanded driven by retail execution improvements (inaudible) as Co. strives to
operate more efficiently. 4. Additional Highlights: 1. Invested at higher than normal rate on capital projects for 2012.
1. Investing at a similar level for 2013. 2. All major capital initiatives are on schedule and on budget and are
progressing on the pace that Co. would expect as it strives to expand capacity on core brands and also enhance
innovation and automation. 3. Supply chain team delivered cost savings and improved service to sales and
retailers. 4. Continued to invest in people as LNCE extended educational and engagement opportunities
encouraging Co.'s people to share their ideas and recommendations on ways to improve sales and operations. 5.
Private brand sales and manufacturing teams revamped their portfolio, customer and product mix to drive long-term
topline growth while optimizing their contribution. 1. Burlington team drove cost savings and operating
improvements across their entire supply chain. 5. 2013 Product Innovation: 1. Has robust pipeline of product
innovations for core brands. 2. Pretzel Crisps: 1. New products continue to perform well as they reach new
consumer and drive incremental eating occasions. 2. Works very well as a platform today and for future growth. 3.
Lance Sandwich Crackers: 1. New extra full line of sandwich crackers performing quite well. 2. Expanded Cracker
Creations line with a new [graham base] cracker. 3. Added spicy flavors as Co. launched its very first jalapeno
sandwich cracker on a Captain wafer base. 4. Snyder's of Hanover: 1. For 2013, Snyder's innovation crosses
grocery, mass, club and convenience channels. 2. 2012 tube innovation for C-stores and [UDS] has exceeded
expectations. 1. Has room for lot more growth and expansion. 3. Flavor Doubles are meeting sales expectations. 4.
Has many more new products to come under SoH line in coming years. 5. Supporting the brand with a new TV
advertising campaign starting this month. 5. Cape Cod: 1. Had a lot of innovation in Cape Cod products over past
year with products like Waffle Cut and new flavors. 2. Putting in extra emphasis on reduced fat lineup. 1. Original
Cape Cod reduced fat has been a top seller for many years. 2. Introducing a number of new flavors. 6. 100th Year
Anniversary: 1. Lance 100th Anniversary campaign is in full swing. 2. A number of different consumer events are
scheduled to be executed across balance of this year. 1. Example; 100 Days to Win sweepstakes. 2. Launched an
aggressive digital and social media campaign. 1. Getting great feedback on that so far. 3. Has a tie-in and
partnership with Six Flags Theme Parks. 4. Has coming later this summer a movie tie-in. 1. Movie is Cloudy with a
Chance of Meatballs 2. 5. Has [grass root] efforts like Snack Patrol and aggressive product sampling opportunities
throughout balance of the year. 7. Outlook: 1. Starting in 2Q, has increased investment in marketing and advertising
to drive sales. 1. Advertising efforts will focus on core brands as Co. leverages TV advertising and online interactive
media that reach new consumers. 2. Marketing efforts will help Co. reach broader consumer base and allow it to
support core brands, while it also does some additional support allied brands. 3. Majority of these activities will
occur during 2Q13 and 3Q13. 2. Committed to strategic plan as LNCE drives execution across entire Co. 1. All
associates are actively engaged in this process and driving it on daily basis.

1Q13 Financials (R.P.) 1. Highlights: 1. Branded revenue [up last year] 15% and core brands up 23% excluding IBO
impact. 1. Gained market share in each core brand. 2. Pretzel Crisps performance was quite consistent with
expectations. 3. Private brands trends are consistent with general retail customer trends in mass and grocery
channels. 2. GM 34.6% vs. 32.8% last year. 1. Snack Factory contributed approx. 90 BP in favorable mix. 2. More
effective trade spend drove additional 90 BP. 3. Better manufacturing efficiencies and product mix with core brands
offset any negative impact from IBO conversion comparison. 3. Operating margins 8.1 % vs. 5% last year. 1.
Improvement was driven by a number of things including: 1. Continued good growth in core brands including Snack
Factory. 2. Efforts to optimize non-branded products were also beneficial. 3. Full integration impact of IBOs, G&A
functions and supply chain function. 4. Overall GM improvements through more effective trade spend, which was
supported by new systems and processes. 4. Tax rate 37.7% vs. 35.8% last year. 1. Expects full-year tax rate will
be 36.5-37.0% this year. 1. This will impact EPS by $0.025-$0.030 for full year, which was not originally planned. 2.
This is result from changes in expectation of certain fUll-year tax items. 5. Diluted EPS $0.28 vs. $0.17 last year
excluding special items. 1. Represents increase of over 65% YoverY. 2. Cash Flow: 1. Free cash flow, approx. $9m
vs. $6.8m last year. 2. CapEx was higher driven by larger projects that have been underway. 1. These projects are
on schedule. 2. Looks forward to additional capabilities and efficiencies that they will bring. 3. Good improvements
in working capital across all areas. 4. Continues to focus on optimizing inventories with new business intelligence
systems at all locations. 1. This results in better forecasting and production planning. 2. Allows Co. to drive
accountability at each location through incentive metrics and KPls. 1. Driving these accountabilities to each


      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 117 of 172
                    Event Brief of Q1 2013 Snyder's-Lance Inc. Earnings Conference Call - Final

inventory location whether it's a manufacturing plant or a warehouse. 5. Driving improvements in cash cycle with
receivables and payables. 6. Leverage ratio 2.9 at qtr.-end. 1. Significant improvement from beginning of the year
and reduction of 0.3 since acquisition of Snack Factory. 2. Expects continued improvement through rest of the year
providing additional flexibility to support growth objectives. 3. Full-Year Estimates: 1. Unchanged from when Co.
talked last. 2. Believes that advertising and trade strategies around driving topline through remaining part of the
year will accomplish guidance as presented on revenue. 3. EPS estimates are also unchanged as Co. continues to
drive margins through cost management and manufacturing efficiencies and growth on core and branded areas. 1.
Unplanned increased tax rate is expected to impact EPS by negative $0.03 or so per share this year, which Co. is
working hard to offset.

QUESTIONS AND ANSWERS

OPERATOR: (Operator Instructions). Your first question comes from the line of Heather Jones from BB&T. Your
line is open.

HEATHER JONES, ANALYST, BB&T: Good morning.

CARL LEE, PRESIDENT, CEO, LANCE, INC.: Good morning, Heather.

HEATHER JONES: Very nice quarter.

CARL LEE: Thank you

RICK PUCKETT, CFO, LANCE, INC.: Thank you

CARL LEE: We agree.

HEATHER JONES: Just some detailish questions first. From last call, I recall that you were estimating about a 15%
increase in advertising and more than $3 million in start-up costs for the year. I was wondering if you could give us
a sense of how much of those start-up costs or start up increases were in the Q1 , and how should we think about
the cadence of that through the year?

RICK PUCKETT: Yes. I would say that there's not a lot of start-up costs in Q1 because the capital projects are still
being completed and not going through the first runs at this point. I think you will see that in Q2. You will see it
mostly in Q2, probably a little bit more in Q3.

HEATHER JONES: And what about the advertising?

RICK PUCKETT: Oh, as we have mentioned, we are looking to expand and launch our TV advertising for the
Snyder's of Hanover pretzels, and you should start to see that on TV this month as Carl mentioned. It is a nice ad
particularly around the pretzel pieces that we have. So you will see that on TV and that starts up this month. So it is
probably going to exceed last year's second quarter advertising spend by probably $0.04 or $0.05 a share.

HEATHER JONES: Okay. So we are still looking -- on a full year basis, we are still looking at more than $3 million
in startup costs, and we are still looking for a 15% full year increase in advertising spend?

RICK PUCKETT: Yes. It is valid to say the $3 million will still be there. The advertising spend will be pretty close to
what we expected. I am not sure whether it is exactly 15% or not, Heather, but it will be north what we spent last
year, especially, if our top line continues to grow and supports the spend

HEATHER JONES: Okay. And I do not know if you said it and I missed it, but what was the impact from the IBO
conversion on the sales line, and how much did the Snack Factory contribute in sales for the quarter?

RICK PUCKETT: Actually, I did not say that, and I actually do not have that amount on the top of my head, but on
page twelve you could probably do the math and get to back to it for both -- we had 23% growth with -- well, actually
I guess it was excluding Snack Factory, the growth overall was 6.5%



     Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 118 of 172
                    Event Brief of 01 2013 Snyder's-Lance Inc. Earnings Conference Call - Final

HEATHER JONES: But that was on your core brands; right?

RICK PUCKETT: No. It was 6.3% on core. It was 6.5% on the total company.

So I will let you kind of work back. But I think the acquisition was somewhere around -- I want to say 20 -- 27 - -

CARL LEE: Well, the key is we exceeded our budget, and we also exceeded our forecast. So Snack Factory and
Pretzel Crisp continue to outperformed even our aggressive expectations. So it is adding to overall topline growth,
but it is also being supported nicely by overall core brands. So we are seeing good growth ahead of category trends
in order to gain market share on both pretzels, our sandwich crackers. our kettle chips as well as our Pretzel
Crisps.

HEATHER JONES: Okay, and moving on to your sale cadence for the year. So you are talking about 10% to 12%
for the year. For the quarter, I think you were about 6.5%. What is going to drive that acceleration? I guess lower
IBO effect. But I mean, do you expect the advertising to drive significant acceleration in your branded sales?

CARL LEE: We think it certainly will contribute. To your point, the IBO effect will basically begin to really drop off
significantly from here on out through the balance of the year. The majority of it is that we will see for the full 2013
will be during the 01.

But we are expecting to continue to see great positive trends on all of our core brands, and we do expect to see
substantial growth rate in particular on Snyder's pretzels as we aggressively invest there on advertising. We think
our 1DOth anniversary will help us with our sandwich crackers as we drive loyal consumers to buy a little bit more,
and reach out to some new consumer, and then we got a pretty exciting summer planned for Cape Cod, and we
expect to continue positive trends on our Pretzel Crisp. So those four cores will continue to drive our overall growth
for the balance of the year.

HEATHER JONES: Okay. All right. Thank you very much.

CARL LEE: Thank you, Heather.

OPERATOR: Your next question comes from the line of Akshay Jagdale from KeyBanc. Your line is open.

AKSHAY JAG DALE, ANALYST, KEYBANC: Thank you. Good morning. Can you hear me?

CARL LEE: Good morning. We can.

AKSHAY JAG DALE: Congratulations on a good quarter, first of all.

CARL LEE: Thank you.

AKSHAY JAGDALE: And my first question is again going back to Heather's question. What was branded organic
sales growth? Meaning branded sales growth excluding IBO and excluding Snack Factory? I mean it seems like- -
the reason we are asking about it is because it seems like it was weaker than we had expected and probably a little
weak, in general, on an absolute basis.

RICK PUCKETT: I will tell you I think as you have been following the rest of the industry, organic growth is kind of
hard to come by. But ours was about one third volume and two-thirds price

AKSHAY JAGDALE: Okay. And what -- one third volume, two-thirds price. But what was the absolute number when
you add those two up for the quarter roughly?

RICK PUCKETT: Well, in terms -- I am talking in terms of the core brands primarily. So, excluding Snack Factory,
that was 6.3% as we said.

AKSHAY JAGDALE: Yes. Okay. We will follow-up. I think what we are asking is more branded not just core brand,
but all brands, but I will follow up on that. Can you -- the next topic was just gross margins were better than we had


      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 119 of 172
                    Event Brief of 01 2013 Snyder's-Lance Inc. Earnings Conference Call - Final

modeled. Can you help us in the sense of commodity costs? If they were a benefit or headwind, and what your
expectations there are for the year?

CARL LEE: Yes. As we said on our last call, we had put pricing into effect early this year. And so, therefore, our
commodities -- the commodities did increase in the first quarter over the last fourth quarter. But we had pricing to
protect that. So really the price commodity equation did not really drive the improvements in margin. It really came
from the better mix of our core brands, particularly the Snack Factory as well as the most effective trade spin as a
result of our new systems.

RICK PUCKETT: And some ongoing improvements in our operating efficiencies. So the combination of all those
really kind of improved overall margins.

AKSHAY JAGDALE: Okay. And just so I understand your guidance -- your guidance in sales you articulated very
well before in size and acceleration and sales growth mainly driven by the absence of 10 and perhaps maybe an
acceleration in organic sales growth. But it also implies, and correct me if I am wrong, an improvement in sort of
absolute gross margin percentage; correct?

RICK PUCKETT: Year-over -year, that would be the case. So as Carl just mentioned, we do expect that the gains
that we have made in manufacturing will continue throughout the rest of the year. So we do expect to get an uplift in
our margins year-over-year because of that. In addition, we have, as you have seen in some of our
announcements, we have consolidated some plant locations, and we are continuing to do that. We announced the
Corsicana late last year. We also announced the Tanning consolidation in Canada. All of that will drive improved
gross margins as we take out fixed costs on the manufacturing side

AKSHAY JAGDALE: Okay. Just two more questions. One is Snack Factory. What is the accretion guidance for the
year? Is it unchanged?And how accretive was it to earnings this quarter?

RICK PUCKETT: Well, and we are probably not going to separate that going forward. But we are on track based on
our original estimates, Akshay, as it relates to the accretiveness of that. We are very pleased with the performance
of Snack Factory for the quarter.

AKSHAY JAGDALE: Okay. Lastly, just on the acquisition side, a two-part question. One is where do you expect
leverage to be by the end of this year? And has that expectation changed after your first quarter results. And
secondly, just more generally if you could maybe talk about the acquisition environment. If you are seeing more
opportunities or less than a few months ago, and if you can comment on sort of if valuations have increased
generally in the case, what the expectations are there. Just want to get a sense of the environment from your
perspective. Thank you.

RICK PUCKETT: As to the first part of your question, we do expect improvement through the rest of the year on our
leverage ratio allowing us additional opportunities to support our growth objectives through M&A and positioning
ourselves to take advantage of those opportunities when they come along. As it relates to an absolutely number, I
am not provided that. However, we are at 2.9 today. There is no reason to believe we couldn't be in the mid twos by
the end of the year with continued free good cash flow. Our CapEx for the quarter was $18 million.

We are projecting $83 million or up to 83 million for the year. So you could see that some of the free cash flow will
be impacted in the later quarter with the timing of some of those capital expenditures. As relates to the second part
of your questions, we don't comment on M&A activity. I will say, we are certainly in the deal flow, and we are seeing
things and whether - - it has probably picked up a little certainly since the beginning of last year, but I would not say
that it's overflowing at the moment. Think it is a moderate flow.

AKSHAY JAGDALE: Thank you

CARL LEE: Just to add, Akshay for a second, just to add to some of Rick's comments, I think your question about
M&A were to be expected, but also you should see clearly through our comments and our remarks that we have a
lot of built up plans for organic growth. We see a long runway ahead of us for our pretzels, our sandwich crackers,



      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 120 of 172
                    Event Brief of 01 2013 Snyder's-Lance Inc. Earnings Conference Call - Final

and our kettle chips as well as the new platform we have with Snack Factory. So we have lots of plans, and a good
example is the advertising that we talked that has heavied up for 02 and queue 03 on Snyder's to really make sure
we are generating a lot of organic growth.

And along those lines, we are very pleased with the fact that in 01 we drove volume growth. We drove revenue
growth, and we gained share across all four of our categories. That is pretty substantial when you take a look at the
broader economics that our consumers are dealing with day in and day out. So I would say we are off to a good
start on both our volume and our EPS growth for the quarter.

AKSHAY JAGDALE: Thank you, Carl. I will pass it on.

CARL LEE: Thank you.

OPERATOR: Your next question comes from the line of Tito Freida from Jefferies. Your line is open.

TITO FREIDA, ANALYST, JEFFERIES: Good morning everybody. Carl, can you talk a little bit about how much the
results this quarter were driven by benefits from the IBO model versus marketing verses trade spending versus
innovation? What is behind the branded growth?

CARL LEE: I think to answer your question, it was very broad based. We did see some improvements through the
IBO conversion, but it was not a significant factor by any means. Why it helps, we also saw some very significant
contribution through to our margins through the manufacturing efficiency that helped in a large part on the gross
margin improvements you saw, and we also saw good solid growth on the topline with our core brands.

So if you look across the board it was very broad based in the improvement. So it was not just one particular factor.
It was just good execution by our teams across sales, supply chain, marketing, and throughout our entire system.

TITO FREIDA: Okay. And then Rick , you mentioned that do you expect now higher tax rates than you had
originally thought, but the EPS guidance is unchanged. So you are offsetting that with just better operations better
topline?

RICK PUCKETT: Well, that is correct. And certainly we have a range there, and we are going to work very hard to
offset that $0.03 negative, and we have plans in place to be able to do that. So we are maintaining our guidance as
a result of that even though we have a $0.03 fit that we did not expect originally.

TITO FREIDA: Okay. That is all I have. Thank you.

CARL LEE: Thank you.

OPERATOR: Your next question comes from the line of [Rohene Nair] from Deutsch Bank. Your line is open.

ROHENE NAIR, ANALYST, DEUTSCHE BANK: Hello Thank you. Good morning everyone. I just want to focus a bit
on the guidance which you are still keeping at a pretty wide range even though profitability was so strong this
quarter.

Can you give us a sense why there is still uncertainty between the low and high end of it. Is it the commodity
environment or does it deal with the investments you are making in advertising? I was hoping to get little more
clarity around that. Thanks.

RICK PUCKETT: Yes .. I think if you look at the revenue it is only a couple point spread there which I do not believe
at this point is really unreasonable. To your point on earnings per share there is a pretty wide spread with ten points
of gain. However, that is not that many cents per share. Right? It is really only about $0.09 a share from the
beginning to the end or $0.09 to $0.10.

So the spread is there still at the end of the first quarter for the things that we have addressed, which is the
offsetting of the tax negative impact. We have plans in place, but they are not fully executed yet. So that has to



     Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 121 of 172
                    Event Brief of Q1 2013 Snyder's-Lance Inc. Earnings Conference Call - Final

happen between now and the end of the year. I think as we reach the second quarter call and talk to you again, we
will look to probably narrow that gap Rohene, and give you a better sense of where we expect to come out for the
full year.

ROHENE NAIR: Okay. Thank you, and I just want to do confirm are you still looking on the top line for around 4% to
6% organic growth with about 2% of that from pricing

RICK PUCKETT: That was true for the quarter, yes.

ROHENE NAIR: I am sorry. For the full year.

RICK PUCKETT: Right. The other way around. For the year? We do not expect to do any additional pricing for the
rest of the year. So

I have not calculated that. quite honestly. So I am not sure if that is the case or not. But I can certainly comment on
the first quarter. It is kind of the reverse of that. actually.

ROHENE NAIR: Sorry. So could you clarify for the first quarter. that means that pricing, you said more from pricing
in the first quarter?

RICK PUCKETT: On our core brands, yes. It is about four points a quarter and two points volume. A little over two
points volume.

ROHENE NAIR: Okay. And maybe if I could take another stab at what Heather and Akshay are trying to get at. I
think what I calculate is that is comes out to maybe low single digit growth on your branded products in the quarter
which would suggest that if your core is up maybe six that your allied brands are down about mid single digits. Is
that right?

Is that kind of how we should think about it? Because I know your analysts had talked about returning those allied
brands to growth in 2013. So do you think you might have to start rethinking your strategy around those a bit?

RICK PUCKETT: I would think so. I would think -- we commented that our non-branded growth was down about
1%. If you take a look at as we work on our product mix. as we look at our price points. If you look at the overall
profitability of our line. And as we told you last year. we were really working to try to enhance the margins of those
lines. We have been busy doing that. So overall we are kind of achieving first objective which is again the
profitability of those items. and as we do that, we are probably going to see a little bit of bumpiness on the topline.
But I would much rather see progress fast and furious on the bottom line which we are achieving then I would on
the top line.

However. over time we are obviously going to return those to stability and then beyond that growth. But we are
going to put most of our emphasis and certainly our marketing dollars. our advertising dollars against our core. It is
a balancing act as we drive good topline growth overall, but we fuel it with our core. and we begin maximizing the
overall performance from a P&L basis on our balance of the brands or our allied non-branded.

ROHENE NAIR: Okay. Thank you.

CARL LEE: Just to add one more thing and specifically on the private brand side. As you will remember last year.
we talked to you about optimizing that portfolio of products and customers and that kind of started in the first quarter
of last year. So we are lapping a little bit of that having already accomplished that. We have in fact replaced a lot of
that business with more effective and beneficial business, but there is good size of growth on our private brands
business, as well.

ROHENE NAIR: Great. Thank you. I will pass it along.

OPERATOR: Your next question comes from the line of Anne Gurkin from Davenport. Your line is open.




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 122 of 172
                    Event Brief of 01 2013 Snyder's-Lance Inc. Earnings Conference Call - Final

ANN GURKIN, ANALYST, DAVENPORT: Good morning.

CARL LEE: Good morning, Anne

ANN GURKIN: You commented on supply chain savings in 01. Are there additional opportunities that you can
recognize as the year unfolds, and can you quantify that number?

CARL LEE: Yes. I mean the areas that I mentioned were really fixed costs consolidation, and we do not see
anything beyond the ones that we have already announced there. I think there is certainly still improvements to be
made and our supply chain. Pat[MacAnerny] working very diligently to drive continued performance improvements
along the efficiencies that are in the plants plus the investments that we are making on capital will help drive some
additional efficiencies in the supply chain because most of the investments that we are making on large capital
projects or essentially all of it is in the supply chain area. So those projects will start to return and drive even more
efficiencies.

ANN GURKIN: Okay. And can we get an update on the rollout of Lance products on the Snyder's system

CARL LEE: We are achieving the objectives that we have laid out as a company and, we have moved our Lance
sandwich crackers basically throughout the west coast, and we are performing quite well there. So we have gained
distribution really over the past two years since the merger. So overall, cracker business continues to perform quite
well, and the good news is it is a very robust and growing category, and we are peeling a loft that growth. So we
have been able to expand our sandwich crackers quite rapidly across the west and again are pleased with the
performance so far.

ANN GURKIN: Okay. Great. And then just in terms of thinking about margin progression in 02 and 03 with the
expected increase in brand support. Can we expect margin improvement year-over-year in 02 and 03? Is that a
fair assumption?

RICK PUCKETT: Yes. I think there will be a natural progression from the pre-synergy quarters. And when you get
to 03 and 04, you are pretty fully synergized on a run rate basis from last year. So you may not see as significant
of an increase year-over-year as you saw in the 01. We also talked about investing heavily in 02 and 03 in
advertising. So that will have an impact on operating margins for those quarters

ANN GURKIN: Okay. Great. Thank you very much. Good quarter.

CARL LEE: Thank you.

OPERATOR: Your next question comes from the line of Amit Sharmay from BMO Capital Markets. Your line is
open.

AMIT SHARMAY, ANALYST, BMO CAPITAL MARKETS: Good morning, everyone.

CARL LEE: Good morning.

AMIT SHARMAY: Rick, if I heard you correctly, you said Snack Factory contributed $27 million to quarterly sales?

RICK PUCKETT: That is about right, Amit.

AMIT SHARMAY: Okay. Great. And then just a clarification. When you talk about your branded sales which were
about $258 million during the quarter. How much of that is core brand sales?

RICK PUCKETT: We do not split that out, Amit

AMIT SHARMAY: Should I say about 80%? Is that a fair number?

RICK PUCKETT: Again, we do not talk to that split.



      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 123 of 172
                    Event Brief of 01 2013 Snyder's-Lance Inc. Earnings Conference Call - Final

AMIT SHARMAY: Okay. Got it. And then, Carl you mentioned high visibility for Snack Factory product and that is
really true. I have seen a lot more distribution for that. What is driving behind that? Are you able to -- are you having
to spend a lot on sliding to get those distribution points? And going forward should we continued to see that rate of
distribution gains, or is it going to slow down?

CARL LEE: You are clearly seeing the expanded distribution as you noted, and you are seeing it not only in
supermarkets where you are expecting a mass market the other channels, but you are beginning to see it show up
more and more at airports, see stores and the other channels where you would expect to see our snacks. So we
are gaining at distribution just basically because of the strength of the brand, because of the uniqueness of the
platform and because it really performance as a cracker.

And so it does quite well. So the retailers are inviting us in as well as we are making plenty of sales calls to expand
distribution. So it is not driven through discounts or selling around or things like that. It is really driven by
performance of the brand. We expect to continue to fill out any distribution voids that exist. There are fewer and
fewer as we continue to march forward with distribution. But good progress there with some more room for
improvement.

AMIT SHARMAY: and if you could quantify in terms of either ACV or whichever other measure you might want to
look at in terms of distribution for Snack Factory. Where are we and where could we be in next 12 months?

CARL LEE: Clearly our first barometer is ACV coverage, and we do not usually share those numbers or break
those out. But if you look Nielson, you will see a pretty nice show up or rise during the quarter on overall ACV
growth and that is kind of broad based across all channels

AMIT SHARMAY: And should we assume a similar level of penetration in non-measured channels as well, or are
you lower in those channels?

CARL LEE: It is still a gradual build out when you launch any new brand. And we are seeing build-out in those
channels, and we will continue to see it. It is a premium kind of premiere item that really kind of caters to certain
consumer occasions and eating occasions. So we are really focused on making sure we get distribution in those
channels as quickly as we can.

AMIT SHARMAY: Got it. And one more for me. This is the first time at least I have noticed you mention premium in
your with product portfolio in the press release. Does that signal any change in either how you view the portfolio in
the next 12 months or the strategic action that is you are going to take in terms of either your allied brands or the
non-branded portfolio to really sharpen the focus on the premium segment of the snack?

CARL LEE: I think we are highlighting the fact that we clearly see. You take a look at Snyder's pretzels, what has
built that great brand? It certainly is the premium quality, premium image and overall franchise that we built for
consumers there.

You take a look at Lance sandwich crackers, again a very strong talented brand inside sandwich cracker category,
and every time we enhance it, we add more premium to it. You take a look at Pretzel Crisp, clearly a premium
item. And you look at Cape Cod, and you ask yourself what is Cape Cod first known for? It is reduced fat. So all of
those really kind of cater to a premium image around those brands that are very important. And we are just going to
continue to nurture it. So I think in some ways we are signaling the obvious.

AMIT SHARMAY: And Carl, have you sharpened the focused on this side of the aisle. Should we assume a margin
lift from it, or shall it be assumed you will outperform the overall category even more? What is the repercussion of
focusing more on the premium side.

CARL LEE: We again, we are just kind of calling out the way we see the brands and the positioning, and we are
going to continue to work to enhance that. But if you go back and look at 01 performance, the fact that we gained
share is very important. So that premium image is working, and as we enhance it and take a chance to
communicate it as we are going to be doing with our marketing campaign and CV campaign on Snyder's this



      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 124 of 172
                    Event Brief of 01 2013 Snyder's-Lance Inc. Earnings Conference Call - Final

coming quarter or this quarter too, it just again reinforces with the consumers that these are very high valued
premium items that are providing a lot of value.

AMIT SHARMAY: Great. Thank you very much.

CARL LEE: Thank you.

OPERATOR: (Operator Instructions). Your next question comes from the line of Michael Gallo from CL King. Your
line is open.

MICHAEL GALLO, ANALYST, CL KING: Hello. Good morning. Again good results. My question is around that you
have had Snack Factory for about six months. Obviously, the margins there are a lot higher than your existing
portfolio. Even though you are not actually manufacturing the products.

I was wondering as you look at your product portfolio and your ability to optimize manufacturing further. I was
wondering whether you think you are getting close to optimum whether you might see opportunities to co-pack or
outsource additional product, or just how you think about optimizing the margin profile of your overall portfolio?
Thank you.

CARL LEE: I think a lot of that just deals with the way we are running our overall operation today, and the way we
are running our plants. Rick talked about earlier about -- Pat, Greg and Greg and great job they are doing from a
manufacturing standpoint. We saw some significant gains in our cost of goods going down over the past quarter,
and we are going to continue to do that. As we shared our strategic plan with everyone one strategic blank in there
is called fund the future, and that is all about us across all of our associate base just working to be more and more
efficient day in and day out. And through some of our visions streams ideas and other ways to look for efficiencies.
We are driving down scrap rates. We are driving down ingredient costs. We are driving up utilization of our lines
and our plants.

So we have got a good operating base there that is going to allow us to continue to improve our margins. And then
you throw on top of that again what Rick mentioned with our capital projects where we have got some automation
going in to enhance both our packaging as well as our efficiency. We are going to see some gains there. So we are
busy expanding our manufacturing capabilities, busy investing in our plants, and we have a really super team
leading us day in and day out, and that will continue to allow us to be more productive.

MICHAEL GALLO: Okay. Great and then second question, obviously Pretzel Crisp is doing very well under the
Snack Factory umbrella. I was wondering when we might start to see you come out with additional items under the
Snack Factory umbrella that might be different or related that you can kind of launch as new products within the
category?Thank you.

CARL LEE: We showed you one new to my memory that was rolled out kind of on a limited test last year which is
our Chocolate Pretzel Crisp. We expanded distribution into a couple new accounts this year. It id actually
exceeding what we originally forecasted for the revenue. We have got some innovation that is already in the
pipeline both our seasoned items that we had for Christmas last year which will expand again this year. Our
chocolate covered - - so we got some kind of close-in innovation that is working really well, and then you combine
that with just overall distribution gains. We have got a lot of excitement with that brand, but overtime, we are
building a pretty robust pipeline behind it with some additional new items, and it is a little too early to begin to talk
about those.

MICHAEL GALLO: Thank you very much.

OPERATOR: Your next question comes from the line of Heather Jones from BB&T. Your line is open.

HEATHER JONES: Thanks for taking the follow-up. Just when we think about acquisitions or organic growth for you
guys. The Snack Factories is in the deli and I know that consumers are focusing more and more on the perimeter in
their shopping which is attractive. However, deli does not leverage your DSD network either. So when we were



      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 125 of 172
                    Event Brief of 01 2013 Snyder's-Lance Inc. Earnings Conference Call - Final

thinking about where your focus is going to be for organic or acquisitions. Do you have a preference like where you
want to drive growth? Or are you ambivalent between driving center of the store or deli?

CARL LEE: Heather, I appreciate the question. I think clearly we are committed to bolts. We have worked very
diligently as you have seen over the past eight years or so building out a very capable and very talented DSD
system. The beauty of that system it handles high velocity, fast turning, almost perishable and relatively fresh items
in the center of the store. So it gives us the benefit of having our merchandising, carrying our products in, and then
serving our products day in and day out. So we really like that model for expanding the center of the store
execution.

To your point, the delis are not that friendly when it comes to DSD. It is not the most efficient place to use a DSD
system. So we are going direct in that area and have leveraged that successfullySo we have got the benefit of
having the direct model with that item with Pretzel Crisp, and then we have got a great DSD system. We will
continue to grow and expand for the center of the store. So the bottom line is, we are really committed to leveraging
both and expanding both

HEATHER JONES: Can you give you an updated sense. I know you will not provide exact numbers, but can you
give you give us an updated sense of what proportion of your routes are I do not want to use the word underutilized,
but heavily rely on partner brands to get up to full utilization where there is an opportunity to more greatly penetrate
with your brands?

CARL LEE: You are hitting on the fact that we are more than happy to carry partner brands, and we see that as a
real strategic advantage for our sales and our brands, but also for our parties, and then we just provide a
tremendous service for our retailers because we are able to carry in more than just our items. It is a win/ win. It is
win for our brands. It is a win for the partner. It certainly a win for the retailer, but our partner-brand strategy overall
allows us to get the more stores and allows us to get there more frequently. So we really win on multiple fronts. It
varies by area. Some areas may have a slightly higher percentage of partner brands versus branded, but overtime
it will continue to grow and continue to leverage the route. So it drives up the equity for the lBO, drives up the
service for the retailer. So again, we are kind of pleased for being a distributor and being a branded company.

HEATHER JONES: Okay. Thank you very much.

OPERATOR: Your next question comes from the line of Akshay Jagdale from KeyBanc. Your line is open. There
are no further questions. At this time I will now turn the call back over to Carl Lee, president and CEO for closing
remarks.

CARL LEE: We want to take this opportunity to really thank everyone for participating in the call today, and we are
also very grateful for your questions, and we are certainly very blessed to be able share with you a very good 01
performance. We are very proud of all of our associates and team members who worked so hard to deliver these
results, and we are very proud of each of them and will continue to work equally hard to make sure we drive a good
growth for 02 and the balance of year. So we just want t recognize the fact that again, that we are investing more
heavily in advertising during 02 and 03 as part of our overall strategic plan, and we talked to you about our
commitment to drive our overall brands, and we see long runways ahead of us for reach those. We also want to
recognize our private brand team who did a very good job at delivering a very good 01. So we are just excited
about our strategic plan and also very excited about our future. So again, thanks for your time and interest today.

OPERATOR: This concludes today's conference call. You may now disconnect.

[Thomson Financial reserves the right to make changes to documents, content, or other information on this web site
without obligation to notify any person of such changes.

In the conference calls upon which Event Briefs are based, companies may make projections or other forward-
looking statements regarding a' variety of items. Such forward-looking statements are based upon current
expectations and involve risks and uncertainties. Actual results may differ materially from those stated in any
forward-looking statement based on a number of important factors and risks, which are more specifically identified


      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 126 of 172
                    Event Brief of Q1 2013 Snyder's-Lance Inc. Earnings Conference Call- Final

in the companies' most recent SEC filings. Although the companies may indicate and believe that the assumptions
underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate or
incorrect and, therefore, there can be no assurance that the results contemplated in the forward-looking statements
will be realized.

THE INFORMATION CONTAINED IN EVENT BRIEFS REFLECTS THOMSON FINANCIAL'S SUBJECTIVE
CONDENSED PARAPHRASE OF THE APPLICABLE COMPANY'S CONFERENCE CALL AND THERE MAY BE
MATERIAL ERRORS, OMISSIONS, OR INACCURACIES IN THE REPORTING OF THE SUBSTANCE OF THE
CONFERENCE CALLS. IN NO WAY DOES THOMSON FINANCIAL OR THE APPLICABLE COMPANY ASSUME
ANY RESPONSIBILITY FOR ANY INVESTMENT OR OTHER DECISIONS MADE BASED UPON THE
INFORMATION PROVIDED ON THIS WEB SITE OR IN ANY EVENT BRIEF. USERS ARE ADVISED TO REVIEW
THE APPLICABLE COMPANY'S CONFERENCE CALL ITSELF AND THE APPLICABLE COMPANY'S SEC
FILINGS BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS.]


Load-Date: May 12, 2013


  End of Docnment




     Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 127 of 172
~\
   Snyder's-Lance, Inc. Reports Results for First Quarter 2013; --Reports net
         revenue of $419 million, an increase of 6.50/0 over prior year
                                                           PR Newswire
                                              May 7, 2013 Tuesday 6:00 AM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 2107 words
Dateline: CHARLOTTE, N.C., May 7, 2013

Bod


 Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today reported results for its first quarter of 2013. Net revenue for the
first quarter ended March 30, 2013 was $419 million, an increase of 6.5% compared to prior year net revenue of
$393 million. Net income was $19.8 million for the first quarter of 2013, or $0.28 per diluted share, compared to net
income of $14.2 million for the first quarter of 2012 or $0.21 per diluted share. There were no special items in the
first quarter of 2013. Net income excluding special items in the first quarter of 2012 was $11.4 million, or $0.17 per
diluted share. Special items for the first quarter of 2012 included after-tax gains of $4.9 million on the sale of routes
as well as after-tax expenses of $2.1 million for merger related items.

(Logo:http://photos.prnewswire.com/prnh/20110411/CL80943LOGO)

Comments from Management

"We are pleased with our overall performance in the first quarter of 2013, and are proud of the progress we've
made toward making Snyder's-Lance a premium, differentiated leader in snack foods," commented Carl E. Lee, Jr,
President and Chief Executive Officer. "The first quarter was focused on getting Pretzel Crisps® off to a great start,
expanding our margins and improving our retail execution. Sales growth continues to be driven by our core brands
which together were up 23% for the quarter excluding the impact of last year's independent business owner (IBO)
distributor conversion. Core brand sales growth excluding acquisitions and the IBO impact was 6.3%. Branded
sales growth continues to be a top priority, and we gained market share in all four of our core brands (Snyder's of
Hanover® pretzels, Lance® sandwich crackers, Cape Cod® kettle chips and Pretzel Crisps®). With our team's
focus, operating margins expanded to 8.1 % in the first quarter, helped by improved manufacturing efficiencies, retail
price improvements on certain products and more efficient promotional spending. Our recent acquisition of the fast
growing Snack Factory® Pretzel Crisps® brand is proving to be a real positive for Snyder's-Lance. Our team has
done a great job of supporting this exciting new core brand that raises the bar for innovation and product quality.
This product line has strengthened our branded portfolio, helping us to drive increased branded revenue in the first
quarter and positively impacting profits."

Mr. Lee continued, "Starting in the second quarter, we'll increase our investment in marketing and advertising to
drive sales. Consistent with our strategic plan, advertising efforts will focus on our core brands while our marketing
efforts will support our broader portfolio. The majority of this activity will occur during the second and third quarters
of 2013, leading to additional revenue growth in the back half of the year. We believe our strategic plan is solid,
and it guides our decisions and focus every day. I'm very excited about the future, and want to thank everyone at
Snyder's-Lance for their continued commitment and dedication to our success."

Dividend Declared




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 128 of 172
  Snyder's-Lance, Inc. Reports Results for First Quarter 2013; --Reports net revenue of $419 million, an increase
                                              of 6.5% over prior year

The Company also announced the declaration of a quarterly cash dividend of $0.16 per share on the Company's
common stock. The dividend is payable on May 30, 2013 to stockholders of record at the close of business on May
22,2013.

2013 Estimates
The Company has maintained its estimates for the full year 2013. The Company estimates that its net revenue for
the full year 2013 will be up 10% to 12% and earnings per diluted share will increase between 22% and 32%,
excluding special items, compared to 2012. Capital expenditures for 2013 are projected to be between $78 and
$83 million.

Conference Call
Snyder's-Lance, Inc. has scheduled a conference call and presentation with investors at 9:00 am eastern time on
Tuesday, May 7, 2013 to discuss financial results. To participate in the conference call, the dial-in number is (866)
814-7293 for U.S. callers or (702) 696-4943 for international callers. A continuous telephone replay of the call will
be available between 1:00 pm on May 7 and midnight on May 14. The replay telephone number is (855) 859-2056
for U.S. callers or (404) 537-3406 for international callers. The replay access code is 44012629. Investors may
also access a web-based replay of the conference call athttp://www.snyderslance.com.

The conference call and accompanying slide presentation will be webcast live through the Investor Relations
section of the Company's website.http://www.snyderslance.com. In addition, the slide presentation will be available
to download and print approximately 30 minutes before the webcast at       http://www.snyderslance.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel
Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart®, O-Ke-Doke®, Grande® and
Padrinos® brand names along with a number of private label and third party brands. Products are distributed
nationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-E

Cautionary Information about Forward Looking Statements
This news release contains statements which may be forward looking within the meaning of applicable securities
laws. The statements include projections regarding future revenues, earnings and other results which are based
upon the Company's current expectations and assumptions, which are subject to a number of risks and
uncertainties. Factors that could cause actual results to differ include: general economic conditions; increases in
cost or availability of ingredients, packaging, energy and employees; price competition and industry consolidation;
loss of major customers or changes in product offerings with significant customers; successful integration and
realization of anticipated benefits of acquisitions; loss of key personnel; ability to execute strategic initiatives;
product recalls and concerns surrounding the quality or safety of products and ingredients; adulterated or
misbranded products; disruptions to our supply chain or information technology systems; improper use of social
media; changes in consumer preferences; distribution through independent business owners; inability to maintain
existing markets or expand to other geographic markets; protection of trademarks and other proprietary intellectual
rights; impairment in the carrying value of goodwill or other intangible assets; food industry and regulatory factors;
interest rate and foreign exchange rate risks; and the interests of significant stockholders may conflict with those of
other stockholders, which have been discussed in greater detail in our most recent Form 10-K and other reports
filed with the Securities and Exchange Commission. Except as required by law, the Company undertakes no
obligation to update or revise publicly any forward-looking statement as a result of new information, future
developments or otherwise.



      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 129 of 172
Snyder's-Lance, Inc. Reports Results for First Quarter 2013; --Reports net revenue of $419 million, an increase
                                            of 6.5% over prior year

       SNYDER'S-LANCE, INC. AND
       SUBSIDIARIES
       Condensed Consolidated Statements of
       Income (Unaudited)
       For the Quarters Ended March 30, 2013
       and March 31, 2012
       (in thousands, except per share data)


                                                    Quarter
                                                    Ended
                                                    March              March
                                                    30.                31.
                                                    2013               2012
       Net revenue                                  $         418.57                      $ 392.84
                                                              2                             3
       Cost of sales                                273.77                      265,46
                                                    6                           0
       Gross margin                                 144,79                      127.38
                                                    6                           3


       Selling. general and administrative          110.99                      110.70
                                                    6                           3
       Gain on sale of route businesses, net        (110)                       (9.287)
       Other income, net                            (1,476)                     (89)
       Income before interest and income taxes      35.386                      26.056


       Interest expense. net                        3,439                       2.263
       Income before income taxes                   31.947                      23,793


       Income tax expense                           12.039                      9,469
       Net income                                   19.908                      14.324
       Net income attributable to noncontrolling    65                          111
       interests
       Net income attributable to Snyder's-Lance.   $         19,843                      $ 14.213
       Inc.


       Basic earnings per share                     $         0.29                        $ 0.21
       Weighted average shares outstanding -        68.992                      67.912
       basic


       Diluted eamings per share                    $         0.28                        $ 0.21
       Weighted average shares outstanding -        69.839                      69,053
       diluted


       Cash dividends declared per share            $         0.16                        $ 0.16

       SNYDER'S-LANCE. INC. AND
       SUBSIDIARIES
       Condensed Consolidated Balance Sheets
       As of March 30. 2013 (Unaudited) and
       December 29.2012



   Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 130 of 172
Snyder's-Lance, Inc. Reports Results for First Quarter 2013; --Reports net revenue of $419 million, an increase
                                            of 6.5% over prior year

       (in thousands, except share data)


                                                     March              Decem
                                                     30,                ber 29,
                                                     2013               2012
       ASSETS
       Current assets:
       Cash and cash equivalents                     $         12,084                      $ 9,276
       Accounts receivable, net of allowances of     150,41                       141,86
       $2,780 and $2,159, respectively               8                            2
       Inventories                                   111,98                       118,25
                                                     3                            6
       Deferred income taxes                         12,091                       11,625
       Assets held for sale                          22,009                       11,038
       Prepaid expenses and other current assets     28,442                       28,676
       Total current assets                          337,02                       320,73
                                                     7                            3


       Noncurrent assets:
       Fixed assets, net of accumulated              337,19                       331,38
       depreciation of $338,895 and $331,053,        0                            5
       respectively
       Goodwill                                      537,70                       540,38
                                                     8                            9
       Other intangible assets, net                  525,94                       531,73
                                                     9                            5
       Other noncurrent assets                       22,970                       22,490
       Total assets                                  $        1,760,8                      $ 1,746,7
                                                              44                             32


       LIABILITIES AND STOCKHOLDERS'
       EQUITY


       Current liabilities:
       Current portion of long-term debt             $        20,161                       $ 20,462
       Accounts payable                              57,453                       54,791
       Accrued compensation                          23,850                       31,037
       Accrued selling and promotional costs         13,684                       16,240
       Income tax payable                            578                          1,263
       Other payables and accrued liabilities        33,742                       30,830
       Total current liabilities                     149,46                       154,62
                                                     8                            3


       Noncurrent liabilities:
       Long-term debt                                520,91                       514,58
                                                     1                            7
       Deferred income taxes                         177,83                       176,03
                                                     3                            7
       Other noncurrent liabilities                  28,119                       29,310



   Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 131 of 172
Snyder's-Lance, Inc. Reports Results for First Quarter 2013; --Reports net revenue of $419 million, an increase
                                            of 6.5% over prior year

       Total liabilities                             876,33                          874,55
                                                     1                               7


       Commitments and contingencies


       Stockholders' equity:
       Common stock, 69,154,657 and 68,863,974       57,627                          57,384
       shares outstanding, respectively
       Preferred stock, no shares outstanding
       Additional paid-in capital                    750,95                          746,15
                                                     6                               5
       Retained earnings                             59,647                          50,847
       Accumulated other comprehensive income        13,547                          15,118
       Total Snyder's-Lance, Inc. stockholders'      881,77                          869,50
       equity                                        7                               4
       Noncontrolling interests                      2,736                           2,671
       Total stockholders' equity                    884,51                          872,17
                                                     3                               5
       Total liabilities and stockholders' equity    $             1,760,8                     $ 1,746,7
                                                                   44                            32

      SNYDER'S-LANCE, INC. AND SUBSIDIARIES
      Condensed Consolidated Statements of Cash
      Flows (Unaudited)
      For the Quarters Ended March 30, 2013 and
      March 31, 2012
      (in thousands)


                                                         Quarter
                                                         Ended
                                                         March               March
                                                         30,                 31,
                                                         2013                2012
      Operating activities:
      Net income                                         $           19,90                     $ 14,324
                                                                     8
      Adjustments to reconcile net income to cash
      from operating activities:
      Depreciation and amortization                      14,778                      12,867
      Stock-based compensation expense                   1,181                       1,008
      Gain on sale of fixed assets, net                  (510)                       (259)
      Gain on sale of route businesses                   (110)                       (9,287)
      Changes in operating assets and liabilities        (7,772)                     1,928
      Net cash provided by operating activities          27,475                      20,581


      Investing activities:
      Purchases of fixed assets                          (18,572                     (13,782
                                                         )                           )
      Purchases of route businesses                      (11,142                     (21,712
                                                         )                           )




   Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 132 of 172
Snyder's-Lance, Inc. Reports Results for First Quarter 2013; --Reports net revenue of $419 million, an increase
                                            of 6.5% over prior year

      Proceeds from sale of fixed assets                1,600                     2,852
      Proceeds from sale of route businesses            4,528                     28,929
      Net cash used in investing activities             (23,586                   (3,713)
                                                        )


      Financing activities:
      Dividends paid to stockholders                    (11,043                   (10,873
                                                        )                         )
      Issuances of common stock                         4,567                     2,282
      Repurchases of common stock                       (703)                     (322)
      Repayments of long-term debt                      (8,652)                   (610)
      Net proceeds/(repayments) from revolving credit   14,935                    (5,899)
      facilities
      Net cash used in financing activities             (896)                     (15,422
                                                                                  )


      Effect of exchange rate changes on cash           (185)                     (138)


      Increase in cash and cash equivalents             2,808                     1,308
      Cash and cash equivalents at beginning of         9,276                     20,841
      period
      Cash and cash equivalents at end of period        $            12,08                  $ 22,149
                                                                     4


      Supplemental information:
      Cash paid/(received) for income taxes, net of     $            10,19                  $ (11,650
      refunds of $30 and $12,283, respectively                       6                         )
      Cash paid for interest                            $            2,700                  $ 1,231

    SNYDER'S-LANCE, INC. AND SUBSIDIARIES
    Reconciliation of Non-GAAP Measures (Unaudited)
    For the Quarters Ended March 30, 2013 and March
    31,2012
    (in thousands, except per share data)


                                                        Net of Tax                 Per Diluted Share
    Quarter Ended March 30, 2013
    Net income attributable to Snyder's-Lance, Inc.     $         19,843           $         0.28


      * No special items in the first quarter of 2013


    Net income attributable to Snyder's-Lance, Inc.,    $         19,843           $         0.28
    excluding special items


    Quarter Ended March 31, 2012
    Net income attributable to Snyder's-Lance, Inc.     $         14,213           $         0.21




   Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 133 of 172
  Snyder's-Lance, Inc. Reports Results for First Quarter 2013; --Reports net revenue of $419 million, an increase
                                              of 6.5% over prior year

          Merger Related Items                             1,225                     0.02
          Corsicana asset transfer expenses                899                       0.01
          Gain on the sale of route businesses             (4,942)                   (0.07)


        Net income attributable to Snyder's-Lance, Inc.,   $         11,395          $        0.17
        excluding special items

SOURCE Snyder's-Lance, Inc.


CONTACT: Mark Carter, VP and Investor Relations Officer (704) 557-8386; or Joe Calabrese, Financial Relations
Board (212) 827-3772


Load-Date: May 8, 2013


  Lnd of l}"rUfllt'nt




       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 134 of 172
      US: Snyder's-Lance Q1 profit up, reaffirms guidance; Financial report
                                                     just-food.com
                                                     May 7, 2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 AROO Limited

Length: 1181 words

Body


Byline: Michelle Russell

US snack manufacturer Snyder's-Lance has booked an increase in first-quarter earnings and reiterated its full-year
outlook.

In the three months ended 30 March, net profit amounted to US$19.8m, a 39.4% increase on the prior year period.
Income before interest and taxes amounted to $35.4m, up from $26.1 m.

Sales in the period reached $419m, an increase of 6.5% over last year.

CEO Carl E. Lee said the company will increase its marketing and advertising investment from the second quarter
in a bid to drive sales.

"Consistent with our strategic plan, advertising efforts will focus on our core brands while our marketing efforts will
support our broader portfolio. The majority of this activity will occur during the second and third quarters of 2013,
leading to additional revenue growth in the back half of the year," he said.

The company maintained its full-year estimates of net sales up 10%to 12% and earnings per diluted share to
increase between 22% and 32%.

Press release follows:

Snyder's-Lance, Inc. Reports Results for First Quarter 2013 --Reports net revenue of $419 million, an increase of
6.5% over prior year

--Reports EPS of $0.28, a 65% increase over prior year excluding special items

--Declares quarterly dividend of $0.16 per share of common stock CHARLOTTE, N.C., May 7, 2013 IPRNewswirel-
- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today reported results for its first quarter of 2013.Net revenue for the
first quarter ended March 30, 2013 was $419 million, an increase of 6.5% compared to prior year net revenue of
$393 million. Net income was $19.8 million for the first quarter of 2013, or $0.28 per diluted share, compared to net
income of $14.2 million for the first quarter of 2012 or $0.21 per diluted share. There were no special items in the
first quarter of 2013. Net income excluding special items in the first quarter of 2012 was $11.4 million, or $0.17 per
diluted share. Special items for the first quarter of 2012 included after-tax gains of $4.9 million on the sale of routes
as well as after-tax expenses of $2.1 million for merger related items.

(Logo: http://photos.prnewswire.com/prnh/20110411/CL80943LOGO )

Comments from Management



       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 135 of 172
                        US: Snyder's-Lance 01 profit up, reaffirms guidance; Financial report

"We are pleased with our overall performance in the first quarter of 2013, and are proud of the progress we've
made toward making Snyder's-Lance a premium, differentiated leader in snack foods," commentedCarl E. Lee, Jr,
President and Chief Executive Officer. "The first quarter was focused on getting Pretzel Crisps&reg; off to a great
start, expanding our margins and improving our retail execution. Sales growth continues to be driven by our core
brands which together were up23% for the quarter excluding the impact of last year's independent business owner
(IBO) distributor conversion. Core brand sales growthexcluding acquisitions and the IBO impact was 6.3%. Branded
sales growth continues to be a top priority, and we gained market share in all four of our core brands (Snyder's of
Hanover&reg; pretzels, Lance&reg; sandwich crackers, Cape Cod&reg; kettle chips and Pretzel Crisps&reg;). With
our team's focus, operating margins expanded to 8.1 % in the first quarter, helped by improved manufacturing
efficiencies, retail price improvements on certain products and more efficient promotional spending. Our recent
acquisition of the fast growing Snack Factory&reg; Pretzel Crisps&reg; brand is proving to be a real positive for
Snyder's-Lance. Our team has done a great job of supporting this exciting new core brand that raises the bar for
innovation and productquality. This product line has strengthened our branded portfolio, helping us to drive
increased branded revenue in the first quarter and positively impacting profits."

Mr. Lee continued, "Starting in the second quarter, we'll increaseour investment in marketing and advertising to
drive sales. Consistent with our strategic plan, advertising efforts will focus on our core brands while our marketing
efforts will support our broader portfolio. The majority of this activity will occur during the second and third quarters
of 2013, leading to additional revenue growth in the back half of the year. We believe our strategic plan is solid, and
itguides our decisions and focus every day. I'm very excited about the future, and want to thank everyone at
Snyder's-Lance for their continued commitment and dedication to our success."

Dividend Declared

The Company also announced the declaration of a quarterly cash dividend of $0.16 per share on the Company's
common stock. The dividendis payable on May 30, 2013 to stockholders of record at the close ofbusiness on May
22,2013.

2013 Estimates

The Company has maintained its estimates for the full year 2013. The Company estimates that its net revenue for
the full year 2013 will be up 10% to 12% and earnings per diluted share will increase between 22% and 32%,
excluding special items, compared to 2012. Capital expenditures for 2013 are projected to be between $78 and $83
million.

Conference Call

Snyder's-Lance, Inc. has scheduled a conference call and presentation with investors at 9:00 am eastern time on
Tuesday, May 7, 2013 todiscuss financial results. To participate in the conference call, the dial-in number is (866)
814-7293 for U.S. callers or (702) 696-4943for international callers. A continuous telephone replay of the call will be
available between 1:00 pm on May 7 and midnight on May 14. The replay telephone number is (855) 859-2056 for
U.S. callers or (404) 537-3406 for international callers. The replay access code is 44012629. Investors may also
access a web-based replay of the conference call atwww.snyderslance.com.

The conference call and accompanying slide presentation will be webcast live through the Investor Relations
section of the Company's website, www.snyderslance.com. In addition, the slide presentation will be available to
download and print approximately 30 minutes before the webcast at      www.snyderslance.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufacturesand markets snack foods throughout the United
Statesand internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers, potato
chips, cookies, tortilla chips, restaurant stylecrackers, nuts and other snacks. Snyder's-Lance has manufacturing
facilities in North Carolina,Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio and
Ontario, Canada. Products are sold under theSnyder's of Hanover&reg;, Lance&reg;, Cape Cod&reg;, Pretzel


      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 136 of 172
                      US: Snyder's-Lance 01 profit up, reaffirms guidance; Financial report

Crisps&reg;, Krunchers!&reg;, Tom's&reg;, Archway&reg;, Jays&reg;, Stella D'oro&reg;, Eatsmart&reg;, O-Ke-
Doke&reg;, Grande&reg; and Padrinos&reg; brand names along with a number of private label and third party
brands. Products are distributed nationally through groceryand mass merchandisers, convenience stores, club
stores, food service outlets and other channels. LNCE-E

Original source: Snyder's Lance

This article was originally published on just-food.com on 7 May 2013. For authoritative and timely food business
information visit http://www.just-food.com.


Load-Date: May 25,2013


  Eml of Docmncllt




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 137 of 172
                       Snyder's-Lance reports rise in profit, revenue in 1Q
                                                     Charlotte Business Journal
                                                         May 7, 2013 Tuesday


Copyright 2013 American City Business Journal, Inc. All Rights Reserved




 BusiNESSJOURNAL
Length: 279 words
Byline: Jen Wilson

Body


Snyder's-Lance Inc. reports net income of $19.8 million, or 28 cents per diluted share, for the first quarter, up from
$14.2 million, or 21 cents per share, in the corresponding period of 2012.

Revenue for the Charlotte-based snack-food maker climbed to $418.6 million in the latest quarter from $392.8
million a year earlier, an increase of about 6.5 percent.

"We are pleased with our overall performance in the first quarter of 2013, and are proud of the progress we've
made toward making Snyder's-Lance a premium, differentiated leader in snack foods," Carl Lee Jr., president and
CEO, says in the company's earnings release.

"The first quarter was focused on getting Pretzel Crisps off to a great start, expanding our margins and improving
our retail execution," Lee notes, adding that Snyder's-Lance will increase its investment in marketing and
advertising.

Lee took over as CEO of Snyder's-Lance (NASDAQ:LNCE) last week, following the retirement of David Singer at
the company's annual meeting.

Snyder's-Lance products are sold under brand names that include Snyder's of Hanover, Lance, Cape Cod, Tom's,
Archway and Pretzel Crisps, as well as private-label and third-party brands.

The company has more than 1,000 employees in Charlotte and operates manufacturing facilities in North Carolina,
Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio and Ontario. Earlier this year,
Snyder's-Lance said it will invest $75 million for improvements at its South Boulevard production facility.

Did you find this article useful? Why not subscribe to Charlotte Business Journal for more articles and leads? Visit
bizjournals.com/subscribe or call 1-866-853-3661.


Load-Date: May 7, 2013




       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 138 of 172
   Nauset Light Preservation Society Announces Painting of Historic Nauset
            Lighthouse in Partnership with Cape Cod Potato Chips
                                                           PR Newswire
                                             May 7,2013 Tuesday 12:33 PM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 849 words
Dateline: EASTHAM, Mass., May 7,2013

Body


The Nauset Light Preservation Society (NLPS), an all-volunteer organization, is pleased to announce that work has
begun to repaint the historic Nauset Lighthouse. Cape Cod Potato Chips, which operates a manufacturing plant in
Hyannis and is part of the Snyder's-Lance family of snack brands, is sponsoring the restoration project.

(Photo:http://photos.prnewswire .com/prn h/20 130507/DC09087)

The scope of the project includes cleaning the tower and removing rust, caulking around the lantern room windows,
and painting the exterior of the tower with the black, red and white of the existing color scheme. Work is scheduled
for completion by the end of May - just in time for the start of the busy summer season when more than 6,000
people visit the iconic lighthouse.

"We are grateful that Cape Cod Potato Chips and Snyder's-Lance is sponsoring the painting of the Nauset
Lighthouse," said David Gray, President, Nauset Light Preservation Society. "The generous donations of individuals
and businesses that operate within our community allow us to maintain Eastham's most famous historic structure."

The International Chimney Corporation, the same company hired to move the Nauset Light in 1996, has been
contracted to perform the repainting project. The company has extensive experience painting lighthouses, having
recently painted ten lighthouses along the East Coast, the Great Lakes, and California. The International Chimney
Corporation was hired previously to paint the Nauset Light and has intimate knowledge of the unique structure and
the environment in which it lives.

Cape Cod Potato Chips has been a supporter of the Nauset Light for many years, with the iconic landmark featured
on every bag of the kettle-cooked chips.

"The Nauset Lighthouse is part of the fabric of the Cape Cod community, and it means a lot to us and our
employees that we're able to help preserve this piece of our heritage," said Jeff Newell, Senior Process Specialist,
Cape Cod Potato Chips. "In addition to providing funding, we're also planning to work with the NLPS to coordinate
volunteer opportunities so that we can remain involved in ongoing lighthouse maintenance projects."

Cape Cod Potato Chips has called Hyannis home for more than 30 years. Under the Snyder's-Lance umbrella,
Cape Cod Potato Chips supports a number of local community organizations including Children's Cove, JDRF New
England Chapter, Cape Cod Child Development and Cape Cod Toys for Tots.

The Nauset Light, with its distinctive black, red and white coloring, is operated and maintained by the NLPS. The
Nauset Light is open for tours on Sundays in May through October, and also on Wednesdays during July and
August. The NLPS, a non-profit organization, also pays for all exhibits and educational materials developed as part
of its effort to interpret the lighthouse to the public.




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 139 of 172
  Nauset Light Preservation Society Announces Painting of Historic Nauset Lighthouse in Partnership with Cape
                                             Cod Potato Chips

About the Nauset Light Preservation Society
The non-profit Nauset Light Preservation Society (NLPS), an all-volunteer organization, was formed in 1993. A
group of Eastham residents became concerned when the Coast Guard announced it had no plans to save
Eastham's most famous historic structure from the ravages of the Atlantic Ocean. It was through the efforts of the
NLPS that the Nauset Light was successfully moved to a new site in November 1996. During the relighting
ceremony in May 1997, the Coast Guard transferred ownership of the lighthouse to the National Park Service. For
more information visithttp://www.nausetlight.org.

About Cape Cod Potato Chips
For 30 years the legendary crunch ofCape Cod® Potato Chipshas made them a favorite on the Cape and across
the U.S. Their distinctive crunch, flavor and freshness are a welcome discovery for those looking for an
extraordinary snack. Cape Cod® Potato Chips are made with all-natural ingredients and are cooked in 100%
canola oil with no trans fat or preservatives. Our process of cooking in only small kettle batches may take a little
longer, but it offers a more satisfying and fulfilling snack experience. Cape Cod® Potato Chips are available at
major U.S. retailers. Visithttp://www.CapeCodChips.comorFacebook.com/CapeCodChipsto locate a retailer or to
order online.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., (Nasdaq-GS: LNCE) headquartered in Charlotte, NC, manufactures and markets snack foods
throughout the United States and internationally. The Company's products include pretzels, sandwich crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio, and Ontario, Canada. Products are sold under the Snyder's of Hanover, Lance, Krunchers!, Cape Cod,
EatSmart Naturals, Pretzel Crisps, Jays, Grande, Tom's, Archway, O-Ke-Doke, and Stella D'oro brand names
along with a number of private label and third party brands. Products are distributed widely through grocery and
mass merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-G

SOURCE Nauset Light Preservation Society


Load-Date: May 8, 2013




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 140 of 172
   Nauset Light Preservation Society Announces Painting of Historic Nauset
           Lighthouse in Partnership with Cape Cod Potato Chips.
                                                        Benzinga.com
                                                        May 7,2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 Accretive Capital LLC dba Benzinga.com

Length: 862 words

Body


Byline: Newswire

EASTHAM, Mass., May 7, 2013 IPRNewswire-USNewswirel -- The Nauset Light Preservation Society (NLPS), an
all-volunteer organization, is pleased to announce that work has begun to repaint the historic Nauset Lighthouse.
Cape Cod Potato Chips, which operates a manufacturing plant in Hyannis and is part of the Snyder's-Lance family
of snack brands, is sponsoring the restoration project.

(Photo: http://photos.prnewswire.com/prnh/20130507IDC09087)

The scope of the project includes cleaning the tower and removing rust, caulking around the lantern room windows,
and painting the exterior of the tower with the black, red and white of the existing colorscheme. Work is scheduled
for completion by the end of May -- just in time for the start of the busy summer season when more than 6,000
people visit the iconic lighthouse.

"We are grateful that Cape Cod Potato Chips and Snyder's-Lance is sponsoring the painting of the Nauset
Lighthouse," said David Gray, President, Nauset Light Preservation Society. "The generous donations of individuals
and businesses that operate within our community allowus to maintain Eastham's most famous historic structure."

The International Chimney Corporation, the same company hired to move the Nauset Light in 1996, has been
contracted to perform the repainting project. The company has extensive experience painting lighthouses, having
recently painted ten lighthouses along the East Coast, the Great Lakes, and California. The International Chimney
Corporationwas hired previously to paint the Nauset Light and has intimate knowledge of the unique structure and
the environment in which it lives.

Cape Cod Potato Chips has been a supporter of the Nauset Light formany years, with the iconic landmark featured
on every bag of the kettle-cooked chips.

"The Nauset Lighthouse is part of the fabric of the Cape Cod community, and it means a lot to us and our
employees that we're able to help preserve this piece of our heritage," said Jeff Newell, Senior Process Specialist,
Cape Cod Potato Chips. "In addition to providing funding, we're also planning to work with the NLPS to coordinate
volunteer opportunities so that we can remain involved in ongoing lighthouse maintenance projects."

Cape Cod Potato Chips has called Hyannis home for more than 30 years. Under the Snyder's-Lance umbrella,
Cape Cod Potato Chips supportsa number of local community organizations including Children's Cove,JDRF New
England Chapter, Cape Cod Child Development and Cape Cod Toys for Tots.




       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 141 of 172
  Nauset Light Preservation Society Announces Painting of Historic Nauset Lighthouse in Partnership with Cape
                                             Cod Potato Chips.

The Nauset Light, with its distinctive black, red and white coloring, is operated and maintained by the NLPS. The
Nauset Light is open for tours on Sundays in May through October, and also on Wednesdays during July and
August. The NLPS, a non-profit organization, also paysfor all exhibits and educational materials developed as part
of its effort to interpret the lighthouse to the public.

About the Nauset Light Preservation Society

The non-profit Nauset Light Preservation Society (NLPS), an all-volunteer organization, was formed in 1993. A
group of Eastham residents became concerned when the Coast Guard announced it had no plans to save
Eastham's most famous historic structure from the ravages of theAtiantic Ocean. It was through the efforts of the
NLPS that the Nauset Light was successfully moved to a new site in November 1996. During the relighting
ceremony in May 1997, the Coast Guard transferred ownership of the lighthouse to the National Park Service. For
more information visit www.nausetlight.org.

About Cape Cod Potato Chips

For 30 years the legendary crunch ofCape Cod(R) Potato Chips has made them a favorite on the Cape and across
the U.S. Their distinctivecrunch, flavor and freshness are a welcome discovery for those looking for an
extraordinary snack. Cape Cod(R) Potato Chips are made with all-natural ingredients and are cooked in 100%
canola oil with no trans fat or preservatives. Our process of cooking in only small kettle batches may take a little
longer, but it offers a more satisfying and fulfilling snack experience. Cape Cod(R) Potato Chips are availableat
major U.S. retailers. Visit http://www.CapeCodChips.comorFacebook.com/CapeCodChips to locate a retailer or to
order online.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., (Nasdaq-GS: LNCE) headquartered in Charlotte, NC, manufactures and markets snack foods
throughout the United States and internationally. The Company's products include pretzels, sandwich crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio, and Ontario, Canada. Products are sold under the Snyder's of Hanover, Lance, Krunchers!, Cape Cod,
EatSmart Naturals, Pretzel Crisps, Jays, Grande, Tom's, Archway, O-Ke-Doke, and Stella D'oro brand names
along with a number of private label and third party brands. Products are distributed widely through grocery and
mass merchandisers, convenience stores, club stores, food service outlets and other channels.LNCE-G

SOURCE Nauset Light Preservation Society

[Graphic omitted]


Load·Date: May 8, 2013




     Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 142 of 172
              Snyder.s-Lance Q1 Profit Up, Beats Estimates - Quick Facts
                                              RTT News (United States)
                                                May 7, 2013 Tuesday


Copyright 2013 RTT News All Rights Reserved

Length: 248 words

Body


(RTTNews) - Snyder's-Lance, Inc. (LNCE), a manufacturer and marketer of snack foods, Tuesday reported an
increase in its earnings for the first quarter, above analysts' estimate, and said the acquisition of Snack Factory
Pretzel Crisps brand is proving positive for the firm.

For the three-month period, the company reported net income of $19.8 million or $0.28 per share for the quarter,
compared with $14.2 million or $0.21 per share during the comparable period last year.

On average, seven analysts polled by Thomson Reuters expected earnings per share of $0.25 for the quarter.
Analysts' estimates typically exclude one-time items.

Net revenue for the quarter increased 6.5 percent to $419 million from he prior year's figure of $393 million. The
Street expected the firm to report revenues of $431.8 million for the first quarter.

Furthermore, the company declared a quarterly cash dividend of $0.16 per share on the company's common stock,
payable on May 30, 2013 to stockholders of record on May 22, 2013.

The company said it has maintained its guidance for the full year 2013. The Company estimates that its net revenue
for the full year 2013 will be up 10 percent to 12 percent and earnings per diluted share will increase between 22
percent and 32 percent, excluding special items, compared to 2012. Capital expenditures for 2013 are projected to
be between $78 and $83 million.

For comments and feedback: contact editorial@rttnews.com

Copyright(c) 2013 RTTNews.com. All Rights Reserved


Load-Date: May 7, 2013




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 143 of 172
          Snyder's-Lance, Inc. Announces Results from Annual Meeting of
                                   Stockholders
                                                           PR Newswire
                                               May 3, 2013 Friday 11 :55 AM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 375 words
Dateline: CHARLOTTE, N.C., May 3,2013

Body


Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today announced the results from its Annual Meeting of Stockholders
held on May 3, 2013. The stockholders approved each of the proposals voted on at the meeting.

(Logo:http://photos.prnewswire.com/prnh/2011 0411/CLB0943LOGO)

Election of Directors
The following nominees were elected to the Snyder's-Lance, Inc. Board of Directors to serve until the Annual
Meeting of Stockholders in 2016:

John E. Denton Dan C. Swander Michael A. Warehime

The Board of Directors is currently comprised of eleven members, each of whom serves a three-year term.

Ratification of Selection of KPMG LLP as Independent Public Accountants
The stockholders ratified the selection of KPMG LLP as the independent registered public accounting firm for fiscal
year 2013.

Advisory Vote on Executive Compensation
The stockholders approved the advisory resolution approving the compensation paid to Snyder's-Lance, Inc. named
executive officers.

Increase the Number of Authorized Shares of Common Stock
The stockholders approved the amendment of the Restated Articles of Incorporation to increase the number of
authorized shares of common stock from 75,000,000 shares to 110,000,000 shares.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel
Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart®, O-Ke-Doke®, Grande® and
Padrinos® brand names along with a number of private label and third party brands. Products are distributed
nationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-G

SOURCE Snyder's-Lance, Inc.


      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 144 of 172
                 Snyder's-Lance, Inc. Announces Results from Annual Meeting of Stockholders



CONTACT: Mark Carter, VP and Investor Relations Officer (704) 557-8386, or Joe Calabrese, Financial Relations
Board (212) 827-3772


Load-Date: May 4, 2013




     Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 145 of 172
          Snyder's-Lance, Inc. Announces Results from Annual Meeting of
                           Stockholders; Financial report
                                                        Benzinga.com
                                                        May 3, 2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 Accretive Capital LLC dba Benzinga.com

Length: 370 words

Body


Byline: Newswire

CHARLOTTE, N.C., May 3, 2013 IPRNewswirel -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today announced the
results from its Annual Meetingof Stockholders held on May 3, 2013. The stockholders approved each of the
proposals voted on at the meeting.

(Logo: http://photos.prnewswire.com/prnh/20110411/CL80943LOGO )

Election of Directors

The following nominees were elected to the Snyder's-Lance, Inc. Board of Directors to serve until the Annual
Meeting of Stockholders in2016:

* John E. Denton

* Dan C. Swander

* Michael A. Warehime

The Board of Directors is currently comprised of eleven members, each of whom serves a three-year term.

Ratification of Selection of KPMG LLP as Independent Public Accountants

The stockholders ratified the selection of KPMG LLP as the independent registered public accounting firm for fiscal
year 2013.

Advisory Vote on Executive Compensation

The stockholders approved the advisory resolution approving the compensation paid to Snyder's-Lance, Inc. named
executive officers.

Increase the Number of Authorized Shares of Common Stock

The stockholders approved the amendment of the Restated Articles of Incorporation to increase the number of
authorized shares of commonstock from 75,000,000 shares to 110,000,000 shares.

About Snyder's-Lance, Inc.




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 146 of 172
            Snyder's-Lance, Inc. Announces Results from Annual Meeting of Stockholders; Financial report

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufacturesand markets snack foods throughout the United
States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers, potato
chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has manufacturing
facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio and
Ontario, Canada. Products aresold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Pretzel Crisps(R),
Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R), Eatsmart(R), O-Ke-Doke(R), Grande(R) and
Padrinos(R) brand names along with a number of private label and third party brands. Products are distributed
nationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-G

SOURCE Snyder's-Lance, Inc.

[Graphic omitted]


Load-Date: May 4, 2013


  End or DOt'lWH'Ht




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 147 of 172
 Dairy-Deli-Bakery 2013 is set to deliver: innovation and presentation will be
                     front and center at IDDBA.(IDDBA)
                                              Grocery Headquarters
                                                   May 1,2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 Winsight LLC

Section: Pg. 65; Vol. 79; No.5; ISSN: 1094-1088
Length: 4047 words
Byline: Zimnoch, Molly

Body


OFFICIALS AT THE INTERNATIONAL-DAIRY-DEU-BAKERY ASSOCIATION PROMISE an expo that is "bigger,
better and more relevant than ever." More than 1,650 booths packed with the food, service and ideas that fuel these
industries will be taking over the Orange County Convention Center in Orlando, Fla. from June 2-4. Here is a taste
of this year's show.

Traditional Baking

BOOTH #1363

www.traditionalbaking.com

Traditional Baking has been making quality cookies packaged for wholesale, bulk and food service programs, retail
and in-store bakeries for more than 25 years. "We measure our success one bite at a time and are committed to the
highest standards of quality," say company officials. "We maintain an SQF certification that is recognized globally
for food quality and safety." The company produces more than 40 varieties of cookies, including specialty seasonal
cookies.

Hain Pure Protein

BOOTH #1372

www.plainvilkfarms.com

www.freebirdchicken.com

In a time when consumers want awareness of where their food comes from, Hain Pure Protein aims to offer
credibility in its Farm-to-Table line of deli products. Company officials say that as a leader in growing natural,
antibiotic-free (ABF), vegetarian fed, humanely raised poultry produced under the FreeBird Chicken and Plainville
Farms Turkey brands, Hain is a one-stop source for major retailers, specialty and natural food stores and
foodservice operators nationwide seeking ABF poultry products for Deli and Prepared Foods.

Donatos Pizza

BOOTH #1509



       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 148 of 172
  Dairy-Deli-Bakery 2013 is set to deliver: innovation and presentation will be front and center at IDDBA.(IDDBA)

www.janesdoughfoods.com

Retailers can upgrade their pizza selection with Fresh Bake by Donatos and Sonoma Flatbreads by Donatos Pizza
lines. Fresh Bake features a complete line of restaurant-quality take arid bake pizzas, breadsticks and dough shells.
Available for both the freezer and the deli case, Sonoma Flatbreads offer premium, contemporary toppings with no
artificial ingredients, colors or preservatives on a multi-grain or gluten-free crust.

Bagcraft Papercon

BOOTH #1703

www.bagcraft.com

Bagcraft Papercon's DublView bags feature expanded window visibility created to draw consumers to bakery
products and drive impulse sales. Company officials say that an artisan paper package design promotes a fresh,
homemade appearance and offers "right size" options. They add that Bagcraft products help retailers reduce
excess packaging waste and cost while a large printable paper surface provides space for branding options and
paperboard-loading trays provide added package support for demanding applications.

Enjay Converters

BOOTH #1717

www.enjay.com

Enjay Converters is a manufacturer of unique bakery and deli packaging concepts. They operate an ASI-certified
production facility where they produce cake circles, bakery/cupcake/pastry boxes, cupcake liners, stands and more.
Company officials promise retailers, "a full line ideal for a variety of supermarket and processor applications."

Turkey Hill

BOOTH #1743

www.turkeyhill.com

Turkey    Hill Dairy's definition of all natural is simple--no big words, no long lists. Only pure ingredients like milk.
cream.    sugar and natural flavors go into Turkey Hill Dairy's All Natural Ice Cream, say company officials. Their all-
natural   flavors include Cherry Vanilla. Chocolate, Vanilla Bean, Coffee. Mint Chocolate Chip, Salted Caramel.
Vanilla   Bean & Chocolate, as well as seasonal Limited Batches.

Sanders Candy

BOOTH #1772

www.sanderscandy.com

The "Bumps. Cake" was created in 1913 by Sanders and has become a birthday cake tradition for generations of
families in the Midwest, say company officials. The angel food cake is topped with ribbons of buttercream. then
coated in fudge, leading customers to name it the "Bumpy Cake" based on its ridged appearance. Officials add that
national retail chains are seeing success with this classic yet unique cake thanks to its strong customer base.

TNT Crust

BOOTH #1965

www.tntcrust.com




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 149 of 172
  Dairy-Deli-Bakery 2013 is set to deliver: innovation and presentation will be front and center at IDDBA.(IDDBA)

TNT Crust, part of the Tyson Foods family, operates two bakeries in Green Bay, Wis. producing par-baked and self-
rising crusts. The par-baked crusts are pre-made for quick use, "just thaw the crusts as you need them and get a
tender crust every time," say company officials. The self-rising crusts require no proof time. Officials say that after
thawing slightly, add toppings and the oven activates the yeast as the pizza bakes to a golden brown.

La Panzanella Artisanal Food Co.

BOOTH #2118

www.lapanzanella.com

La Panzanella Artisanal Food is featuring Croccantini and Mini Croccantini Artisan Crackers. Available in an array
of flavors including Original, Rosemary, Multigrain, Sesame and Black Pepper, the crackers are all-natural, crisp
and light, say company officials. La Panzanella is also introducing its all-natural line of Dolcetini Artisan Cookies
available in Meyer Lemon, Snickerdoodle, Key Lime and Chocolate Chip.

RATIONAL USA

BOOTH #2123

www.rational-online.us

With sales of 550,000 units worldwide, RATIONAL USA is a leading supplier of combi-steamers. The company's
new SelfCookingCenter whitefficiency allows retailers to fry, roast, grill, broil, steam, bake and more in a single self-
cleaning piece of equipment. Retailers can easily prepare a variety of foods using the seven touch-of-a-button
cooking modes or have complete control over all cooking parameters with the manual mode, say company officials.

Dietz and Watson

BOOTH #2141

www.dietzandwatson.com

Since 1939, Dietz & Watson meat delicacies have been prepared from family recipes that dictate minimal
processing. Company officials say they use high-quality hand trimmed lean beef, ham, turkey breast and chicken
breast, as do their many varieties of gounnet franks and sausages. These higher standards also call for all-natural
spices and seasonings gathered from around the world without any fillers, extenders, artificial colors and never any
MSG.

Finlandia Cheese

BOOTH #2325

www.fintandiacheese.com

Finlandia Cheese continues to offer a full line of deli-ready cheeses all crafted with the passion, purity and premium
full flavor consumers have come to expect from the Finlandia brand, say company officials. They add that with 12
service deli varieties and 10 pre-sliced self-service varieties, each cheese has been made to the quality standards
established by generations of Finlandia master cheesemakers. Finlandia's 'Total Deli Cheese Solution' is designed
to be turnkey for its retailers.

Grecian Delight

BOOTH #2349

www.greciandelight.com




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 150 of 172
  Dairy-Deli-Bakery 2013 is set to deliver: innovation and presentation will be front and center at IDDBA.(IDDBA)

Grecian Ddight presents a new line of authentic, flavorful Pre-Sliced Focaccia Flatbreads, under its One Republic
brand. The new line, which contains no trans fat and no cholesterol, is easy to use and quick and easy to prepare,
say company officials. They add that they can be toasted for a unique sandwich experience or used in salads for
appetizers. One Republic Pre-Sliced Focaccia Flatbreads are packed 12 per case ready for shipment, and are
available in four flavors: Italian Herb, Kalamata Olive, Roasted Garlic and Multigrain.

Cedar's Mediterranean Foods

BOOTH #2358

www.cedarsfoods.com

Cedar's Mediterranean Foods introduces new T.G.I. Friday's Dips. Each flavor is trans fat-free and Greek yogurt
based. Infused with favorite T.G.I. Friday's menu items, these dips create bold flavors and offer the convenience of
enjoying T.C.I. Friday's flavor profiles at home while dipping into a healthy alternative, say company officials.

McNairn Packaging

BOOTH #2502

www.mcnairnpackaging.com

McNaim Packaging manufactures a broad range of disposable food packaging products serving the needs of
convenience stores, supermarkets, bakeries and food processing companies in the U.S. and Canada. The
company is a North American producer of Bread Bags with a broad range of custom capabilities. Its ENFOLD bags
are designed to help retailers showcase breads and promote a brand with full panorama window design. Up to six-
color printing in line is available, as well as full print coverage and perforated and non-perforated paper, coupons
and peel and stick labels.

Tillamook County Creamery Assoc.

BOOTH #2751

www.aillamook.com

Tillamook, a farmer-owned cooperative, released a Vintage White Sharp Cheddar Cheese line extension earlier this
year. Naturally aged for nine months, Tillamook Vintage White Sharp is made with animal rennet and is a rich, full-
flavored cheese. It can be used as an ingredient to add sharp flavor notes to any recipe and pairs well with
crackers, meats, smoked fish, nuts and wine, say company officials. The product is available for national distribution
and comes in a variety of sizes with a suggested retail of $3.99-$6.99 depending on cut.

Stefano Foods

BOOTH #2754

www.stefanofoods.com

Stefano Foods three new BIG DOGs are made to be an easy to heat and eat lunch or dinner alternative. The three
Beef Hot Dog, Smoked Sausage and Kielbasa varieties are 4:1's wrapped in soft roll dough for handheld
convenience. Company officials say after two minutes in the microwave BIG DOGs are ready to go. Stefano's will
also rollout a Premium Pizza Dough, formulated with "00" flour" and Applewood Bacon Rolls.

DecoPac

BOOTH #2921

www.decopac.com


     Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 151 of 172
  Dairy-Deli-Bakery 2013 is set to deliver: innovation and presentation will be front and center at IDDBA.(IDDBA)

DecoPac, an edible cake decoration supplier, offers a variety of edible products for any occasion, say company
officials. In 2013, DecoPac introduced its first Edible DecoSet for many top licensed characters. Crafted from sugar,
the new licensed Sugar Dec-On DecoSets are for bakeries that want an edible option for celebration cakes, officials
add. The sets consist of one large Dec-On and six small accessory Dec-Ons.

Automation for Food and More

BOOTH #2937

www.instore-haking.cam

The Ovomatic, a self-contained in-store bakery vending system delivers fresh baked bread, pastry, pizza and much
more at the push of a button, say company officials. With this convenient technology, Automation for Food and
More can provide added values such as fresh baked bakery products, a hygienic one-hand operation, first-in, first-
out product flow, auto output and reduced waste. The company is also introducing a unique self-service bread
slicer.

Legendary Baking

BOOTH #2945

www.legendarybaking.com

Legendary Baking provides retailers across the U.S. with baked desserts featuring rolled crusts, top quality
individually quick frozen fruit and decadent creams, say company officials. They add that with an extensive roster of
products including pies, galettes, dessert bars, brownies, specialty cakes, cream desserts, cobblers, cookies, crusts
and fillings, Legendary Baking has won more than 400 Blue Ribbons at the APC National Pie Championships since
1997.

George E. DeLalio Co.

BOOTH #3315

www.delallo.com

For more than 60 years, the George E. DeLalio Co. has offered retailers gourmet convenience with the Olive Bar.
To extend this fresh, grab-and-go appeal for the consumer, DeLalio has created Ready Pack Olives and Antipasti.
This collection features top-selling Olive Bar items packaged in crisp, clear containers and individual UPC codes for
cross-merchandizing with other deli items. Each variety includes a QR code, directing consumers to recipes and
pairing ideas. Along with its line-up of olives and antipasti, DeLallo will include gourmet complements such as
tapenade, specialty mustard and toasty crisps.

American Roland Food Corp.

BOOTH #3349

www.rolandfood.com

American Roland Food Corp.'s Petite Sweet Peppers are lightly marinated piquant peppers with a tangy, mildly
sweet flavor. Company officials say their small size and bowl shape make them perfect for stuffing with cheeses
and meats or simply added to an antipasto spread. They are available in foodservice sizes in whole red, yellow, tri-
color and diced red varieties.

Clear Lam Packaging

BOOTH #3511



     Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 152 of 172
  Dairy-Deli-Bakery 2013 is set to deliver: innovation and presentation will be front and center at IDDBA.(IDDBA)

www.c1earlamcont

Clear Lam Packaging is a manufacturer of flexible and rigid packaging materials for food, electronics and personal
healthcare products. Show attendees can learn how Clear Lams new Peel and ReSeal lidding technology and
PrimaPak packaging improve efficiencies. Company officials say the Peel and ReSeal lidding film eliminates rigid
preformed lids and shrink bands, reduces package weight and lowers shipping and warehousing costs. The new
PrimaPak is produced from flexible film on vertical form-fill-seal equipment. It can replace injection/blow-molded
containers, metal/composite cans and glass jars used for retail and food service products.

Flagship Food Group

BOOTH #3525

www.flagshipfoodgroup.com

Flagship Food Group is a food product manufacturer offering co-packing, and private label manufacturing, package
design and cold chain logistics serviees. Company officials say Flagship is a diversified, 360-degree company with
focuses on food service, retail, logistics and packaging. Its lineup includes brands such as Filet of Chicken, SuMing,
Oh Boy!, TJ Farms, 'Us Premium, Chris' & Pitt's BBQ Sauce and 505 Southwestern.

Anchor Packaging

BOOTH #3801

www.anchorpackaging.com

Anchor Packaging's new Tear-Away Lid on its Hinged Culinary Classics containers are a great addition to any
warming unit or chilled display, say company officials. The sturdy package features clear anti-fog, vented lids that
release steam pressure, even when stacked, keeping lids in place and maintaining food textures. Culinary Classics
provide table-ready presentation with consumer-convenient convertible lids that fit neatly under the base and out of
the way, add officials.

Kettle Cuisine

BOOTH #3811

www.kettlecuisine.com

By using only real food ingredients and traditional artisan cooking techniques, Kettle Cuisine officials say they can
help retailers build successful hot and refrigerated soup programs. With 60 varieties, Kettle Cuisine can help
retailers satisfy shoppers' flavor, lifestyle and nutrition demands. Officials say that retailers looking to discover more
about creating and growing fresh soup programs and its extensive category management support services should
visit the Kettle Cuisine at IDDBA.

Perdue Foods Deli

BOOTH #4001

www.perdueretailtrade.com

Perdue Rotisserie Boneless Roasts are a great addition to the deli, satisfying shoppers' demand for boneless,
skinless all white meat chicken, company officials say. They add it is as easy and convenient as a standard
rotisserie chicken with 73% more breast meat. Offering better-for-you products from brands like Harvestland,
Coleman Natural and Perdue, Perdue Retail Deli is a single source for everything poultry from vegetarian fed and
process verified to antibiotic free and organic.

Bake'n Joy


      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 153 of 172
  Dairy-Deli-Bakery 2013 is set to deliver: innovation and presentation will be front and center at IDDBA.(IDDBA)

BOOTH #4010

www.bakenjoy.com

Bake'n Joy's new 4.2S-ounce Pan Free Muffins are perfect for any in-store bakery looking to increase muffin sales,
say company officials, adding that with consumers looking for smaller portions and a good value, these little muffins
fit the bill. Since they are PanFree, no muffin pans are needed to bake up fresh muffins at any time of day. Baken
Joy is also showing their 21-ounce All Natural Boston Coffee Cakes, the newest creations to join the full line-up of
24-ounce cakes in retail boxes.

Giorgio Foods

BOOTH #4041

www.giorgiofoods.com

Giorgio Foods offers a range of tortes for a quick and convenient meal choice. Company officials say one of
Giorgio's most popular items is the Spinach Mushroom Roasted Tomato Torte. An option for lunch or dinner, this
flaky "container" holds a combination of mushrooms, spinach and diced roasted tomato with tangy feta cheese, all
in a savory white sauce seasoned with white pepper.

Sargento Culinary Solutions

BOOTH #4408

Sargento Culinary Solutions provides seamless solutions for delis with high-quality, simple-to-prepare foodservice
meal kits, say company officials. Sargento's meal kits are designed for sale as a grab-n-go option or hot and cold
deli case items. Officials add that menu ideas to increase incremental sales are available with their Beef Stroganoff,
Macaroni & Cheese, Chicken Fettuccini Alfredo, Asian Beef with Udon Noodles, Rotisserie and Fried Chicken
Recovery Kits, as well as their newest item--Smoky Bacon Mac & Cheese.

Swiss Valley Farms

BOOTH #4409

www.swissvalley.com

Swiss Valley Farms Swiss cheese is characterized by its golden color, smooth, sliceable texture and nutty Swiss
flavor, say company officials. The company's 100-pound Swiss blocks and seven pound Swiss sandwich cuts are
individually graded before being shipped to ensure they meet retailers' and customers' expectations. Smoked
Swiss, made through a natural smoking process, is also available upon customer request.

Lawrence Foods

BOOTH #4609

www.lawrencefoods.com

Lawrence Foods has been a manufacturer of customized ingredient solutions since 1890 and has maintained a
commitment to success through four generations, say company officials. At IDDBA, bakery and in-store retailer
partners can look forward to the introduction of Orchard Fresh Fruit Fillings and Cobbler Kits, Finishing Touch
Rolled Fondant and DecoCremes SureShade Icings for color that wi" not bleed or fade.

Callebaut

BOOTH #4838




     Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 154 of 172
  Dairy-Deli-Bakery 2013 is set to deliver: innovation and presentation will be front and center at IDDBA.(IDDBA)

www.callebaut.com

Callebaut is best known for being a rich Belgian chocolate with a variety of dessert applications in home and
commercial kitchens. Now it will also be known as the responsible option, say company officials. At IDDBA,
Callebaut will announce its decision to use only sustainably grown cocoa beans in the production of its products.
Officials invite attendees to find out more about their product, and how they plan to change the face of the chocolate
industry.

Robbie Fantastic Flexibles

BOOTH #4901

www.robbieflexibles.com

Robbie Fantastic Flexibles is presenting a new Fresh N Tasty Bakery Pouch. The pouch features a large viewing
window and gusset that holds the cookies facing outward allowing the consumer to easily identify the flavor of the
cookie. Specifically designed for the in-store bakery, the pouch's re-sealable zipper and specially designed film
structure help baked goods to taste fresher, longer, say company officials. The pouch was designed with a matte
finish look that blends nicely with natural design styles found in the marketplace today officials add.

Dart Container Corp.

BOOTH #5210

www.dart.biz

ClearPac SafeSeal, Dart Container Corp's new line of tamper-resistant, tamper-evident containers is taking the
market by storm, company officials say. The containers are hinged, leak resistant and made of crystal clear, durable
PETE. Minimal sidewall ribbing makes these containers an ideal choice to showcase product contents without
compromising strength, officials add. The line is available in seven sizes ranging from 8- to 54-ounces with flat and
dome lid options available.

Carl Buddig & Co.

BOOTH #5301

www.buddig.com

www.oldwisconsin.com

Buddig Luncheon Meats and Old Wisconsin Snack Bites, Snack Sticks and Summer Sausages will be showcasing
the brands' new products, merchandising display vehicles, highlights of their Fall/Winter sales and marketing plans,
plus the company's private label and co-manufacturing capabilities. Company officials add that these brands offer
"a variety of great tasting convenient products that have a proven track record to drive retail sales year round."

Tribe Mediterranean Foods

BOOTH #5314

www.tribehummus.com

Tribe Mediterranean Foods crafts its hummus with high quality, all-natural ingredients--plus lots of love--say
company officials. Master blenders taste each small batch and adjust for perfection. At IDDBA, Tribe will showcase
its plans to reinvigorate the category via packaging and innovation. Visitors can also see what Tribe will be doing
this summer to attract new users to the hummus category.

Blount Fine Foods


      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 155 of 172
  Dairy-Deli-Bakery 2013 is set to deliver: innovation and presentation will be front and center at IDDBA.(IDDBA)

BOOTH #5401

www.hlountfincfoods.com

Family-owned Blount Fine Foods has been processing food since 1946. According to company officials, it is the
largest manufacturer of lobster bisque in America and produces more than 350 proprietary soup recipes, including
75 varieties of clam chowder alone. Its product lines include fresh and frozen retail gourmet soups as well as hot to-
go retail soup programs. Blount's gourmet soups and specialty foods are made with the finest and freshest
ingredients, handcrafted by a dedicated culinary team through unparalleled customer collaboration, add officials.

Snack Factory

BOOTH #5423

www.pretzelcrisps.com

Snack Factory Pretzel Crisps have rethought the pretzel by placing a modern twist on an old favorite and creating
the world's first spreadable pretzel cracker, say company officials. Flat-baked, thin, crunchy and only 110 calories,
Pretzel Crisps combine the best parts of a pretzel with the versatility and dip-ability of a cracker add officials.

Hidden Villa Ranch

BOOTH #5449

www.hiddenvilla.com

Hidden Villa Ranch is a national producer, processor, distributor and marketer of organic, cage-free, non-CMO,
free-range, pasture-raised and DHA Omega 3 fortified shell and liquid eggs. Its products are available under the
Horizon Organic, Nest-Fresh, The Country Hen and Gold Circle Farms brands as well as private label. Hidden Villa
Ranch offers both retail and foodservice packaging.

McCain Foods USA

BOOTH #5461

www.mccainusa.com

McCain Foods will showcase its foodservice appetizer and potato sides expertise through insight-driven
merchandising, packaging and meal solution centers, say company officials, adding that they have been developed
for the unique and evolving needs of the in-store deli consumer. McCain's potato portfolio will be highlighted via on-
trend sweet potato formats, breakfast solutions, roasted varieties and the wedges and french fry selections.

Alvarado Street Bakery

BOOTH #5660

www.alvaradostreetbakery.com

Alvarado Street Bakery, a cooperatively-owned solar-powered bakery in Northern California, has been baking
certified organic whole grain breads for more than 30 years. Company officials say its mission is to change the way
the world eats, " ... one slice at a time." Made with sprouted whole grains, its breads and bagels are certified-
organic, GMO-free and kosher.

Inline Plastics Corp.

BOOTH #5700




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 156 of 172
  Dairy-Deli-Bakery 2013 is set to deliver: innovation and presentation will be front and center at IDDBA.(IDDBA)

www.inlineplastics.com

Inline Plastic's Sandwich Wedge clamshell container is the latest innovation from the company's Safe-T-Fresh line
of products. These tamper-resistant containers feature a patented tear-strip that the consumer removes to open the
package, eliminating the need for shrink-bands or labels to prevent product tampering. The upscale design
promotes attractive product merchandising that highlights the quality of its contents, say company officials. The
perimeter seal design of the container provides increased shelf life and protection of its contents. The Sandwich
Wedge is ideal for supermarkets, convenience stores and delis, as well as the processors that supply these users,
officials add.

The Mediterranean Snack Food Co.

BOOTH # 5713

www.mediterraneansnackfoods.com

Mediterranean Snacks tapaz2go are a gluten-free mini meal solution combining a pouch of Mediterranean Snacks
Lentil Crackers with a portion of Classic, Roasted Garlic or Red Pepper hummus in one portable package.
Company officials say this protein-rich snack provides an innovative solution for retailers with difficulty managing
perishable items, as tapaz2go can be stored at room temperature. They add that it is an ideal option for retailers as
a grab and go opportunity. The product is 3.6-ounces, has an SRP of $2.99-$3.49 and a shelf life of 300 days.

Landshire

BOOTH #5714

www.landshire.com

Landshire now offers two new sandwiches: Grilled Cheese and Grilled Cheese with Bacon. Each sandwich is hand-
wrapped in patent pending innovative paper that uniquely toasts the bread when microwaved, say company
officials. These items are marketed as a quick and convenient snack, officials add.

Applied Data Corp.

BOOTH #5806

www.applieddatacorp.com

Applied Data Corp. (ADC) invites attendees to "see how we can help you meet food safety compliance for prepared
food items with NutriGen," company officials say. NutriGen is ADC's recipe management software system, which
automates recipe handling and increases fresh food safety. Additionally, NutriGen generates ingredient and
nutrifact labeling panels and updates in-store scales and printers through a retailer's scales management system,
while managing prepared food production costs.

Elkay Plastics

BOOTH #5835

www.elkayplastics.com

Elkay Plastics manufactures a broad selection of poly bags. They will introduce a 1-Mil Top-Load Side-Seal deli bag
to its product line. With exceptional clarity and 12-color, double-sided printing available, company officials say Elkay
poly bags can fit most retailer needs.


Load-Date: June 13, 2018



     Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 157 of 172
Dairy-Deli-Bakery 2013 is set to deliver: innovation and presentation will be front and center at IDDBA.(IDDBA)



[tid   or Document




       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 158 of 172
 Dairy-Deli-Bakery 2013 is set to deliver: innovation and presentation will be
                     front and center at IDDBA; IDDBA
                                                    Grocery Headquarters
                                                        May 1,2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 MacFadden Communications Group LLC

Section: Pg. 65(10); Vol. 79; No. 5SH FOOD SERVICES INNOVATIONS; ISSN: 1094-1088
Length: 4568 words
Byline: Zimnoch, Molly

Body

  OFFlCl.l\LS 1'.'1' THE INTEHNATIONAL-DAIRY-DELI-BAKEP,{ ASSOCIATION PHOMISE an expo that is "bigger, better and
more relevant than ever.11 More than 1,650 booths packed with the food, service and ideas that fuel these
industries will be taking over the Orange County Convention Center in Orlando,      Fla.   from June 2-4. Here is
a taste of this year's show.
   Traditional Baking
   [ILLUSTRATION Ot1ITTEDj
   BOOTH #1363
   www.traditionalbaking.com
   Tradi ti.ona 1. Baking has been rna king quaIl ty cookies packaged for wholesa le, bul. k and food servi ce
programs, retail and in-store bakeries for more than 25 years. IIWe measure our success one bite at a time
and are committed to the highest standards of quality, t1 say company officials. "v-Je maintain an SQF
certification that is recognized globally for food qGal.ity and safety." The company produces more than 40
varieties of cookies,    including specialty seasonal cookies.

   Hain Pure Protein
   BOOTH #1372
   www.plainvilkfarms.com
               www.freebirdchicken.com
    In a time when consumers want awareness of where their food comes from, Rain Pure Protein aims to offer
credibiJ.ity in its Farm-to-Table 15.ne of deli products. Company officials say that as a leader in grohling
natural, antibiotic-free (ABF), vegetarian fed, humanely raised poultry produced under the FreeBird
Chicken and Plainvi.lle Farms Turkey brands, Hain is a one-stop source for major retaiJ.ers, specialty and
natural food stores and foodservice operators nationwide seeking ABF pauJ.try products for Deli and
2:cepa red Foods.
    Donatos Pizza
    [ILLUSTRATION Of':1ITTEDj
    BOOTH #1509
                www.janesdoughfoods.com
    Retailers can upgrade their pizza selection with Fresh Bake by DonatDs and Sonoma Flarbreads by Donatos
Pizza lines. Fresh Bake features a complete line of restaurant-quality take arid bake pizzas, breads ticks
and dough shells. F~vailable for both the freezer and the deli case, Sonoma Flatbreads offer premium,
contemporary toppings with no artificial ingredients, colors or preservatives on a multi-grain or gluten-
f:cee crust.
    Bagcraft Papercon
    [ILLUSTEATION ot1ITTEDj
   BOOTH #1703
                 www.bagcraft.com
   Bagcraft Papercon IS Dubl View bags feature expanded \'lindot..-l visibility c.r.eated to draw consumers to
bakery products and dri.ve impulse sales. Co:npany offic:La.1.s say that an artisan paper package design




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 159 of 172
   Dairy-Deli-Bakery 2013 is set to deliver: innovation and presentation will be front and center at IDDBA; IDDBA

promotes a fresh, homemade appearance and offers "right size" options. They add that Bagcraft products
help retailers reduce excess packaging waste and cost while a large printable paper surface provides space
for    brand.ing  options       and paperboard-loading trays provide added package support  for  demanding
applications.
    Enjay Converters
    [ILLUSTRATION OMITTED]
    BOOTH #1717
                 WW\o. enj ay. com

    Enjay Converters is a manufacturer of unique bakery and deli packaging concepts. They operate an ASI-
certified production facility where they produce cake circles, bakery/cupcake/pastry boxes, cupcake
liners, stands and more. Company officials promise retailers, "a full line ideal for a variety of
supermarket and processor applications."
   Turkey Hill
   [ILLUSTRATION OMITTED]
   BOOTH #1743
               www.turkeyhill.com
   Turkey Hill Dai ry' s definition of all na tural is simple--no big \-JOrds, no long 1 i s ts. Only pure
ingredients like milk, cream, sugar and natural flavors go into Turkey Hill Dairy's All Natural Ice Cream,
say company officials. Their all-natural flavors incIllde Cherry Vanilla, Chocolate, Vanilla Bean, Coffee,
Mint Chocolate Chip, Salted Caramel, Vanilla Bean & Chocolate, as wel.l as seasonal Limited Batches.
   Sanders Candy
   [ILLUSTRATION OIVJITTED]
   BOOTH /il772
                www.sanderscancty.com
   The "Bumps. Cake" Has created in 1913 by Sanders and has become a birthday cake tradition for
generations of families in the Midwest, say company officials. 1~e angel food cake is topped with ribbons
of buttercream, then coated in fudge, leading customers to name it the "Bumpy Cake" based on its ridged
appearance. Officials add that national retail chains are seeing success with this classic yet unique cake
thanks to its strong customer base.
   TNT Crust
   [ILLUSTRATION OMIT'l'ED]
   BOOTH #1965
               www.tntcrust.com
   TNT Crust, part of the Tyson Foods family, operates two bakeries in Green Bay, Wis. producing par-baked
and self-rising crusts. The par-baked crusts are pre-made for quick use, "just thaw the crusts as you need
them and get a tender crust every time," say company officials. The self-rising crusts require no proof
time. Officials say that after tha\'li ng s1 ightl.y, add toppi ngs and the o~,,'en acti va tes the yeast as the
pizza bakes to a golden brown.
   La Panzanella Artisanal Food Co.
    [ILLUSTRATION OI-jITTED]
   BOOTH #2118
                www.lapanzanella.com
    La Panzanella P-.rtisanal Food is featuring Croccantini and t.IJini Croccantini Artisan Crackers. Available
in an array of flavors including Original, Rosemary, Multigrain, Sesame and Black Pepper, the crackers are
all-natural, crisp and light, say company officials. La Panza:1ella is als0 introducing its all-natural
line of Dolcetini Artisan Cookies available in Meyer Lemon, Snickerdoodle, Key Lime and Chocolate
Chip.
    RATIONAL USA
    [ILLUSTRP.TION OIHTTED]
   BOOTH #2123
                www.rational-online.us
   v-Jith sales of 550,000 units VJorldwi.de, RATIONAL USA is a l.eading suppl:i.er of combi-steamers. The
company's net-1 SelfCookingCen-c.er v-Jhit.efficiency 2.1.10\-lS retailers to fry, roast, grill, broi.l, steam, bake
and more in a single self-cleaning piece of equipment. Retailers can easily prepare a variety of foods
using the seven tODch-of-a-button cooking modes or have compl.ete control over all cooking parameters with
the manual mode, say company officials.
    Dietz and Watson
    [ILLUSTRATION OMITTED]
    BOOTH #2141
                www.dietzandwatson.com
    Since 1939, Dietz & Watson meat delicacies have been prepar~d from family recipes that dictate minimal
processing . Company officials say they use high-qua1.ity hand trimmed lean beef, ham, turkey breast and




     Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 160 of 172
  Dairy-Deli-Bakery 2013 is set to deliver: innovation and presentation will be front and center at IDDBA; IDDBA

chicken breast,       as   do their many varieties       of gounnet        franks    and sausages.     These higher    standards also
call for all-natural spices and seasonings gathered from around the world without any fillers,                             extenders,
artificial colors and never any MSG.
   Finlandia Cheese
   [ILLUSTRATION mlITTED}
   BOOTH #2325
                   fintandiacheese. com
                 WItH';.

   Finl.andia   Cheesecontinues to offer a full 1.ine of del.i.-ready cheeses all crafted vii th the passion,
purity and premium full flavor consumers have come to expect from the Finlandia brand, say company
officials. They add that Vlith 12 service deli varieties and 10 pre-sliced self-service varieties, each
cheese has been made to the quality standards established by generations of Finlandia master cheesemakers.
Finlandia's 'Total Deli Cheese Solution' is designed to be turnkey for its retailers.
   Grecian Delight
   [ILLUSTRATION OMITTED]
   BOOTH #2349
              www.greciandelight.com
   Grecian Ddight presents a new J.i.ne of authentic, flavorful P~E-Sli.ced Focaccia Flatbreads, under its
One Republic brand. The new line, which conLains no trans fat and no cholesterol, is easy to use and quick
and easy to prepare, say company officials. They add that they can be toasted for a unique sandwich
experience or used .i.n salads for appetizers. One Republic Pre-Sliced Focaccia Flatbreads are packed 12 per
ca.se ready for shipment,         and are available in four          flavors:   Italian Herb,        Kalamata Olive,   Roasted Garlic
and f1ulti.grain.
   Cedar's Mediterranean Foods
   [ILLUSTRATION O~lITTED]
   BOOTH #2358
               www.cedarsfoods.com
   Cedar's   t1edi terranean      Foods   introduces   ne\-'   T. G. I.   Friday's   Dips.    Each   flavor   is   trans   fat- free   and
Greek yogurt based.        Infused with    favorite T.G.I.       Friday's menu items,         these dips create bold flavors           and
offer the convenience of enjoying T.C.I.               Friday's     flavor   profiles    at   home    while dipping    into   a   healthy
alternative, say company officials.
   McNairn Packaging
   [ILLUSTRATION      O~lITTED}

   BOOTH #2502
              www.mcnairnpackaging.com
   McNaim Packaging manufactures a broad range of disposable food packaging products serving the needs of
conven ience stores, supermary~ets, baker i.es and food process i ng companies in the U. S. and Canada. The
company is a North American producer of Bread Bags \'Jith a broad range of custom capabilities. Its ENFOLD
bags are designed to help retailers showcase breads and promote a brand with full panorama window design.
Up to six-color printing in line is available, as ;'Jell as full pr.i.nt. coverage and perforated and non-
perforated paper, coupons and peel and stick labels.
   Tillamook County Creamery Assoc.
   [ILLUSTR1,'l'ION Ot-ETTED]
   BOOTH #2751
              www.aillamook.com
   Tillamook, a farmer-ol.'..rned cooperative, released a Vintage ~\lhite Sha.rp Cheddar Cheese line eztension
earlier this year. Naturally aged for nine months, Tillamook Vintage White Sharp is made ",ith animal
rennet and is a rich, full-flavored cheese. It can b.::= used as an ingredient to add sharp flavor notes to
any recipe and pairs well with crackers, m.::=ats, smoked fish, nuts and \'Ji.n~, say company official.s. The
product is available for national distribution and comes in a variety of sizes with a suggested retail of
$3.99-$6.99 depending on cut.
   Stefano Foods
   [ILLUSTRATION OHITTED]
   BOOTH #2754
              www.stefanofoods.com
   Stefano Foods three new BIG DOGs are made to be an easy to heat and eat lunch or dinner alternative.
The three Beef Hot Dog, Smoked Sausage and Kielbasa varieties are 4! I' s ,-",lrapped in soft roll dough for
handheld convenience. Company officials say after two minutes in the microwave BIG DOGs are ready to go.
Stefano's will also rollout a Premium Pizza Dough, formulated \-lith tlOO" flour ll and AppleNood Bacon
Rolls.
   DecoPac
   [ILLUSTRATION OEITTED}
   BOOTH #2921




     Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 161 of 172
   Dairy-Deli-Bakery 2013 is set to deliver: innovation and presentation will be front and center at IDDBA; IDDBA

               Ht,.lW. decopac. com

    DecoPac, an edible cake decoration supplier, offers a variety of edible products for any occasion, say
company officials. In 2013, DecoPac introduced its first Edible DecoSet for many top licensed characters.
Crafted from sugar, the new licensed Sugar Dec-On DecoSets are for bakeries that want an edible option for
celebration cakes, officials add. The sets consist of one large Dec-On and si.x small accessory Dec-
Ons .
   Automation for Food and More
    [ILLUSTRATION OMITTED]
   BOOTH #2937
                    www.instore-haking.cam
    The Ovomatic, a self-contained in-store bakery vending system delivers fresh baked bread, pastry, pizza
and much more at the push of a button, say company officials. With this convenient technology, Automation
for Food and t10re can provide added values such as fresh baked bakery products, a hygienic one-hand
operation,    first-in,        first-out product flow, auto output and reduced waste. The company is also
introducing a unique self-service bread slicer.
    Legendary Baking
    BOOTH #2945
                wvnv .legendarybaking. com
    Legenda ry Baki ng provi.des retailers across the U. S. vii th ba ked desserts fea tu.r.i.ng rolled crusts, top
quality individually quick frozen fruit and decadent creams, say company officials. They add that wirh an
extensive roster of products including pies, galettes, dessert bars, brownies, specialty cakes, cream
desserts, cobblers, cookies, crusts and fillings, Legendary Baking has won more than 400 B1ue Ribbons at
the APC National Pie Championships since 1997.
    George E. DeLallo Co.
    [ILLUSTRATION OBIT'l'ED]
    BOOTH #3315
                'V-IWH .. delallo . com

      For more than        60 years,    the George E.            DeLallo Co.        has offered retailers gourmet              convenience with the
Olive Bar. To extend this fresh, grab-and-go appeal for the consumer, DeLallo has created Heady Pack
Olives and Antipasti. This collection features top-selling Olive Bar items packaged in crisp, clear
containers and individual UPC codes for cross-merchandizing with other deli items. Each variety includes a
QR code,    directing consumers to recipes and pairing ideas.                           Along with its line-up of olives and antipasti,
DeLallo will include gourmet complements such as tapenade,                              specialty mustard and toasty crisps.
      American Roland Food Corp.
      [ILLUSTHATION 0l1ITTED]
      BOOTH #3349
                    www.rolandfood.com
      American Roland Food Corp.' s               Petite Sv;eet Peppers are lightly marinated piquant: peppers                                 \'Jith a    tangy,
mildJ.y sweet flavor.         Company officials say their small size and bowl.                          shape make them perfect for stuffing
with cheeses and meats or simply added to an antipasto spread.                                 They are available in foodservice sizes in
whole red,       yellow,    tri-color and diced red varieties.
      Clear Lam Packaging
      [ILLUSTRATION 01~ITTED]
      BOOTH #3511
                    www.clearlamcont
      Clear Lam Packaging is a manufacturer of flexible and rigid packaging materials                                          for    food,         electronics
and    personal    healthcare        products.         Show    att~ndees      can  nev' Peel and ReSeal lidding
                                                                                    IE:arn   how   Clear     Lams
technology and PrimaPak packaging improve efficiencies. Company officials say the Peel and HeSeal lidding
film eliminates rigid preformed lids and shrink bands, reduces package weight and lOHers shipping and
irJarehous i.ng costs. The ne",l PrimaPak is produced from flexibJ.e film on vertico 1. form- fi 11-seal equipment.
It can replace injection/blow-molded containers, metal/composite cans and glass jars used for retail and
food service products.
      Flagship Food Group
      [ILLUSTRATION 01~ITTED]
      BOOTH #3525
                  www.flagshipfoodgroup.com
      Flagship     Food     Group      is    a        food     product    manufacturer        offering        co-packing,        and           private      label
manufacturing,       package        design   and        cold    chain    logistics     so:::rviees.   Company       officials        say       Flagship        is   a
diversified,       360-degree company with focuses                  on food service,          retail,       logistics and packaging.                 Its   lineup
includes    brands     such    as    Filet       of   Chick~n,     Sut1ing,    Oh   Boy!,    TJ    Farms,     'Us   Premium,    Chris      t    &   Pitt I s    BBQ
Sauce and 505 Southwestern.
      Anchor Packaging




        Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 162 of 172
   Dairy-Deli-Bakery 2013 is set to deliver: innovation and presentation will be front and center at IDDBA; IDDBA

   BOOTH #3801
                 www.anchorpackaging.com
   (ILLUSTRATION OMITTED]
   Anchor Packaging's new Tear-Away Lid on its Hinged Culinary Classics containers are a great addition to
any warming unit or chilled display, say company officials. The sturdy package features clear ant.i-fog,
vented lids that release steam pressure, even when stacked, keeping lids in place and maintaining food
textures. Culi.nary Classics provide table-ready presentation \,ith consumer-convenient convertible lids
that fit neatly under the base and out of the way, add officials.
   Kettle Cuisine
   BOOTH #3811
               www.kettlecuisine.com
   (ILLUSTRATION OMITTED]
   By using only real food ingredients and traditional artisan cooking techniques, Kettle Cuisine
officials say they can help retailers build successful hot and refrigerated soup programs. vlith 60
varieties, Kettle Cuisine can help retailers satisfy shoppers' flavor, lifestyle and nutrition demands.
Officials say that retailers looking to discover more about creating and growing fresh soup programs and
its extensive category management support services should visit the Kettle Cuisine at IDDBA.
   Perdue Foods Deli
   BOOTH #4001
                 www.perdueretailtrade.com
   (ILLUSTRATION OMITTED]
   Perdue Rotisserie Boneless Roasts are a great. addition                  to the deli,        satisfying shoppers'      demand for
boneless,   skinless all white meat chicken,          company officials say. They add it is as easy and convenient as
a standard rotisserie chicken with 73% more breast meat. Offering better-for-you products from brands like
Harvestland, Coleman Natural and Perdue, Perdue Retail Deli is a single source for everything poultry from
vegetarian fed and process verified to antibiotic free and organic.
   Bake'n Joy
   BOOTH #4010
                 www.bakenjoy.com
   (ILLUSTRATION OMITTED]
   Bake'n Joy's new 4.2S-ounce PanF'ree Muffins are perfS'ct for any in-store bakery looking to increase
muffin sales, say company officials, adding that Hith consumers looking for smaller portions and a good
value, thesl2 little muffins fit the bill. Since they are PanFree, no muffin pans arl2 needed to bake up
fresh muffins at any time of day. Baken Joy is also showing their 21-ounce All Natural Boston Coffee
Cakes, thl2 newest crl2ations to join the full line-up of 24-ounce cakes in retail boxes.
   G.i org io Foods
   BOOTH #4041
              www.giorgiofoods.com
   (ILLUSTRATION OI'lITTED]
   Giorgio Foods offers a range of tc·rtes for a quick and convenient meal choice. Company officials say
one of Giorgio's most popular items is the Spinach Mushroom Roasted Tomato Torte. An option for lunch or
dinner, this flaky l1 con tainer" holds a combination of mushrooms, spinach and dicl2d roasted tomato 't.;rith
tangy feta cheese, all in a savory white sauce seasoned with white pepper.
   Sargento Culinary Solutions
   BOOTH #4408
   (ILLUSTR.l>.TION Ot1ITTED]
   Sargento Culinary Solutions provides Seamless solutions for d121is with high-quality,                          simple-to-prepare
foodservice meal ki ts, say company officials. Sargento' smeal kits are des igned for sa 1e as a grab-n-go
option or hot and cold deli case items. Officials add that menu ideas to increase incrl2mental sales are
available with their Beef Stroganoff,             Macaroni & Cheese, Chicken Fettuccini Alfredo, Asian Beef with Udon
Noodles, Rotisserie and         Fried   Chicken    Recovery   Kits,   as   \"e11   as   their   nev,Test   item--Smoky   Bacon   t-1ac   &
Cheese.
   Swiss VaJ.ley Farms
   BOOTH #4409
                 www.swissval1ey.com
   [II.LUSTRATION Ot1ITTED]
   Sv.riss Valley Farms Swiss cheese is characterized by its golden color, smooth, sl iceable te;.:ture and
nutty Swiss flavor, say company officials. The company's lOO-pound Swiss bJ.ocks and seven pound S\'Jiss
sandwich cuts are individually graded before being shipped LO ensure they meet retailErs' and customers I
expectations. Smoked Swiss, made through a natural smoking process, is also available upon CDs'[omer
requesL.
   Lavn~ence Foods




     Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 163 of 172
  Dairy-Deli-Bakery 2013 is set to deliver: innovation and presentation will be front and center at IDDBA; IDDBA

   BOOTH #4609
              www.lawrencefoods.com
   [ILLUSTRATION OMITTED]
   Lawrence Foods has been a manufacturer of customized ingredient solutions since 1890 and has maintained
a commitment to success through four generations, say company offici,als. At IDDBA, bakery and in-store
retailer partners can look forward to the introduction of Orchard Fresh Fruit Fillings and Cobbler Kits,
Finishing Touch Rolled Fondant and DecoCremes SureShade Icings for color that will not bleed or
fade.
   Callebaut
   BOOTH #4838
                 www.callebaut.com
   r ILLUSTRATION OI'lITTED]
   Callebaut is best known for being a rich Belgian chocolate with a variety of dessert applications in
home and commercial kitchens. Now it will also be known as the responsible option, say company officials.
At IDDBA, Callebaut will announce its decision to use only sustainably grown cocoa beans in the production
of its products. Of ficials invi te attendees to find out more about their product, and hOl1 they plan to
change the face of the chocolate industry.
   Robbie Fantastic Flexibles
   BOOTH #4901
                 www.robbieflexibles.com
   [ILLUSTR.ll,TION OMITTED]
   Robbie Fantastic Flexibles j.s presenting a new Fresh N Tasty Bakery Pouch.                         The pouch features a large
viewing window and gusset that holds the cookies facing outward allowing the consumer                          to easily identify
the flavor of the cookie. Specj,fically designed fcor the in-score bakery, the pouch's                         re-sea1ab1e zipper
and specially designed film structure help baked goods to taste fresher, longer, say                           company officials.
The pouch was designed with a matte finish look that blends nicely with natural design                        styles found in the
marketplace today officials add.
   Dart Container Corp.
   BOOTH #5210
                 HWvl. dart. biz

   [ILLUSTR.ll,TION OHITTED]
   ClearPac   SafeSea 1,         Dart      Container Corp's   new   line   of   tamper-resistant,   tamper-evident   containers   is
taking the market by storm,                company officials say. The containers are hinged,           leak resistant and made of
crystal clear, durable FETE. t..jinimal sidewall ribbing r;'la kes these containers an ideal choice to sho\..rcase
product contents \·Jithout compromising strength, officials add. The line is available i.n seven sizes
ranging from 8- to 64-ounces with flat and dome lid options available.
   Carl Buddig & Co.
   BOOTH #5301
                 ~VW:"oJ.   buddi.g. com
                 l.dWttJ _ oldvlisconsin.    com
   [ILLUSTRATION OHITTED]
   Buddig Luncheon l'-1eats and Old v-Jisconsin Snack Bites, Snack Sticks and Summer Sausages will be
sholtlcasing the brands 1 new products, mErchandising display vehicles, highlights of their Fall/irJinter sales
and marketing plans, plus the company's private label and co-manufacturing capabilities. Company officials
add that these brands offer "a variety of great tasting convenient products that have a proven track
record to drive retail sales year round."
   Tribe Mediterranean Foods
   BOOTH #5314
               W\'i\v _ tribehummus. com

   [II.LUSTRATlON OIVl I TTlW 1
   Tribe f--1editerranE:an        Foods     crafts   its hummus \-lith high quality,     all-natural    ingred.ients--plus   lots of
love--say company officials. Haster blenders taste each small batch and adjust for perfection. At IDDBA,
Tribe wi.ll showcase its plans to reinvigorate the category via paCkaging and innovation. Visitors can also
see what T~ibe will be doing this summer to attract ne\'! users to the hummus category_
   Blount Fine Foods
   BOOTH #5401
                 www.hlountfincfoods.com
   [ILLUSTRATION OHITTED]
   Famil.y-ovln'2d Blount Fine Foods has been processing food since 1946. According to company officials,                         it
is the largest manufacturer of lobster bisque in America and produces more than 350 proprietary soup
recipes, including 75 varieties of clam cho\,lder alone. Its product lines i.nclude fresh and frozen retail
gourmet soups as well as hot to-go retail                  soup programs.       Blount's gourmet    soups and specialty foods arE:




     Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 164 of 172
     Dairy-Deli-Bakery 2013 is set to deliver: innovation and presentation will be front and center at IDDBA; IDDBA

made with the finest and freshest ingredients,                                handcrafted        by    a    dedicated    culinary     team       through
unparalleled customer collaboration, add officials.
     Snack Factory
     BOOTH #5423
                 www.pretzelcrisps.com
     [ILLUSTRATION OMITTED]

     Snack Factory Pretzel Crisps have                 rethought the pretzel by placing a modern t'·list on an old favorite
and creating che world's first spreadable pretzel cracker, say company officials. Flat-baked, thin,
crunchy and only 110 calories, Pretzel Crisps combine the best parts of a pretzel with the versatility and
dip-ability of a cracker add officials.
   Hidden Villa Ranch
      BOOTH #5449
                     www.hiddenvilla.com
      [ILLUSTRl\TION OMITTED]
   Hidden Villa Ranch is a national producer, processor, distributor and marketer of organj.c, cage-free,
non-Ct~O, free-range, pasture-raised and DHA Omega 3 fortified shell and liquid eggs. Its products are
available under the Horizon Organic, Nest-Fresh, The Country Hen and Gold Circle Farms brands as well as
private label. Hidden Villa Ranch offers both retail and foodservice packaging.
   t~cCain Foods USA

     BOOTH #5461
                     www.mccainusa.com
     [ILLUSTRATION OHITTED]
     HcCain Foods will showcase its foodservice appetizer and potato sides expertise through insight-driven
merchandising, packaging and meal solution centers, say company officials, adding that they have been
developed for the unique and evolving needs of the in-store deli consumer. McCain's potato portfolio will
be highlighted via on-trend sweet potato formats, breakfast solutions, roasted varieties and the >Iedges
and french fry selections.
   Alvarado Street Bakery
      BOOTE if5660
                     www.alvarados~reetbakery.com

      [ILLUSTRATION m'iITTED]
      Alvarado Street Ba kery,         a    cooperati vely-oi,o,Tned        so.lar-po\..rered    bakery in Northern Ca li fornia, has been
ba king certified organic \o!hole grain breads for more than 30 years.                               Company offic.ials say its mission is
to cbange the "Jay the \·;rorld eats,              " ...    one slice at a time." t-1ade 1:Jith sprouted v-Jhole grains,                    its breads
and bagels are certified-organic,                 GMO-free and kosher.
      1nl1ne Plastics Corp.
     Boo'rH #5700
                     www.inlineplastics.com
      [ELUSTRz\TION Ot~ITTED]
      1nline Plastic' s Sandwich \"edge clamshell container is the latest innovation from the company's Safe-T-
Fresh line of products.          These tamper-resistant containers feature a patented tear-strip that the consumer
removes to open the package,               eliminating the need for shrink-bands or labels to prevent product tampering.
The upscale design promotes attractive product merchandising that highlights the quality of its contEnts,
say    company   officj.aJ.s.    The       perimeter        seal   design     of   the   container         provides   increased     shelf    life      and
protection of its contents.            The Sandwich Wedge is ideal                 for supermarkets,          convenience stores and delis,             as
well as the processors that supply these users,                      officials add.
      The Mediterranean Snack Food Ce.
      BOOTH iI 5713
                  www.mediterraneansnackfoods.com
      Mediterranean Snacks tapaz2go are a gluten-free mini meal                            solution combining a           pouch of I'1editerranean
Snacks Lentil Crackers ':Jlth a portion of Classic, Roasted Garlic or Red Pep}Jer hummus in one portable
package. Company officials say this protein-rich snack provides an innovat.ive solution for retailers with
difficulty managing perishable items,                      as tapaz2go can be stored at room temperature.                    They add that it is
an    ideal   option    for   retailers      as    a   grab    and   go   opportunity.          The   product   is    3.6-ounces,   has     an   SR?    of
$2.99-~3.49    and a shelf life of 300 days.
      [ILLUSTRATION Ot"iITTED]
      Landshire
      BOOTH # 5714
                 www.landshire.com
      [ILLUSTRATION OHITTED]




        Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 165 of 172
  Dairy-Deli-Bakery 2013 is set to deliver: innovation and presentation will be front and center at IDDBA; IDDBA

   Landshire no" offers t"o ne', sandYliches: Grilled Cheese and Grilled Cheese "ith Bacon. Each sandwich is
hand-\-Irapped in patent pending innovative paper that uniquely toasts the bread when micrm1aved, say
company officials. These items are marketed as a quick and convenient snack, officials add.
   Applied Data Corp.
   BOOTH #5806
                 www.applieddatacorp.com
    [ILLUSTRATION OMITTED]
   Applied Data Corp. (ADC) invites attendees to "see hNI we can help you meet food safety compliance for
prepared food i terns with NutriGen," company officials say. NutriGen is ADC' s recipe management software
system, which automates recipe handling and increases fresh food safety. Additionally, NutriGen generates
ingredient and nutrifact labeling panels and updates in-store scales and printers through a retailer'S
scales management system, while managing prepared food production costs.
   Elkay Plastics
   BOOTH #5835
               www.elkayplastics.com
   [ILLUSTRATION OMITTED]
   Elkay Plastics manufactures a broad selection of poly bags. They will introduce a l-Mil Top-Load Side-
Seal deli bag to its product line. With exceptional clarity and 12-color, double-sided printing available,
company officials say Elkay poly bags can fit most retailer needs.




Load-Date: December 18, 2013



  End of Doc-uHwn!




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 166 of 172
      Redefining Reality: Delivering High Growth in Uncertain Times, Part 2
                                                    The Huffington Post
                                            April 30, 2013 Tuesday 12:37 AM EST


Copyright 2013 Newstex LLC All Rights Reserved

Length: 1642 words

Body


Apr 29,2013 (The Huffington Posthttp://www.huffingtonpost.com/Delivered by Newstex)
 My last blog identified five fundamental trends that can reshape corporate success and sustainable profit growth,
prompted by the recent 2013 list of the World's 50 Most Innovative Companies[1] issued by "Fast Company" as well
as our own internal business practices at Tetra Pak. They are:

Speed Age Glocal Uncertainty Innovation
I hear business leaders actively talking about these trends as separate entities. But it is clear to me that they are
interrelated and must be taken as a whole to sustain profitable growth in this new age.
 Consider speed. There are seven billion people on the planet and three billion Google searches a day; obviously,
there's been an exponential growth in information awareness. The way we acquire and spread it has gone from
random and incremental to focused and lightening fast. And the fast are eating the slow. Apple's iTunes changed
the music business virtually overnight, leading Apple to become the top music retailer in the U.S. in 2008[2]
according to market research firm NPD Group--a position it retains to this day[3]. Landlines became obsolete before
they were ever installed in developing countries like Kenya, where Safaricom is the leading mobile network operator
and landed on Fast Company's 2013 list for bridging the country's healthcare gap with telecom. And there's Square,
number three on the list at just three years old and a fierce competitor to already established giants such as PayPal
and Intuit.
 All of these increasingly rapid changes are altering our concept of time. Analysts collect real-time data on what,
when, where and how we buy, and this information is used to create enormous marketplace advantages, from
flashing online customers target ads to texting instant promotional offers ..

 Pretzel Crisps used the latter to establish their brand quickly in the highly competitive snack market. They
monitored social media conversations to identify their opportunities--namely customers looking for a snack--and
physically delivered free samples to them. To maximize their efforts, they selected people in offices and public
places, and those with active social networks and followers. And it worked. Recipients conveyed their enthusiasm
and positive experiences through tweets, blog posts and product reviews. A single 'interception' could reach 23,000
people. In one year, the brand delivered some 3,600 free samples to consumers, garnered over 4.2 million earned
media impressions and saw their sales increase 87 percent.
 These examples make the competitive advantage of real time marketing clear. And speaking of 'real time,' if you
can't describe your offer in 140 characters or less, you'll likely miss out on the largest cohort of all time--Millennials--
which brings us to our second point: age. The two of the largest generations to ever live--Millennials and Baby
Boomers--are fundamentally transforming the way we live.
 Millennials are the largest generation alive, period, and have grown up in the tech age living with exponential
change. On the other hand, Boomers altered the course of history by the way they lived and dreamed--and initiated
these changes. But underlying demographics in both groups are leading to lifestyle changes that affect them both in
some unexpectedly similar ways. We've identified this as small-sizing, or right-sizing, a new reality I discussed in
my recent Huffington Post blog, "Tattoos and Botox Have More in Common Than You Think."[4] Basically, today
both generations predominantly live in one- or two-person households, and this has fueled a movement that is




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 167 of 172
                        Redefining Reality: Delivering High Growth in Uncertain Times, Part 2

playing out in every aspect of life as more and more Americans buy smaller homes, cars and products, and retailers
respond with smaller-format stores in urban markets, filled with products in trimmer sizes.
 Millennials are also the most diverse generation to ever live, according to the Pew Center's ground breaking study
"Millennials: Confident. Connected. Open to Change[5]." Coupled with the fact that they're also the most connected,
they are, and will continue to be, significantly influenced by global trends--and this means we must have a glocal
mindset. Of the seven billion people already on the planet, only 465 million, or about 6.4 %, live in North America--a
percentage that's expected to remain stable for decades. And our markets are much more mature than most in the
other 93 percent of the world. So we have to consider the global markets, but execute and grow in our existing
markets and effectively utilize 'global' insights to make us better on-the-ground competitors at home.
 If this sounds esoteric, look around the world at products and process innovations and you'll find insights and ideas
that you can use in your own market. Mark Rampolla first came across coconut water when he was volunteering in
the Peace Corps in Costa Rica the early 1990s, and in 2004 he left a fast-track corporate career to pursue his
dream by founding Zico, a company that uses Tetra Pak cartons. Or consider the mango, a wildly favorite flavor in
the U.S. for the past few years, though it has been popular in Mexico for decades and its native South Asia for
centuries. Suddenly, it's imbued in everything from ice teas and frozen yogurts to jellybeans and vodka.
 Global companies can also become your local competitors. Look at Wipro, Ltd. in Bangalore. In the early 90s,
notes "Fast Company[6]," it was an anonymous conglomerate selling cooking oil and personal computers in India,
but today it is a $7.3 billion multinational provider of IT, consulting and outsourcing services with over 140,000
employees. They write software, integrate back-office solutions, design semiconductors, create apps and more for
some of the biggest companies in the world, and do it much more cost effectively than comparable U.S. companies.
 So the world is more connected than ever--a reality also driven home by this slowly abating recession with global
reach--which leads me to my fourth point: uncertainty may be our new status quo. The economy has affected us all,
but its real lessons come from the side effects it's imposed on many companies, such as a recent tendency for
many to combat stagnant growth and low consumer confidence with expense reductions. They delay important
decisions and long-term investments to avoid risk. Yet the best solution may be to embrace uncertainty and strive to
grow through it. Thomas Edison is believed to have said, "Continue to perform while transforming." It was brilliant
messaging on his part--and still so relevant today.
 Of course, Edison also had undeniably innovative products to produce and market. And in truth, most think of my
fifth point--innovation--as seismic change initiated by geniuses like Edison and the tech gurus of today. But in fact,
nothing could be further from the truth.
 There are many different types of innovation, as I discussed in my recent Huffington Post blog on the topic[7]. And
innovation can start small and be learned by any company. It may mean doing things a little differently, or
leveraging assets that you already have at your disposal, from technology to servicing your existing customers with
new efficiencies. For example, Nabisco took an incremental step when they created their 100-calorie Oreo packets
for on-the-go, calorie-conscious snacking. And a staff program at Whole Foods to share performance results and
successful methodologies across the entire organization has resulted in 'friendly' internal competitions and
institutionalized innovation as all team members are constantly on the lookout for ways to improve their
performance.
 But ultimately, all five of these trends call for the constant vigilance Whole Foods staff has learned to embrace.
Only then can we fully grasp their scope, significance, and impact, and use what we learn from them to our
advantage to redefine our own realities and achieve sustainable profit growth.
  [1]:    http://www.fastcompany.com/section/most-innovative-companies-2013              [2]:
http://arstech nica.com/apple/2008/04/apple-passes-wal-mart-now-1-music-retailer-in-usl [3]:
http://www.hypebot.com/hypebotl2012/09/itunes-dominates-music-sales-while-pandoras-footprint-soars-study.html
[4]:             http://www.huffingtonpost.com/michael-zacka/tattoos-and-botox-have-mo_b_2818179.html[5] :
http://www .pewsocia Itrends .org/20 10102/241 mill en nials-confident-con nected-open -to-c hang el [6]:
http://www.fastcompany.com/46224/new-face-global-competition [7]:                 http://www.huffingtonpost.com/michael-
zacka/innovation-rhetoric-alltime-high_b_2279681.html

The views expressed in any and all content distributed by Newstex and its re-distributors (collectively, the "Newstex
Authoritative Content") are solely those of the respective author(s) and not necessarily the views of Newstex or its
re-distributors. Stories from such authors are provided "AS IS," with no warranties, and confer no rights. The
material and information provided in Newstex Authoritative Content are for general information only and should not,


      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 168 of 172
                      Redefining Reality: Delivering High Growth in Uncertain Times, Part 2

in any respect, be relied on as professional advice. Newstex Authoritative Content is not "read and approved"
before it is posted. Accordingly, neither Newstex nor its re-distributors make any claims, promises or guarantees
about the accuracy, completeness, or adequacy of the information contained therein or linked to from such content,
nor do they take responsibility for any aspect of such content. The Newstex Authoritative Content shall be
construed as author-based content and commentary. Accordingly, no warranties or other guarantees are offered as
to the quality of the opinions, commentary or anything else appearing in such Newstex Authoritative Content.
Newstex and its re-distributors expressly reserve the right to delete stories at its and their sole discretion.


Load-Date: April 30, 2013


  End of Ducument




     Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 169 of 172
    Snyder's of Hanover Brings the Flavor and Fun for National Pretzel Day.
                                                        Benzinga.com

                                                        April 19, 2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 Accretive Capital LLC dba Benzinga.com

Length: 883 words

Body


Byline: Newswire

A day dedicated to the twisted treat that has inspired dance moves, furniture and roller coasters

HANOVER, Pa., April 19, 2013/PRNewswirel-- To celebrate the 30thanniversary of National Pretzel Day, Snyder's
of Hanover is hosting a series of events all the way from Philadelphia to San Diego that will encourage Americans
to taste how great a pretzel can be. On April 26, Snyder's National Pretzel Day celebration will feature a modern
twist on the old-fashioned pretzel cart, where attendees can sample three of Snyder's of Hanover's boldest
Flavored Pretzel Pieces: Honey Mustard & Onion, Hot Buffalo Wing and Bacon Cheddar.

(Photo: http://photos.prnewswire.com/prnh/20130419IDC97924)

Consumers can also participate in fun activities to earn free giveaway items, like pretzel-shaped glasses or "I
Tasted How Great a Pretzel Can Be" t-shirts in exchange for sharing a picture on Instagram or Twitter with
#NationalPretzelDay while at the event.

Events are scheduled at the following locations at various times on April 26:

* Penn Relays in Philadelphia, Pa., the world's largest track and field meet

* Bicentennial Plaza at the Inner Harbor in Baltimore, Md.

* Fountain Square in Cincinnati, Ohio

* Minnesota Twins baseball game at Target Field in Minneapolis, Minn.

* San Diego Zoo in front of the Zoo's Kids Store

"Pretzels have a rich history tied into celebrations and traditions, from weddings in Switzerland to New Year's Day
celebrations in Germany as well as Christmas and Easter traditions in Austria," said BobGould, Marketing Manager
for Snyder's of Hanover. "At Snyder's of Hanover, we are starting a new tradition this National Pretzel Day by
introducing consumers to our boldly flavored Pretzel Pieces."

According to various sources, pretzels were created by monks in 610 A.D. by forming scraps of dough to represent
a child's arms folded in prayer. Eventually, the tradition of pretzel baking was brought toPennsylvania and the birth
of hard pretzels became a reality when a baker's apprentice overcooked soft pretzels until they became deliciously
hard.




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 170 of 172
                      Snyder's of Hanover Brings the Flavor and Fun for National Pretzel Day.

Since then, the traditional twisted shape of pretzels has been theinspiration for U.S. dance moves, furniture, songs,
roller coaster rides, parks and city names. Snyder's of Hanover, however, has not limited its pretzel products to just
this traditional shape. America's favorite pretzel brand offers more than 30 pretzel varieties, flavors and shapes that
include rods, checkerboard designs, pretzel sandwiches with peanut butter or cheddar cheese filling, or even bite-
size pieces.

National Pretzel Day was initially declared in 1983 by U.S. Representative Robert S. Walker of Lancaster County,
Pennsylvania, who proclaimed that his favorite food deserved a holiday. Former PennsylvaniaGovernor Ed Rendell
re-declared the holiday in 2003 to acknowledge the importance of the pretzel to the state's history and economy.
Today more than 80 percent of America's pretzels are made in the state.

The National Pretzel Day sampling events and social media are justa teaser for the Snyder's of Hanover national
TV and digital campaign that will launch in mid-May in 27 markets across the country -- including the five cities
where sampling events will take place. The focus of the campaign is Flavored Pretzel Pieces. The creative portrays
how two workers in the Snyder's of Hanover Flavor Kitchen came up with the idea to add so much intense flavor to
a pretzel that it had to be broken into pieces.

To learn more about National Pretzel Day or the Snyder's of Hanover events taking place on April 26, visit
www.SnydersofHanover.comorthepretzelmaker·sFacebook.Twitter or Pinterest pages for ideas and recipes to
celebrate America's oldest snack food.

About Snyder's of Hanover

For more than 100 years, Americans have enjoyed Snyder's of Hanover pretzels. With its unique sourdough
heritage, Snyder's of Hanover pretzels today are available across the country in single-serve sizes as well as larger,
10, 12 and even 16-ounce bags, all fit for sharing. Today, America's favorite pretzel is available in a wide variety
offlavors, recipes and shapes including traditional hard pretzels, flavored pretzel bites, sticks, rods, nibblers and
even gluten-free options. For more information, visitwww.snydersofhanover.com. Or find Snyder's of Hanover
onFacebook, Pinterest orTwitter.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufacturesand markets snack foods throughout the United
States and internationally. The Company's products include pretzels, sandwich crackers, potato chips, cookies,
tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has manufacturing facilities in
NorthCarolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio, and Ontario, Canada.
Products are sold under the Snyder's of Hanover(R}, Lance(R}, Cape Cod(R}, Pretzel Crisps(R}, Krunchers!(R},
Tom's(R}, Archway(R}, Jays(R}, Stella D'oro(R}, EatSmart Naturals(R} ,O-Ke-Doke(R} and Grande(R} brand names
along with a number of private label and third party brands. Products are distributed nationally through grocery and
mass merchandisers, convenience stores,club stores, food service outlets and other channels. LNCE-G

SOURCE Snyder's of Hanover

[Graphic omitted]


Load-Date: April 20, 2013




      Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 171 of 172
  Snyder's of Hanover Brings the Flavor and Fun for National Pretzel Day; A
  day dedicated to the twisted treat that has inspired dance moves, furniture
                              and roller coasters
                                                           PR Newswire
                                              April 19, 2013 Friday 11 :49 AM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 851 words
Dateline: HANOVER, Pa., April 19, 2013

Body


To celebrate the 30th anniversary of National Pretzel Day, Snyder's of Hanover is hosting a series of events all the
way from Philadelphia to San Diego that will encourage Americans to taste how great a pretzel can be. On April 26,
Snyder's National Pretzel Day celebration will feature a modern twist on the old-fashioned pretzel cart, where
attendees can sample three of Snyder's of Hanover's boldest Flavored Pretzel Pieces: Honey Mustard & Onion, Hot
Buffalo Wing and Bacon Cheddar.

(Photo:http://photos.prnewswire.com/prnh/2013041 9/DC97924)

Consumers can also participate in fun activities to earn free giveaway items, like pretzel-shaped glasses or "I
Tasted How Great a Pretzel Can Be" t-shirts in exchange for sharing a picture on Instagram or Twitter with
#NationalPretzelDay while at the event.

Events are scheduled at the following locations at various times on April 26:

Penn Relays in Philadelphia, Pa., the world's largest track and field meet Bicentennial Plaza at the Inner Harbor in
Baltimore, Md. Fountain Square in Cincinnati, Ohio Minnesota Twins baseball game at Target Field in Minneapolis,
Minn. San Diego Zoo in front of the Zoo's Kids Store

"Pretzels have a rich history tied into celebrations and traditions, from weddings in Switzerland to New Year's Day
celebrations in Germany as well as Christmas and Easter traditions in Austria," said Bob Gould, Marketing Manager
for Snyder's of Hanover. "At Snyder's of Hanover, we are starting a new tradition this National Pretzel Day by
introducing consumers to our boldly flavored Pretzel Pieces."

According to various sources, pretzels were created by monks in 610 A.D. by forming scraps of dough to represent
a child's arms folded in prayer. Eventually, the tradition of pretzel baking was brought to Pennsylvania and the birth
of hard pretzels became a reality when a baker's apprentice overcooked soft pretzels until they became deliciously
hard.

Since then, the traditional twisted shape of pretzels has been the inspiration for U.S. dance moves, furniture, songs,
roller coaster rides, parks and city names. Snyder's of Hanover, however, has not limited its pretzel products to just
this traditional shape. America's favorite pretzel brand offers more than 30 pretzel varieties, flavors and shapes that
include rods, checkerboard designs, pretzel sandwiches with peanut butter or cheddar cheese filling, or even bite-
size pieces.

National Pretzel Day was initially declared in 1983 by U.S. Representative Robert S. Walker of Lancaster County,
Pennsylvania, who proclaimed that his favorite food deserved a holiday. Former Pennsylvania Governor Ed Rendell



       Case 3:17-cv-00652-KDB-DSC Document 42-7 Filed 10/29/18 Page 172 of 172
